Exhibit 10.3



















CREDIT AGREEMENT
dated as of April 10, 2020
among
ALNYLAM PHARMACEUTICALS, INC.,
as the Borrower,
THE GUARANTORS FROM TIME TO TIME PARTY HERETO,
as the Guarantors,


THE LENDERS FROM TIME TO TIME PARTY HERETO


and
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent












--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01  Defined Terms
1
1.02  Other Interpretive Provisions
41
1.03  Accounting Terms
42
1.04  Rounding
43
1.05  Times of Day
43
1.07  UCC Terms
43
1.08  Rates
43
ARTICLE II COMMITMENTS AND BORROWINGS
44
2.01  Loans
44
2.02  Borrowings, Conversions and Continuations of Loans
44
2.03  Prepayments
46
2.04  Termination, Reduction or Acceleration of Commitments
49
2.05  Repayment of Loans
50
2.06  Interest and Default Rate
50
2.07  Fees
52
2.08 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
52
2.09  Evidence of Debt
52
2.10  Payments Generally; Administrative Agent’s Clawback
52
2.11  Sharing of Payments by Lenders
54
2.12  Defaulting Lenders
55
2.13  Increase in Commitments
56
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
56
3.01  Taxes
56
3.02  Illegality
60
3.03  Inability to Determine Rates
61
3.04  Increased Costs; Reserves on Eurodollar Rate Loans
64
3.05  Compensation for Losses
65
3.06  Mitigation Obligations; Replacement of Lenders
66
3.07  Survival
66
ARTICLE IV CONDITIONS PRECEDENT
66
4.01  Conditions Effectiveness
66
4.02  Conditions to all Borrowings
68

ii

--------------------------------------------------------------------------------



4.03  Conditions to Borrowing of Tranche 1 Loans
69
4.04  Conditions to Borrowing of Tranche 2 Loans
69
4.05  Conditions to Borrowing of Tranche 3 Loans
69
ARTICLE V REPRESENTATIONS AND WARRANTIES
69
5.01  Existence, Qualification and Power
69
5.02  Authorization; No Contravention
70
5.03  Governmental Authorization; Other Consents
70
5.04  Binding Effect
70
5.05  Financial Statements; No Material Adverse Effect
70
5.06  Litigation
71
5.07  [Reserved]
71
5.08  Ownership of Property
71
5.09  Environmental Matters
71
5.10  Insurance
72
5.11  Taxes
72
5.12  ERISA Compliance
72
5.13  Margin Regulations; Investment Company Act
73
5.14  Disclosure
73
5.15  Compliance with Laws
74
5.16  Solvency
74
5.17  Casualty, Etc.
74
5.18  Sanctions Concerns and Anti-Corruption Laws
74
5.19  EEA Financial Institutions
74
5.20  Covered Entities
74
5.21  Beneficial Ownership Certification
75
5.22  Designation as Senior Indebtedness
75
5.23  Intellectual Property; Licenses, Etc.
75
5.24  Labor Matters
77
5.25  FDA and Healthcare Matters
77
ARTICLE VI AFFIRMATIVE COVENANTS
78
6.01  Financial Statements.
78
6.02  Certificates; Other Information
79
6.03  Notices
81
6.04  Payment of Obligations
82
6.05  Preservation of Existence, Etc.
82
6.06  Maintenance of Properties
83
6.07  Maintenance of Insurance
83
6.08  Compliance with Laws
83
6.09  Books and Records
83

iii

--------------------------------------------------------------------------------



6.10  Inspection Rights
84
6.11  Use of Proceeds
84
6.12  [Reserved]
84
6.13  Covenant to Guarantee Obligations
84
6.14  Covenant to Give Security
84
6.15  Environmental Matters
86
6.16  Anti-Corruption Laws; Sanctions
86
6.17  Further Assurances
86
6.18  Post-Closing Covenants
86
6.19  Loan Notices
88
6.20  Maintenance, Defense and Enforcement of Specified Product IP
89
6.21  Termination of MedCo License Agreement
89
6.22  Regulatory Documentation
90
6.23  Payments under MedCo License Agreement; Escrow
90
ARTICLE VII NEGATIVE COVENANTS
91
7.01  Liens
91
7.02  Indebtedness
94
7.03  Investments
97
7.04  Fundamental Changes
100
7.05  Dispositions
101
7.06  Restricted Payments
102
7.07  Change in Nature of Business
103
7.08  Transactions with Affiliates
104
7.09  Burdensome Agreements
104
7.10  Use of Proceeds
106
7.11  Financial Covenants
106
7.12 Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.
106
7.13  Sale/Leaseback Transactions
107
7.14  Prepayments, Etc. of Certain Debt
107
7.15  Amendment, Etc. of Debt Documents
107
7.16  Sanctions
107
7.17  Anti-Corruption Laws
108
7.18  MedCo Agreements and Material Product Agreements
108
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
108
8.01  Events of Default
108
8.02  Remedies upon Event of Default
111
8.03  Application of Funds
111
ARTICLE IX ADMINISTRATIVE AGENT
112

iv

--------------------------------------------------------------------------------



9.01  Appointment and Authority
112
9.02  Rights as a Lender
113
9.03  Exculpatory Provisions
113
9.04  Reliance by Administrative Agent
116
9.05  Delegation of Duties
116
9.06  Resignation of Administrative Agent
117
9.07  Non-Reliance on Administrative Agent and Other Lenders
118
9.08  No Other Duties, Etc.
118
9.09  Administrative Agent May File Proofs of Claim; Credit Bidding
119
9.10  Collateral and Guaranty Matters
120
9.11  Survival
121
ARTICLE X CONTINUING GUARANTY
121
10.01  Guaranty
121
10.02  Rights of Lenders
122
10.03  Certain Waivers
122
10.04  Obligations Independent
123
10.05  Subrogation
123
10.06  Termination; Reinstatement
123
10.07  Stay of Acceleration
123
10.08  Condition of Borrower
123
10.09  Appointment of Borrower
123
10.10  Right of Contribution
124
10.11  Keepwell
124
ARTICLE XI . MISCELLANEOUS
124
11.01  Amendments, Etc.
124
11.02  Notices; Effectiveness; Electronic Communications
126
11.03  No Waiver; Cumulative Remedies; Enforcement
128
11.04  Expenses; Indemnity; Damage Waiver
129
11.05  Payments Set Aside
131
11.06  Successors and Assigns
131
11.07  Treatment of Certain Information; Confidentiality
135
11.08  Right of Setoff
136
11.09  Interest Rate Limitation
136
11.10  Counterparts; Integration; Effectiveness
137
11.11  Survival of Representations and Warranties
137
11.12  Severability
137
11.13  Replacement of Lenders.
138
11.14  Governing Law; Jurisdiction; Etc.
138
11.15  Waiver of Jury Trial.
140

v

--------------------------------------------------------------------------------



11.16  Subordination
140
11.17  No Advisory or Fiduciary Responsibility
140
11.18  Electronic Execution; Electronic Records
141
11.19  USA Patriot Act Notice
142
11.20 Acknowledgement and Consent to Bail-In of EEA and UK Financial
Institutions
142

vi

--------------------------------------------------------------------------------



BORROWER PREPARED SCHEDULES
Schedule 1.01(e) Existing Contractual Restrictions
Schedule 1.01(f) Mortgaged Properties
Schedule 5.10 Insurance
Schedule 5.12 Pension Plans
Schedule 5.14(b)  Subsidiaries
Schedule 5.23(b) Licenses etc.
Schedule 5.23(c) Specified Product IP
Schedule 5.23(d) Disputes
Schedule 5.23(f) Contractual Obligations
Schedule 5.25(d) FDA Communications
Schedule 7.01 Existing Liens
Schedule 7.02 Existing Indebtedness
Schedule 7.03 Existing Investments
Schedule 7.08 Existing Transactions with Affiliates


ADMINISTRATIVE AGENT PREPARED SCHEDULES
Schedule 1.01(a)  Certain Addresses for Notices
Schedule 1.01(b)  Initial Commitments and Applicable Percentages


EXHIBITS
Exhibit A Form of Administrative Questionnaire
Exhibit B Form of Assignment and Assumption
Exhibit C Form of Compliance Certificate
Exhibit D Form of Joinder Agreement
Exhibit E Form of Loan Notice
Exhibit F Form of Solvency Certificate
Exhibit G Form of Note
Exhibit H Form of Officer’s Certificate
Exhibit I Forms of U.S. Tax Compliance Certificates
Exhibit J Form of Notice of Loan Prepayment
Exhibit K Form of Paying Agent Agreement
Exhibit L Form of Direction Letter
vii


--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of April 10, 2020, among ALNYLAM
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”), the Guarantors
(as defined herein) from time to time party hereto, the Lenders (as defined
herein) from time to time party hereto and Wilmington Trust, National
Association, as Administrative Agent (as defined herein).
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower has requested that the Lenders extend a delayed draw term
loan facility to the Borrower in an aggregate principal amount of up to
$700,000,000 for the purposes of progressing the Borrower’s clinical trials,
developing certain manufacturing facilities, consummating buybacks of the
Borrower’s Equity Interests (as defined herein) and for working capital and
other general corporate purposes.
WHEREAS, the Lenders, have agreed to make such delayed draw term loan facility
available to the Borrower in three separate drawings on the terms and subject to
the conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Accelerated Commitments” has the meaning specified in Section 2.04(a)(iii).
“Acquisition” means the purchase, inbound license or other acquisition, or
option to purchase, license or otherwise acquire, whether through a single
transaction or a series of related transactions, of (a) a majority of the Equity
Interests, whether by purchase of such Equity Interests or upon the exercise of
an option or warrant for, or conversion of securities into, such Equity
Interests, (b) assets of another Person which constitute all or substantially
all of the assets of such Person or of a division, line of business or other
business unit of such Person, or (c) assets consisting of IP Rights, royalty
rights or similar assets of such Person. The Person or division, line of
business or other business unit or assets of the Person to be acquired in such
Acquisition shall be referred to herein as the “Target”.
“Administrative Agent” means Wilmington Trust, National Association, solely in
its capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent permitted by the terms hereof.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders in accordance with Section 11.02.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
1

--------------------------------------------------------------------------------



“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agency Fee Letter” means that certain letter agreement, dated as of the date
hereof, between the Borrower and the Administrative Agent.
“Aggregate Commitments” means, at any time, the sum of the Tranche 1
Commitments, Tranche 2 Commitments and Tranche 3 Commitments at such time.
“Agreement” means this Credit Agreement, including all schedules, exhibits and
annexes hereto.
“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.
“Applicable Measurement Date” means, (a) with respect to any Loans or Aggregate
Commitments terminated in connection with a Commitment Termination Event
occurring on or after the Tranche 1 Funding Date, the Tranche 1 Funding Date and
(b) with respect to Aggregate Commitments terminated in connection with a
Commitment Termination Event occurring on or after the Closing Date but prior to
the Tranche 1 Funding Date, the Closing Date.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of such Lender as set forth on Schedule 1.01(b) under the caption
“Applicable Percentage” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto.
“Applicable Premium” means
(a) with respect to any Loan on any Prepayment Date, the greater of:
(1) 5.00%; and
(2) the fraction, expressed as a percentage, consisting of (A) (a) (i) the sum
of the present values at such Prepayment Date of (I) the price at which such
Loan could be voluntarily prepaid on the date that is twenty-four months after
the Applicable Measurement Date in accordance with Section 2.03 (including any
premium required pursuant to Section 2.03(c)), and (II) each scheduled payment
of interest to be made on such Loan on or after such Prepayment Date through
(and including) the date that is twenty-four months after the Applicable
Measurement Date (assuming for purposes of this clause (II) that a PIK Election
is made, in respect of any Interest Periods that begin at any time after such
Prepayment Date and prior to the date that is twenty-four months after the
Applicable Measurement Date, for proportionately the same number of Interest
Periods and in the same pattern as the number and pattern of Interest Periods
for which a PIK Election was made in respect of Interest Periods that begin any
time on or after the Applicable Measurement Date and on or prior to such
Prepayment Date), in each case, discounted to such Prepayment Date on a
quarterly basis (assuming a 360-day year consisting of twelve 30-day months) at
the Treasury Rate as of such Prepayment Date plus 50 basis points, minus (ii)
accrued but unpaid interest to, but excluding, such Prepayment Date, over (b)
the principal amount of such Loan, divided by (B) the principal amount of such
Loan.
2

--------------------------------------------------------------------------------



(b) with respect to any Commitment terminated as a result of a Commitment
Termination Event, the greater of:
(1) 5.00%; and
(2) the fraction, expressed as a percentage, consisting of (A) (a) the sum of
the present values on the Applicable Measurement Date of (I) the price at which
a Deemed Loan could have been voluntarily prepaid on the date that is
twenty-four months after the Applicable Measurement Date in accordance with
Section 2.03 (including any premium required pursuant to Section 2.03(c)), and
(II) each scheduled payment of interest that would have been made on a Deemed
Loan on or after the Applicable Measurement Date through (and including) the
date that is twenty-four months after the Applicable Measurement Date (assuming
for purposes of this clause (II) that no PIK Election is made), in each case,
discounted to the Applicable Measurement Date on a quarterly basis (assuming a
360-day year consisting of twelve 30-day months) at the Treasury Rate as of the
Applicable Measurement Date plus 50 basis points, over (b) the principal amount
of such Commitment, divided by (B) the principal amount of such Commitment.
Calculation of the Applicable Premium will be made in good faith by the Borrower
(or on behalf of the Borrower by such Person as the Borrower shall designate) in
consultation with the Lender Representative.
“Applicable Rate” means, for any day, (a) with respect to any Eurodollar Rate
Loan, 7.00% per annum, and (b) with respect to any Base Rate Loan, 6.00% per
annum.
“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans in the
ordinary course of its activities and that is (a) a member of the GSO Group or
(b) a Fund that is administered, managed or advised by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers, manages or advises a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the written consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B or any other form (including an
electronic documentation form generated by use of an electronic platform)
approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Finance
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease or similar payments under the relevant lease or other
applicable agreement or instrument that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Finance Lease.
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related Consolidated statements of operations and comprehensive loss,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Restricted Subsidiaries, including the notes thereto.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
Affected Financial Institution.
3

--------------------------------------------------------------------------------



“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the Prime Rate and
(c) the Eurodollar Rate plus 1.00%, subject to the interest rate floors set
forth therein; provided that if the Base Rate shall be less than 2.00%, such
rate shall be deemed 2.00% for purposes of this Agreement. Any announced change
in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of such change. If the Base Rate is being
used as an alternate rate of interest pursuant to Section 3.03 hereof, then the
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Bona Fide Debt Fund” means any debt fund that is an Affiliate of any Competitor
or Competitor Controller that is primarily engaged in, or advises funds that are
primarily engaged in, making, purchasing, or holding commercial loans, notes and
similar extensions of credit or securities in the ordinary course of its
business, but only to the extent that no personnel involved therewith (A) makes
(or has the right to make or participate with others in making) investment
decisions on behalf of, or otherwise cause the direction of the investment
policies of, such Competitor or Competitor Controller or (B) has access to any
information (other than information that is publicly available) relating to the
Borrower or its Restricted Subsidiaries and/or any entity that forms part of any
of their respective businesses (including any of their respective subsidiaries).
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Investment Policy” means the investment policy of the Borrower and its
Subsidiaries as in effect on the Closing Date and any amendments, modifications
or supplements thereto following the Closing Date that are (1) approved and duly
adopted by the board of directors (or other governing body) and (2) agreed to by
the Lender Representative in its reasonable discretion.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.
4

--------------------------------------------------------------------------------



“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Secured Parties, as collateral for
the Obligations, cash, Cash Equivalents or deposit account balances or, if the
Lender Representative shall agree in its sole discretion, other credit support,
in each case, pursuant to documentation in form and substance reasonably
satisfactory to the Lender Representative. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Permitted Liens):
(a) (i) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty-five (365) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof and (ii) readily marketable direct
obligations issued by any state, commonwealth or territory of the United States
of America or political subdivision or taxing authority thereof that is rated
AAA by S&P and Aaa by Moody’s maturing within one year from the date of
acquisition thereof;
(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than three hundred
sixty-five (365) days from the date of acquisition thereof;
(c) commercial paper issued by a corporation or other Person rated at least
“A-2” or “P-2” or the equivalent thereof by Moody’s or S&P or Fitch (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Lender Representative) and in each case maturing within three hundred
sixty-five (365) days from the date of acquisition thereof;
(d) marketable short-term money market and similar highly liquid securities
having a rating of at least P-2 or A-2 from either Moody’s or S&P, respectively
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Lender Representative) and in each case maturing within three
hundred sixty-five (365) days from the date of acquisition thereof;
(e) solely with respect to Foreign Subsidiaries that are Restricted
Subsidiaries, investments of the type and maturities described in clauses (a)
through (d) above, issued where relevant, by any commercial bank of recognized
international standing chartered in the country where such Foreign Subsidiary is
domiciled having unimpaired capital and surplus of at least $1,000,000,000,
provided such country is a member of the Organization for Economic Cooperation
and Development, and such bank maintains a short-term commercial paper rating of
at least P-1 or A-1 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Lender Representative);
5

--------------------------------------------------------------------------------



(f) (i) Dollars, Euros, Pounds Sterling, Swiss Francs, Canadian dollars or any
national currency of any member state of the European Union or (ii) any other
foreign currency held by the Borrower or any of its Subsidiaries in the ordinary
course of business;
(g) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a)
through (f) of this definition; and
(h) Investments made pursuant to the Borrower Investment Policy.
“Cash Interest” has the meaning specified in Section 2.06(a)(i).
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis.
Notwithstanding anything to the contrary in this definition or any provision of
Section 13d-3 of the Securities Exchange Act of 1934, any person or group shall
not be deemed to beneficially own Equity Interests to be acquired by such person
or group pursuant to a stock or asset purchase agreement, merger agreement,
option agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the consummation of the acquisition of
the Equity Interests in connection with the transactions contemplated by such
agreement.
“Closing Date” means the date hereof.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties in order to
6

--------------------------------------------------------------------------------



secure the Obligations. Notwithstanding anything to the contrary, the Collateral
shall not include any Excluded Property.
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, any related Mortgaged Property Support Documents, the Qualifying
Control Agreements, each Joinder Agreement, each of the collateral assignments,
security agreements, pledge agreements, account control agreements or other
similar agreements delivered to the Administrative Agent pursuant to Section
6.14, and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.
“Commitment” means, with respect to a Lender, such Lender’s Tranche 1
Commitment, Tranche 2 Commitment or Tranche 3 Commitment, as the context may
require.
“Commitment Termination Event” means the occurrence of any of the following (i)
the termination of the Aggregate Commitments pursuant to an Early Refinancing,
(ii) the termination of the Aggregate Commitments pursuant to Article VIII or
(iii) the termination of the Aggregate Commitments pursuant to Section 2.04(c).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Competitor” means any Person that competes with the business of the Borrower
and its Restricted Subsidiaries from time to time.
“Competitor Controller” means any Person (excluding any Bona Fide Debt Fund)
that is a direct or indirect holding company of a Competitor or an Affiliate of
a Competitor that is controlled by such Competitor.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Restricted Subsidiaries or any
other Person, such statements or items on a consolidated basis in accordance
with the consolidation principles of GAAP.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
net income of the Borrower and its Restricted Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such net income: (i) Consolidated interest
charges, (ii) the provision for Federal, state, local and foreign income taxes,
(iii) depreciation and amortization expense, (iv) compensation paid to employees
in the form of common stock, (v) one-time nonrecurring transaction fees, costs
and expenses, integration, reorganization and restructuring costs and facility
consolidation and closing costs incurred in connection with reorganizations,
restructurings and Investments (including, the incurrence of Indebtedness in
connection therewith) and Dispositions not otherwise prohibited hereunder,
provided that such fees, costs and expenses (A) are incurred within twelve (12)
months of the occurrence of such applicable triggering event and (B) the
aggregate amount of such fees, costs and expenses added back pursuant to this
clause (v) shall not exceed 20% of Consolidated EBITDA for any Measurement
Period (prior to giving effect to such adjustments), (vi) one-time non-recurring
severance costs and expenses, payments to employees on account of their equity
ownership and one-time compensation charges incurred in connection with
reorganizations, restructurings and Investments
7

--------------------------------------------------------------------------------



(including, the incurrence of Indebtedness in connection therewith) and
Dispositions not otherwise prohibited hereunder, provided that such costs,
expenses and payments (A) are incurred within eighteen (18) months of the
occurrence of such applicable triggering event and (B) the aggregate amount of
such costs, expenses and payments added back pursuant to this clause (vi) shall
not exceed 10% of Consolidated EBITDA for any Measurement Period (prior to
giving effect to such adjustments), (vii) fees, costs and other expenses
incurred in connection with the Transactions, (viii) the effects of adjustments
pursuant to GAAP resulting from purchase accounting in relation to Investments
not prohibited by this Agreement, or the amortization or write-off of any
amounts thereof, net of taxes, in each case, which do not represent a cash item
in such period or any future period, (ix) gains or losses associated with the
revaluation of earnouts, milestones or other similar contingent obligations
incurred in connection with the Transaction or any other Investment not
prohibited by this Agreement (including upfront, earnout or milestone payments),
(x) one-time non-recurring up-front and milestone payments payable under
research and development licensing agreements, collaboration agreements or
development agreements relating to uncommercialized product candidates, (xi)
other non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Borrower and its Restricted Subsidiaries for such Measurement Period), and
(xii) such other costs, expenses and adjustments related to the Transaction or
other Investments not prohibited by this Agreement as the Lender Representative
shall approve, in its reasonable discretion, and minus (b) the following to the
extent included in calculating such Consolidated Net Income (i) all non-cash
gains increasing Consolidated Net Income (in each case of or by the Borrower and
its Restricted Subsidiaries for such Measurement Period), (ii) all interest
income for such period, (iii) all Tax benefits for such period to the extent not
netted in determining the amount for clause (a)(ii) above, (iii) one-time,
nonrecurring gains for such period, (iv) non‑cash purchase accounting
adjustments and (v) amounts received in respect of upfront, earnout or milestone
payments or other similar contingent amounts in connection with any Disposition.
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the net income of such Person and its Restricted Subsidiaries
calculated in accordance with GAAP for such period, on a Consolidated basis.
“Consolidated Total Assets” means, at any date, total assets of the Borrower and
its Restricted Subsidiaries calculated in accordance with GAAP on a Consolidated
basis as of such date, determined on a Pro Forma Basis.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any enforceable agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Cumulative Credit” means:
(a) The sum of (without duplication):
8

--------------------------------------------------------------------------------



(i) the greater of (A) $0 and (B) 50% of the Consolidated Net Income of the
Borrower for the period (taken as one accounting period) from the Closing Date
to the end of the most recently ended Measurement Period prior to any time of
determination  (or, in the case such Consolidated Net Income for such period is
a deficit, minus 100% of such deficit), plus
(ii) 100% of the aggregate net cash proceeds received by the Borrower from
capital contributions or the issuance of Equity Interests after the Closing Date
(other than Disqualified Equity Interests and to the extent not otherwise
applied), plus 
(iii) 100% of the principal amount of any Indebtedness which has been converted
into or exchanged for Equity Interests in the Borrower (other than Disqualified
Equity Interests), plus
(iv) 100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash from (i) the sale (other than to the Borrower or a Restricted
Subsidiary) of the Equity Interests of an Unrestricted Subsidiary or (ii) a
distribution or dividend from an Unrestricted Subsidiary, plus
(v) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, the fair market value (as determined in good faith
by the Borrower) of the Investment of the Borrower or the Restricted
Subsidiaries in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable); minus
(b) the amount of any usage of such Cumulative Credit pursuant to Section
7.03(aa), Section 7.06(l) and Section 7.14(c), in each case, prior to such date.
“Cumulative Credit Conditions” means, prior to and after giving effect to any
usage of the Cumulative Credit, (a) no Event of Default shall have occurred and
be continuing, (b) the Borrower shall be in compliance with the financial
covenant set forth in Section 7.11 on a Pro Forma Basis and (c) solely with
respect to Restricted Payments made pursuant to Section 7.06(f) and prepayments
of Subordinated Debt or Permitted Convertible Debt made pursuant to Section
7.14(c), the Total Leverage Ratio, as of the end of the most recently completed
Measurement Period, shall be less than or equal to 3.50 to 1.0 on a Pro Forma
Basis.
“Debt Issuance” means the issuance by the Borrower or any Restricted Subsidiary
of any Indebtedness other than Indebtedness permitted hereunder.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Deemed Loan” means, with respect to any Commitment terminated as a result of a
Commitment Termination Event, a Loan in a principal amount equal to the
principal amount of such Commitment (immediately prior to being terminated) and
deemed to be funded on the Applicable Measurement Date.
9

--------------------------------------------------------------------------------



“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans plus two percent (2%), in each case, to
the fullest extent permitted by Applicable Law.
“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent, the Lender Representative or
the Borrower, to confirm in writing to the Administrative Agent, the Lender
Representative and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent, the Lender Representative and the Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent or the Lender Representative that a Lender is a Defaulting Lender under
any one or more of clauses (a) through (d) above, and the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.12(b)) as of the
date established therefor by the Administrative Agent or the Lender
Representative in a written notice of such determination, which shall be
delivered by the Administrative Agent, the Lender Representative to the Borrower
and each other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by the Loan
Parties and their Subsidiaries in connection with a Disposition pursuant to
Section 7.05(j) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer, setting forth the basis of such
valuation
10

--------------------------------------------------------------------------------



(which amount will be reduced by the amount of cash or Cash Equivalents received
in connection with a subsequent sale or conversion of such Designated Non-Cash
Consideration to cash or Cash Equivalents).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale/Leaseback Transaction)of any property by any
Loan Party that constitutes Collateral, including any sale, assignment, transfer
or other disposal, with or without recourse, of any notes, accounts receivable,
royalties, milestones, other payments or any rights and claims associated
therewith (whether in connection with a Permitted Financing Transaction, any
Disposition consummated in connection with Permitted Licenses or otherwise).
“Disputes” has the meaning specified in Section 5.23(d).
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest(s) into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except (i) as a result of a change of control,
fundamental change, asset sale or (ii) upon the prior repayment of the Loans and
all other Obligations that are accrued and payable and the termination of the
Aggregate Commitments), (b) is or becomes redeemable at the option of the holder
thereof, in whole or in part (except (i) as a result of a change of control,
fundamental change, asset sale or (ii) upon the prior repayment of the Loans and
all other Obligations that are accrued and payable and the termination of the
Aggregate Commitments), (c) is or becomes convertible into or exchangeable for
(i) Indebtedness or (ii) any other Equity Interests that would constitute
Disqualified Equity Interests or (d) provides for the scheduled payments of
dividends in cash, in each case of clauses (a) through (d), in each case, prior
to the date that is 91 days after the Maturity Date; provided that, if such
Equity Interests is issued pursuant to any plan for the benefit of any employee,
director, manager or consultant of the Borrower or its Restricted Subsidiaries
or by any such plan to such employee, director, manager or consultant, such
Equity Interests shall not constitute Disqualified Equity Interests because it
may be required to be repurchased by the Borrower or its Restricted Subsidiaries
in order to satisfy applicable statutory or regulatory obligations or as a
result of the termination, death or disability of such employee, director,
manager or consultant.
“Disqualified Institution” means (a) those banks, financial institutions and
other persons that have been specified to the Administrative Agent and the
Lender Representative by the Borrower in writing at any time prior to the
Closing Date, which list described in this clause (a) may be updated from time
to time with the prior written consent of the Lender Representative after the
Closing Date (such list, the “Disqualified Lender List”), (b) any Competitor or
Competitor Controller that has been identified to the Administrative Agent and
the Lender Representative by the Borrower in writing at any time prior to the
Closing Date (which list may be provided to the Lenders upon their request),
which list described in this clause (b) may be updated from time to time by
written notice to the Administrative Agent and the Lender Representative after
the Closing Date (such list, the “Competitors List” and together with the
Disqualified Lender List, the “Disqualified Institutions List”); provided that
no addition to the Disqualified Institutions List shall apply retroactively to
disqualify any party (i) that has previously acquired an assignment or
participation interest or (ii) is party to a permitted pending trade as of the
date of identification, and which in any event, such addition shall not become
effective until two Business Days after such date identified by name in writing
by the Borrower to the Administrative Agent and the Lender Representative and
(c) any Person that is an Affiliate of the Persons described in clauses (a) and
(b) (excluding Bona Fide Debt Fund) that is (i) identified in writing to the
Administrative Agent and the Lender Representative from time to time (which
addition shall not apply retroactively to disqualify any party (1) that has
previously acquired an assignment or participation interest or (2) is party to a
permitted pending trade as of the date of such identification, and which in any
event, such addition shall not become effective until two Business Days after
such date identified by name in writing by the Borrower to the Administrative
Agent and the Lender Representative) or (ii) readily identifiable as an
Affiliate of such Persons solely on the basis of such Person’s name. For the
11

--------------------------------------------------------------------------------



avoidance of doubt, no Affiliate of The Blackstone Group L.P. that operates as a
fund or account (or manager or adviser to a fund or account) within the credit
division of The Blackstone Group L.P. shall be considered a Disqualified
Institution.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
“Early Refinancing” means, on any date prior to the Maturity Date, the optional
repayment, repurchase or other discharge in full of all Loans outstanding
hereunder on such date, the payment in full of all other Obligations outstanding
on such date (other than contingent indemnification obligations for which no
claim has been made) and the termination of the Aggregate Commitments.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).
“Environment” means ambient air, indoor air, vapor, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.
“Environmental Claim” means any written notice, claim, demand, litigation,
request for information, complaint, citation, summons, investigation, notice of
non-compliance or violation, cause of action, consent order, consent decree, or
other proceeding by any Governmental Authority or any other Person, arising out
of, based on or pursuant to any Environmental Law or related in any way to any
actual, alleged or threatened Environmental Liability.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws (including common law), regulations, standards, ordinances,
rules, judgments, orders, decrees, permits, agreements or governmental
restrictions relating to pollution or the protection of the Environment or human
health (to the extent related to exposure to hazardous materials), including
those relating to the handling, use, manufacture, registration, distribution,
formulation, packaging, labeling, generation transport, storage, disposal,
treatment, Release or threat of Release of or exposure to any Hazardous
Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), obligation, responsibility or cost whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law relating to (a) any violation of, or liability under,
Environmental Law, (b) the presence,
12

--------------------------------------------------------------------------------



generation, use, handling, transportation, storage, treatment, packaging,
labelling or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) Release of any Hazardous Materials, (e) natural resource damage,
or (f) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, certification, registration, approval,
identification number, license or other authorization required under any
Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Permitted Convertible Debt shall not be considered an “Equity
Interest”.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Sections 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate or (i) a failure by the Borrower
or any ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules in respect of a Pension Plan, whether or not waived, or the
failure by the Borrower or any ERISA Affiliate to make any required contribution
to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”), as published on the applicable Bloomberg screen page
13

--------------------------------------------------------------------------------



(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m., London time, two (2) London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and
(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) London Banking Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day.
Notwithstanding the foregoing, for purposes of this Agreement, the Eurodollar
Rate shall in no event be less than 1.00% at any time.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Account” means any of the following: (a) accounts exclusively used for
payroll, payroll Taxes and other employee wage and benefit payments to or for
the benefit of any Loan Party’s employees, (b) zero balance accounts, (c)
accounts (including trust accounts) used exclusively for third party escrow,
customs, insurance, deposits or fiduciary purposes, (d) merchant accounts for
which the obligations were incurred in the ordinary course of business, (e)
accounts used exclusively for compliance with any (i) Applicable Law to the
extent such Applicable Law prohibits the granting of a Lien thereon or (ii)
Contractual Obligation (including any Permitted Receivables Financing or
Permitted Royalty Financing) to the extent such Contractual Obligation prohibits
the granting of a Lien thereon (other than Liens in favor of a counterparty to
such Contractual Obligation), (f) accounts which constitute cash collateral in
respect of a Permitted Lien, and (g) other accounts, the average cash balance of
which such accounts over the most recently ended 30 day period does not exceed
$15,000,000 in the aggregate at any time.
“Excluded Property” means, with respect to any Loan Party (a) any leased or
subleased real property and the last day of any term of any lease of real
property, (b) any owned real property which is not Material Real Property, (c)
all IP Rights other than the IP Collateral, (d) motor vehicles and other assets
subject to certificates of title, (e) all RPA Assets, (f) any commercial tort
claim, (g) assets for which a pledge thereof or a security interest therein is
prohibited by Applicable Laws after giving effect to the applicable
anti-assignment provisions of the UCC and other Applicable law (including any
requirement to obtain the consent of any Governmental Authority or third person,
unless such consent has been obtained) other than to the extent that any such
prohibition would be rendered ineffective pursuant to the UCC or any other
Applicable Law, (h) any lease, license or other agreements, or any goods or
other property subject to a purchase money security interest, Finance Lease or
similar arrangements, in each case to the extent permitted under the Loan
Documents, to the extent that a pledge thereof or a security interest therein
would violate or invalidate such lease, license or agreement, purchase money,
Finance Lease or similar arrangement, or create a right of termination in favor
of any other party thereto (other than the Borrower and its Restricted
Subsidiaries) after giving effect to the applicable anti-assignment clauses of
the UCC, Applicable Laws or principles of equity, other than the proceeds
thereof the assignment of which is expressly deemed effective under Applicable
Laws notwithstanding such prohibition, (i) any intent-to-use United States
trademark application for which neither (i) an amendment to allege use to bring
the application into conformity with 15 U.S.C. §1051(c) has been filed with and
accepted by the USPTO nor (ii) a verified statement of use under 15 U.S.C.
§1051(d) has been filed with and accepted by the USPTO, (j) letter of credit
rights, (k) receivables and related documentation (or interests therein),
including those pledged, factored, transferred or sold under any Permitted
Receivables Financing, (l) assets, for which a
14

--------------------------------------------------------------------------------



pledge thereof or a security interest therein is prohibited by any contract
binding on such assets, or would result in material adverse financial, tax,
regulatory or accounting consequences, as reasonably determined in good faith by
the Borrower; provided, that (i) any such limitation described in this clause
(l) shall only apply to the extent that any such prohibition could not be
rendered ineffective pursuant to the UCC or any other Applicable Law or
principles of equity and shall not apply to any proceeds or receivables thereof,
the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibition and (ii) in the event of the termination or
elimination of any such prohibition contained in the UCC or any Applicable Law,
a security interest in such assets shall be automatically and simultaneously
granted under the applicable Collateral Documents and shall be included as
Collateral, (m) any governmental licenses (but not the proceeds thereof) or
state or local franchises, charters and authorizations, to the extent security
interests in favor of the Administrative Agent in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby; provided that
(i) any such limitation described in this clause (m) on the security interests
granted shall only apply to the extent that any such prohibition or restriction
could not be rendered ineffective pursuant to the UCC of any applicable
jurisdiction or any other Applicable Law or principles of equity and shall not
apply to any proceeds or receivables thereof, the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibition and
(ii) in the event of the termination or elimination of any such prohibition or
restriction contained in any applicable license, franchise, charter or
authorization, a security interest in such licenses, franchises, charters or
authorizations shall be automatically and simultaneously granted under the
applicable Collateral Documents and such licenses, franchises, charters or
authorizations shall be included as Collateral, (n) Equity Interests in (A) any
Person (other than the Borrower and wholly owned Restricted Subsidiaries of the
Borrower) to the extent and for so long as the pledge thereof in favor of the
Administrative Agent is not permitted by the terms of such Person’s joint
venture agreement or other applicable Organization Documents; provided, that
such prohibition exists on the Closing Date or at the time such Equity Interests
are acquired (so long as such prohibition did not arise in contemplation of the
Closing Date or such acquisition), (B) any not-for-profit Subsidiary, (C) any
captive insurance Subsidiary, (D) any special purpose securitization vehicle (or
similar entity) and any special purpose vehicle with respect to a Permitted
Financing Transaction and (E) any Unrestricted Subsidiary, (o) margin stock
within the meaning of Section 5.13, (p) Excluded Accounts, (q) Inventory, (r)
Accounts, (s) General Intangibles, (t) those assets as to which the Lender
Representative and the Borrower reasonably agree that the cost of obtaining such
a security interest or perfection thereof are excessive in relation to the
benefit to the Lenders of the security to be afforded thereby, (u) assets
secured by a Lien permitted pursuant to Section 7.01(o), and (v) the Equity
Interests of any Foreign Subsidiary or Foreign Subsidiary Holdco of any Loan
Party to the extent a pledge of such Equity Interests would cause actual or
anticipated material adverse tax consequences to any Loan Party (in the
Borrower’s reasonable determination from time to time); provided that the
Collateral shall at all times include (and “Excluded Property” shall not
include) (i) all proceeds arising from the sale or transfer of any of the
foregoing Excluded Property to the extent such proceeds do not otherwise
constitute Excluded Property and (ii) except with respect to clauses (a), (c),
(e), (g), (h), (i), (k), (m), (n), (p), (t), and (v) above, any of the following
items solely to the extent such items pertain to, arise from, are collected on,
are distributed on account of or are given in exchange for or in settlement of
any Collateral: (1) Accounts, (2) Chattel Paper (including Electronic Chattel
Paper and Tangible Chattel Paper), (3) Commercial Tort Claims, (4) Documents,
(5) General Intangibles, (6) Instruments, (7) Letter-of-Credit Rights and (8)
insurance and insurance claim (it being understood that the foregoing items (1)
through (7) shall have the meanings set forth in the UCC).
“Excluded Subsidiary” means any of the following, (a) each Immaterial
Subsidiary, (b) each Subsidiary that is not a wholly-owned Subsidiary (for so
long as such Subsidiary is not a wholly-owned Subsidiary), (c) each Subsidiary
that is prohibited from Guaranteeing or granting Liens to secure the applicable
Obligations by any Applicable Law or that would require consent, approval,
license or authorization of a Governmental Authority to Guarantee or grant Liens
to secure the Obligations (unless (x) such consent, approval, license or
authorization has been received or (y) such prohibition or restriction is
15

--------------------------------------------------------------------------------



terminated or rendered unenforceable or otherwise deemed ineffective by any
other applicable Law), (d) each Subsidiary that is prohibited by any Contractual
Obligation (i) in effect on the Closing Date and set forth on Schedule 1.01(e)
from Guaranteeing or granting Liens to secure the Obligations on the Closing
Date or (ii) at the time such Subsidiary becomes a Subsidiary (in each case, for
so long (x) as such restriction or any replacement or renewal thereof is in
effect or (y) such prohibition or restriction is not terminated or rendered
unenforceable or otherwise deemed ineffective by any applicable Law), (e) each
Foreign Subsidiary and Foreign Subsidiary Holdco (and any direct or indirect
Subsidiary thereof), (f) any “Security Corporation” as defined in 830 Code of
Mass. Regulations 63.38B.1, including Alnylam Securities Corporation so long as
it continues to qualify as such, (g) each Unrestricted Subsidiary, (h)
not-for-profit subsidiaries, (i) Subsidiaries that are special purpose entities,
(j) any subsidiary formed for the purposes of consummating, or party to, a
Permitted Financing Transaction, (k) captive insurance subsidiaries and (l) any
other Subsidiary with respect to which the Lender Representative and the
Borrower reasonably agree that the cost or other consequences (including adverse
tax consequences and adverse regulatory consequences) of providing a Guarantee
of or granting Liens to secure the Obligations are likely to be excessive in
relation to the value to be afforded thereby; provided that, notwithstanding the
above, the Borrower may, with the consent of the Lender Representative (such
consent not to be unreasonably withheld, conditioned or delayed), designate as a
“Guarantor” any Foreign Subsidiary that is a wholly-owned Restricted Subsidiary
(an “Additional Foreign Guarantor”) and cause such Additional Foreign Guarantor
to guarantee the Obligations and to grant a perfected lien on substantially all
of its assets in favor of the Administrative Agent for the benefit of the
Secured Parties pursuant to arrangements and documentation in form and substance
reasonably satisfactory to the Lender Representative and subject to customary
limitations in such jurisdiction to be reasonably agreed to between the Lender
Representative and the Borrower (it being understood that (1) notwithstanding
anything to the contrary herein, such arrangements and documentation may be
governed by, and require perfection steps to be taken in, jurisdictions outside
of the United States and (2) the jurisdiction of such Additional Foreign
Guarantor shall be reasonably acceptable to the Lender Representative, taking
into account the availability and enforceability of guarantees and collateral
pledges in such jurisdictions); provided, further, that from and after the
execution of such guarantee and collateral documents, such Additional Foreign
Guarantor shall no longer constitute an “Excluded Subsidiary” unless released
from its obligations under the applicable guarantee agreement as a “Guarantor”
in accordance with the terms hereof and thereof and that no Additional Foreign
Guarantor shall be released solely on the basis that it was not required to
become a Guarantor pursuant to clause (e) of the definition of Excluded
Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 2.07) at the
time the Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which the Guarantee or security interest is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision
16

--------------------------------------------------------------------------------



thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 11.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(f) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated and (b) all
Obligations have been paid in full (other than contingent indemnification
obligations).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FDA” means the U.S. Food and Drug Administration, or any successor agency
thereto having substantially the same functions and jurisdiction.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.
“Fee Letter” means that certain Fee Letter, dated as of the date hereof, between
the Borrower, the Lender Representative and the other parties party thereto.
“Finance Lease” means any lease that has been or is required to be, in
accordance with GAAP, recorded, classified and accounted for as a financing
lease. For the avoidance of doubt, an operating lease shall not be considered a
Finance Lease.
“First Commercial Sale” means the first sale of Inclisiran in the United States
by MedCo or its Related Parties (as defined in the MedCo License Agreement) for
end use or consumption after Regulatory Approval for Inclisiran has been granted
by the FDA.
“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Prepayment Event” has the meaning set forth in Section 2.03(b)(v).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
17

--------------------------------------------------------------------------------



“Foreign Subsidiary Holdco” means any Domestic Subsidiary that has no material
assets other than Equity Interests or Equity Interests and Indebtedness of one
or more Foreign Subsidiaries.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.
“Givlaari” means that certain pharmaceutical product known by the
non-proprietary name givosiran, which, as of the Closing Date, is being
commercialized by Borrower in the United States under the brand name Givlaari®
under NDA #212194.
“Governmental Authority” means the government of the United States or any other
nation or jurisdiction, or of any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank).
“GSO” shall mean GSO Capital Partners LP.
“GSO Group” shall mean GSO, Blackstone Holdings Finance Co. L.L.C., Blackstone
Alternative Solutions L.L.C., their respective Affiliates and funds and accounts
administered, managed, underwritten, agented or advised by any of them.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided that the term “Guarantee” shall not include endorsements for
collection or deposit, in either case, in the ordinary course of business, or
customary or reasonable indemnity obligations in effect on the Closing Date, or
entered into in connection with any acquisition or Disposition of assets
permitted under this Agreement (other than such
18

--------------------------------------------------------------------------------



obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in Section 10.01.
“Guarantors” means, collectively, the Domestic Subsidiaries of the Borrower as
are or may from time to time become parties to this Agreement pursuant to
Section 6.13 and any Additional Foreign Guarantors.
“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.13.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, per- and
polyfluoroalkyl substances, radon gas, toxic mold, infectious or medical wastes
and all other substances, wastes, chemicals, pollutants, contaminants or
compounds of any nature in any form regulated pursuant to any Environmental Law.
“Health Care Activities” means research, development, manufacture, packaging,
labeling, storage, testing, transportation, commercialization, import, export,
distribution, promotion, marketing or sale activities.
“Health Care Laws” means all health care Laws applicable to Borrower or by which
any of its properties, operations, products or other assets is bound or
affected, including the Federal Food, Drug, and Cosmetic Act (21 U.S.C. §§ 301
et seq.), the federal Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)), the
Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the civil False Claims Act (31
U.S.C. §§ 3729 et. seq.), the administrative False Claims Law (42 U.S.C. §
1320a-7b(a)), the exclusion Laws (42 U.S.C. § 1320a-7), the Medicare Program
(Title XVIII of the Social Security Act), the Medicaid Program (Title XIX of the
Social Security Act), the so-called federal “sunshine” law or Open Payments (42
U.S.C. § 1320a-7h), the Health Insurance Portability and Accountability Act of
1996, the Health Information Technology for Economic and Clinical Health Act,
any federal, state and local Laws regulating the privacy and/or security of
individually identifiable information including the EU General Data Protection
Regulation (2016/679), state Laws regulating or requiring reporting of
interactions between pharmaceutical manufacturers and members of the healthcare
industry, Laws regulating the collection, reporting and processing of any
applicable rebate, chargeback or adjustment under the Medicaid Drug Rebate
Program (42 U.S.C. § 1396r-8) and any state supplemental rebate program,
Medicare average sales price reporting (42 U.S.C. § 1395w-3a), the Public Health
Service Act (42 U.S.C. § 256b), the VA Federal Supply Schedule (38 U.S.C. §
8126) or any state pharmaceutical assistance program or U.S. Department of
Veterans Affairs agreement, and any successor government programs, including in
each case any Laws promulgated pursuant to the foregoing and any other similar
Laws.
“Hedge Bank” means any person that at any time enters into a Secured Swap
Agreement.
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).
19

--------------------------------------------------------------------------------



“Inclisiran” means that certain pharmaceutical product known by the
non-proprietary name inclisiran, which, as of the Closing Date, is being
developed by Licensee under the MedCo License Agreement, and has been submitted
to the FDA for regulatory approval under the Inclisiran NDA.
“Inclisiran NDA” means the new drug application submitted to FDA by MedCo under
NDA #214012.
“Incremental Commitments” has the meaning assigned to such term in Section 2.13.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) all reimbursement obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments (the amount of such obligations being equal
at any time to the aggregate then undrawn and unexpired amount of such letters
of credit or other instruments plus the aggregate amount of drawings thereunder
that have not been reimbursed);
(c) net obligations of such Person under any Swap Contract;
(d) all obligations (including, without limitation, earnout obligations) of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable or similar obligations, including accrued expenses owed
to a trade creditor incurred in the ordinary course of business), in each case,
to the extent such obligations have become due and payable;
(e) all indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse, but limited to the lesser of the fair market value of such property
(as determined in good faith by the Borrower at the date of determination) and
the principal amount of such Indebtedness if recourse is solely to such
property;
(f) all Attributable Indebtedness in respect of Finance Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;
(g) all obligations of such Person in respect of Disqualified Equity Interests
or Permitted Convertible Debt; and
(h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
Notwithstanding anything herein to the contrary, Indebtedness shall not include
(i) prepaid or deferred revenue arising in the ordinary course of business, (ii)
endorsements of checks or drafts arising in
20

--------------------------------------------------------------------------------



the ordinary course of business, (iii) Equity Interests to the extent not
constituting Disqualified Equity Interests, (iv) any obligations in respect of
any Permitted Bond Hedge Transaction and any Permitted Warrant Transaction, (v)
deferred compensation and severance, pension, health and welfare retirement and
equivalent benefits or any deferred obligations incurred under ERISA until such
obligations become a liability on the balance sheet of such Person in accordance
with GAAP, (vi) purchase price adjustments, earn out, contingent or other
deferred payment payments of a similar nature (including any non-compete
payments and consulting payments) made in connection with any Investment or
other acquisitions, in each case, to the extent such obligations have not become
due and payable, (vii) non-compete or consulting obligations incurred in
connection with Investments or other acquisitions until such obligations become
a liability on the balance sheet of such Person in accordance with GAAP, (viii)
deemed Indebtedness pursuant to Accounting Standards Codification 825 or 480
(formerly SFAS Nos. 133 or 150, respectively), (ix) installment payments or the
deferred purchase price of property or services to the extent payable solely in
Equity Interests (other than Disqualified Equity Interests) of such Person, (x)
purchase price holdbacks arising in the ordinary course of business in respect
of a portion of the purchase price of an asset to satisfy unperformed
obligations of the seller of such asset, (xi) notes or loans if (and so long as)
proceeds are held in escrow pursuant to customary escrow arrangements pending
the release thereof to repay, defease, redeem or satisfy and discharge such
notes or loans, and (xii) notes that have been discharged or legally defeased
under any indenture or similar agreement pursuant to customary discharge or
defeasance provisions and such notes would not be a liability on the balance
sheet of such Person in accordance with GAAP.
The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all obligations as described above; provided that in the
case of Indebtedness issued with original issue discount, the amount of such
Indebtedness at any time will be the accreted value thereof at such time.
“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07(a).
“Intellectual Property” has the meaning set forth in the Security Agreement.
“Intercompany Debt” has the meaning specified in Section 7.02(d).
“Interest Election Notice” has the meaning specified in Section 2.06(a)(iii).
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
“Interest Period” means, (1) as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one (1), two (2),
three (3) or six (6) months thereafter and (2) as to each Base Rate Loan in
respect of which a PIK Election is made, the period commencing on the date of
the Borrowing of such Base Rate Loan and ending on the first date thereafter on
which interest is payable pursuant to Section 2.06; provided that:
21

--------------------------------------------------------------------------------



(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person); provided, however that endorsements of negotiable instruments and
documents in the ordinary course of business or consistent with past practice
will not be deemed to be an Investment, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
which constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person. For purposes
of covenant compliance, the amount of any Investment shall be (i) the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment, minus (ii) (x) the amount of dividends or
distributions actually received in connection with such Investment and any
return of capital and any payment of principal received in respect of such
Investment that in each case is received in cash or Cash Equivalents (not in
excess of the amount of Investments originally made) and (y) any cancellation of
any Investment in the form of a Guarantee (not in excess of the amount of
Investment originally made). If the Borrower or any Restricted Subsidiary
issues, sells or otherwise Disposes of Equity Interests of a Person that is a
Restricted Subsidiary, such that after giving effect thereto such Person is no
longer a Restricted Subsidiary, any Investment by the Borrower or any Restricted
Subsidiary in such Person remaining after giving effect thereto will be deemed
to be a new Investment at such time.
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
that constitutes Collateral.
“IP Collateral” the (i) Specified Product IP (other than Specified Product IP
consisting of RPA Assets) that is owned by the Loan Parties and that does not
constitute Shared IP and (ii) any Replacement Collateral that constitutes IP
Rights and that does not include Shared IP.
“IP Rights” has the meaning specified in Section 5.23(a).
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of Section
6.13.
“Joint Ventures” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of the Restricted Subsidiaries and (b) any
Person in whom the Borrower or any of the Subsidiaries beneficially owns any
Equity Interest that is not a Restricted Subsidiary.
22

--------------------------------------------------------------------------------



“Laws” means, collectively, all supranational, foreign, federal, state, local,
provincial, municipal or other constitution, treaties, rules, legally binding
regulatory policy statement, statute, law (including common law), ordinance,
regulation, rule, code or similar requirement of law enacted, adopted, issued or
promulgated by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their permitted successors and assigns in accordance with this
Agreement.
“Lender Representative” means, initially and as of the Closing Date and until
the earlier of such time as the GSO Group ceases to constitute the Required
Lenders or GSO has resigned by written notice to the Required Lenders and the
Borrower, GSO; it being agreed that, upon and following such time, any
determination to be made by the Lender Representative hereunder shall be made by
the Required Lenders.
“Lending Office” means, as to the Administrative Agent or any Lender, the office
or offices of such Person described as such in such Person’s Administrative
Questionnaire, or such other office or offices as such Person may from time to
time notify the Borrower and the Administrative Agent; which office may include
any Affiliate of such Person or any domestic or foreign branch of such Person or
such Affiliate.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.03(f).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).
“Limited Condition Transaction” means any Acquisition, Permitted License or
similar Investment of or in any assets, business or Person permitted by this
Agreement that the Borrower or one or more of its Restricted Subsidiaries is
contractually committed to consummate (it being understood that such commitment
may be subject to conditions precedent, which conditions precedent may be
amended, satisfied or waived in accordance with the terms of the applicable
agreement) and the consummation of which is not conditioned on the availability
of, or on obtaining, third party financing.
“Liquidity” means, at any time, the aggregate amount of unrestricted cash and
Cash Equivalents of the Loan Parties at such time maintained in accounts in the
United States that are not subject to any Liens other than Liens permitted
pursuant to Section 7.01(a).
“Loan” means an extension of credit by a Lender to the Borrower under Article
II.
23

--------------------------------------------------------------------------------



“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) each Joinder Agreement, (f) the Fee
Letter, (g) the Agency Fee Letter, (h) the Paying Agent Agreement, (i) the
Nondisturbance Agreement, (j) the Side Letter and (k) all other certificates,
agreements, documents and instruments executed and delivered, in each case, by
or on behalf of any Loan Party pursuant to the foregoing and any amendments,
modifications or supplements thereto or to any other Loan Document or waivers
hereof or to any other Loan Document; provided, however, that for purposes of
Section 11.01, “Loan Documents” shall mean this Agreement, the Guaranty and the
Collateral Documents.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit E or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Manufacturing Facility” means the property located at 20 Commerce Way, Norton,
Massachusetts.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means a material adverse effect on (a) the operations,
business, assets, or financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole; or (b) (i) the ability of the Loan Parties, taken
as a whole, to perform their payment Obligations under the Loan Documents to
which they are a party, (ii) the legality, validity, binding effect or
enforceability against the Loan Parties of this Agreement or of the other Loan
Documents to which they are a party, taken as whole or (iii) the rights and
remedies of the Administrative Agent and the Lenders under any Loan Documents
(other than the Nondisturbance Agreement or due to the action or inaction of the
Administrative Agent, the Lenders or any other Secured Party).
“Material Impact” means any of the following: (a) a Material Adverse Effect, (b)
an adverse and material impact on the ability of the Borrower to repay the
Loans, or (c) a material adverse effect on the value of any Specified Product,
the Collateral, or the Specified Product IP, in each case, taken as a whole.
“Material Product Agreement” means, other than the MedCo Agreements, (a) any
agreement pursuant to which any of the Loan Parties are granted rights under any
Specified Product IP that any other Person owns, but excluding any agreements
pursuant to which any of the Loan Parties are not granted a license or other
rights that are necessary for, or material to, the research, development,
manufacture or commercialization of any Specified Product; and (b) any agreement
pursuant to which any of the Loan Parties out-licenses (or sublicenses) any
Specified Product IP with respect to any Specified Product in return for
royalties or other payments and as to which breach, non-performance,
cancellation or failure to renew would reasonably be expected to have a Material
Impact.
“Material Real Property” means any fee-owned real property located in the United
States that is owned by any Loan Party with a fair market value in excess of
$10,000,000 (at the Closing Date or, with respect to fee-owned real property
acquired after the Closing Date, at the time of acquisition, in each case, as
reasonably estimated by the Borrower in good faith).
24

--------------------------------------------------------------------------------



“Material Subsidiary” means, on any date of determination, any Restricted
Subsidiary that, together with its Restricted Subsidiaries, after eliminating
intercompany obligations, as of the last day of the most recently ended
Measurement Period, (a) generated more than 3.50% of Consolidated revenue of the
Borrower and its Restricted Subsidiaries or (b) had total assets of equal to or
greater than 3.50% of Consolidated Total Assets, after eliminating intercompany
obligations; provided, however, that if at any time there are Restricted
Subsidiaries which are not classified as “Material Subsidiaries” but which
collectively, as of the last day of the most recently ended Measurement Period,
(i) generated more than 7.00% of Consolidated revenue of the Borrower and its
Restricted Subsidiaries, after eliminating intercompany obligations, or (ii) had
total assets of equal to or greater than 7.00% of Consolidated Total Assets,
after eliminating intercompany obligations, then the Borrower shall promptly
designate one or more of such Restricted Subsidiaries as Material Subsidiaries
such that, after such designation hereunder, the Restricted Subsidiaries that
are not designated as Material Subsidiaries did not, as of the last day of the
most recently ended Measurement Period, (A) generate more than 7.00% of
Consolidated revenue of the Borrower and its Restricted Subsidiaries and
(B) have total assets of more than 7.00% of Consolidated Total Assets.
“Maturity Date” means the date that is seven years from the Tranche 1 Funding
Date; provided, however, that if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
“Maximum Modification Amount” means, as of any date, (x) $100,000,000 less (y)
the sum of the aggregate amount of Accelerated Commitments and the Reduced
Commitments as of such date.
“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower for which financial
statements have been delivered, or were required to have been delivered,
pursuant Section 6.01.
“MedCo” means The Medicines Company, a corporation organized and existing under
the laws of Delaware.
“MedCo Agreements” means, collectively, (a) the MedCo License Agreement and (b)
the MedCo Supply Agreement.
“MedCo Instruction” means the direction letter to MedCo in the form attached
hereto as Exhibit L.
“MedCo License Agreement” means that certain License and Collaboration
Agreement, dated February 3, 2013, by and between the Borrower and MedCo, as
amended on November 22, 2019, and any replacement license or licenses in the
Territory and Field (as such terms are defined in the MedCo License Agreement)
following termination of the MedCo License Agreement.
“MedCo Supply Agreement” means that certain Supply and Technology Transfer
Agreement, dated April 14, 2016, executed by the Borrower and MedCo, as amended
on October 10, 2019.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee mortgages, deeds of trust and deeds executed by a Loan
Party that purport to grant a Lien to the Administrative Agent (or a trustee for
the benefit of the Administrative Agent) for the benefit of the Secured Parties
in any Mortgaged Properties, in form and substance reasonably satisfactory to
the Administrative Agent and the Lender Representative.
25

--------------------------------------------------------------------------------



“Mortgaged Property” means any Material Real Property of a Loan Party listed on
Schedule 1.01(f) and, thereafter, shall include each other Material Real
Property with respect to which a Mortgage is granted pursuant to Section
6.14(b).
“Mortgaged Property Support Documents” means, with respect to any real property
subject to a Mortgage, the deliveries and documents described in Section 6.14(b)
and Section 6.18(b).
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Restricted Subsidiary in respect of any
Disposition, Debt Issuance or Involuntary Disposition (excluding, for the
avoidance of doubt, any such amounts held in escrow), net of (a) fees, costs and
expenses incurred in connection therewith (including, without limitation, legal,
accounting, recording, consultant, and investment banking fees and sales
commissions), (b) taxes paid or reasonably estimated to be payable in connection
therewith and any repatriation costs associated with receipt or distribution by
the applicable taxpayer of such proceeds, (c) in the case of any Disposition or
any Involuntary Disposition, the amount necessary to retire any Indebtedness
secured by a Lien on the assets subject to such Disposition or Involuntary
Disposition other than any Indebtedness with a Lien ranking pari passu with or
junior to the Lien securing the Obligations, together with any applicable
premiums, penalties, interest or breakage costs, (d) any reserve for adjustment
in respect of (x) the sale price of the property that is the subject of such
Disposition established in accordance with GAAP and (y) any liabilities
associated with such property and retained by any Loan Party after such
Disposition, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction and (e) in the case of any
Disposition or Involuntary Disposition by a Restricted Subsidiary that is a
joint venture or other Restricted Subsidiary that is not a wholly owned
Restricted Subsidiary, the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (e)) attributable to the minority
interests and not available for distribution to or for the account of Borrower
or a wholly owned Restricted Subsidiary as a result thereof, and it being
understood that “Net Cash Proceeds” shall include, without limitation, (i) any
cash or Cash Equivalents received upon the Disposition of any non-cash
consideration received by the Borrower or any Restricted Subsidiary in any such
Disposition or Involuntary Disposition and (ii) upon the reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in clause (d).
“New Arrangement” has the meaning specified in Section 6.21.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Nondisturbance Agreement” means that certain Acknowledgment and Nondisturbance
Agreement, dated as of the Closing Date, executed by the Administrative Agent,
the Lenders and BX Bodyguard Royalties L.P.
26

--------------------------------------------------------------------------------



“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit G.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Loan or any Secured Swap Agreement owing to any Hedge Bank and
(b) all reasonable and documented out-of-pocket costs and expenses incurred in
connection with enforcement and collection of the foregoing, including the fees,
charges and disbursements of counsel, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, expenses
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof pursuant to any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest, expenses and fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Officer’s Certificate” means a certificate substantially the form of Exhibit H
or any other form approved by the Lender Representative.
“Onpattro” means that certain pharmaceutical product known by the
non-proprietary name patisiran, which, as of the Closing Date, is being
commercialized in the United States under the brand name Onpattro® under NDA
#210922.
“Orange Book Patents” means the Patents listed for any Specified Product in the
FDA’s Orange Book pursuant to 21 U.S.C. Section 355(b)(1), as such patent
listing may be amended from time to time, together with all foreign counterpart
patents.
“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any
27

--------------------------------------------------------------------------------



other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outside Date” means December 31, 2022 or such later date as may be agreed by
the Lender Representative in its sole discretion.
“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of Loans after giving effect to any Borrowings and prepayments or
repayments of Loans occurring on such date.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Patents” has the meaning set forth in the Security Agreement.
“Patriot Act” has the meaning specified in Section 11.19.
“Paying Agent” means Wilmington Trust, National Association, as paying agent.
“Paying Agent Agreement” means that certain paying agent agreement, to be
executed by the Borrower, the Administrative Agent, BX Bodyguard Royalties L.P.
and the Paying Agent, delivered pursuant to Section 6.18.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate or with respect to which the Borrower or
any ERISA Affiliate has any liability and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.
“Permits” means any permit, approval, clearance, authorization, license,
certificate, certification, concession, grant, franchise, variance, submission,
notification, registration, amendment, supplement, exemption or permission
obtained from or submitted to any Governmental Authority, including any
Regulatory Approval, in respect of any of the Specified Products.
“Permitted Acquisition” means an Acquisition so long as immediately before and
after giving effect to the Acquisition:
(a) no Event of Default shall then exist or would exist after giving effect
thereto; provided, that, in the case of an Acquisition that constitutes a
Limited Condition Transaction, such condition shall be deemed satisfied so long
as (i) no Event of Default is continuing as of the date the
28

--------------------------------------------------------------------------------



applicable definitive agreement in respect of such Limited Condition Transaction
is entered into and (ii) no Specified Event of Default is continuing as of the
date such Limited Condition Transaction is consummated; and
(b) the Loan Parties are in compliance with the financial covenant set forth in
Section 7.11.
“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Borrower’s Equity
Interests purchased by the Borrower in connection with the issuance of any
Permitted Convertible Debt; provided that the premium paid by the Borrower or
any of its Restricted Subsidiaries for such Permitted Bond Hedge Transaction,
less the proceeds received by the Borrower from the sale of any related
Permitted Warrant Transaction, does not exceed the net proceeds received by the
Borrower from the sale of such Permitted Convertible Debt issued in connection
with the Permitted Bond Hedge Transaction.
“Permitted Convertible Debt” means Indebtedness of the Borrower that (a) is
convertible into Equity Interests of Borrower (and cash in lieu of fractional
shares) and/or cash (in an amount determined by reference to the price of such
Equity Interest), (b) shall not mature prior to the Maturity Date, (c) is
unsecured, (d) does not provide for or otherwise require any amortization prior
to scheduled maturity other than customary payments upon a change of control or
fundamental change (it being understood that (i) the conversion or redemptions
of any such Indebtedness in accordance with clause (a) above and (ii) the
payment to holders thereof in Equity Interests of the Borrower (other than
Disqualified Equity Interests), in either case, shall not be considered required
amortization) or cash in lieu of fractional shares, (f) is not guaranteed by any
Restricted Subsidiary of the Borrower that is not a Guarantor and (g) is
evidenced and governed by an indenture, note purchase agreement or similar
instrument, and may include related documentation, containing terms and
conditions, including without limitation, covenants and defaults that are, taken
as a whole, not materially more restrictive on Borrower than the covenants and
defaults that are, taken as a whole, contained herein (as reasonably determined
by Borrower in its good faith judgment).
“Permitted Financing Transaction” means a Permitted Receivables Financing or a
Permitted Royalty Financing, as applicable.
“Permitted Licenses” means any of the following, now or in the future: (a) any
licensing, partnering, collaboration, research, development, manufacturing,
and/or commercial transactions to advance one or more Specified Products, such
as, without limitation, contract manufacturing, contract research, co-promotion,
marketing and distribution arrangements; (b) any transactions (including
assignments, other transfers and Dispositions) that do not involve any Specified
Product (even if they involve Intellectual Property applicable to Specified
Products and/or inbound licenses so long as (i) such Intellectual Property or
each of such inbound license is only included in such transactions with respect
to products or programs other than Specified Products and (ii) no such
Intellectual Property and/or inbound licenses are assigned, transferred or
otherwise subject to any Disposition with respect to the Specified Products);
(c) intercompany licenses or grants of rights of distribution, co-promotion or
similar commercial rights between or among the Loan Parties; (d) inbound
licenses of all or any portion of (x) IP Rights or (y) other rights in respect
of one or more Products (or assets that will become Products) and (e) and any
combination of clauses (a)-(d) above.
“Permitted Liens” has the meaning set forth in Section 7.01.
“Permitted Receivables Financing” means receivables securitizations or other
receivables financings (including any factoring program) with Persons that are
not Affiliates of the Loan Parties for accounts receivable of the Loan Parties
and their Restricted Subsidiaries, subject to the following requirements:
29

--------------------------------------------------------------------------------



(a) all sales, conveyances, assignments and/or contributions of receivables by
the Borrower or any Restricted Subsidiary to any Receivables Subsidiary are made
at fair market value (as determined in good faith by the Borrower), and
(b) the financing terms, covenants, termination events and other provisions
thereof are market terms at the time such Permitted Receivables Financing is
first entered into (as determined in good faith by a Responsible Officer of the
Borrower) and may include Standard Securitization Undertakings.
“Permitted Royalty Financing” means one or more financing transactions in
respect of royalties, milestones, other payments and/or other rights of Borrower
or its Restricted Subsidiaries with Persons that are not Affiliates of the Loan
Parties, so long as the board of directors of the Borrower has determined in
good faith that such Permitted Royalty Financing (including financing terms,
covenants, termination events and other provisions) is, in the aggregate,
economically fair and reasonable to the Borrower and the Restricted
Subsidiaries.
“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Restricted
Subsidiary; provided, that if the transferor of such property is a Loan Party
then the transferee thereof must be a Loan Party; (c) Dispositions of accounts
receivable in connection with the collection or compromise thereof; (d) other
than with respect to IP Collateral, non-exclusive licenses, sublicenses, leases
or subleases granted to others not interfering in any material respect with the
business of the Borrower and its Restricted Subsidiaries; (e) the sale or
disposition of Cash Equivalents for fair market value and (f) Permitted Licenses
of the type described in clauses (b) or (c) of the definition thereof.
“Permitted Warrant Transaction” means any call option, warrant or contractual
right to purchase (or substantively equivalent derivative transaction)
Borrower’s Equity Interests sold by the Borrower substantially concurrently with
any purchase by the Borrower of a related Permitted Bond Hedge Transaction.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, fund, account,
Governmental Authority or other entity.
“PIK Election” shall mean an election by the Borrower to pay PIK Interest in
accordance with Section 2.06(a)(i) or Section 2.06(a)(ii).
“PIK Interest” has the meaning specified in Section 2.06(a)(i).
“PIK Interest Termination Date” shall mean the earliest of (i) the date that is
three (3) years after the Tranche 1 Funding Date, (ii) the date on which the
Loans are accelerated pursuant to Article 8 and (iii) the date on which all
outstanding Loans are repaid in full
“PIK Rate” means, for any day, (a) with respect to any Eurodollar Rate Loan,
8.00% per annum, and (b) with respect to any Base Rate Loan, 7.00% per annum
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
30

--------------------------------------------------------------------------------



“Platform” has the meaning specified in Section 6.02.
“Pledged Equity” has the meaning specified in the Security Agreement.
“Prepayment Date” shall mean the date that any prepayment occurs pursuant to the
terms of this Agreement.
“Prime Rate” means, for any day, a rate per annum equal to the rate last quoted
by The Wall Street Journal as the “base rate on corporate loans posted by at
least 70% of the nation’s largest banks” in the United States or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as reasonably
determined by the Administrative Agent (which determination shall be conclusive
absent manifest error)) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent (which determination shall be conclusive
absent manifest error)).
“Pro Forma Basis” means, with respect to the calculation of the Total Leverage
Ratio, the amount of Consolidated EBITDA or Consolidated Total Assets or any
other financial test or ratio hereunder and for any other specified purpose
hereunder, and for purposes of determining compliance with the covenant set
forth in Section 7.11, in each case as of any date, that such calculation shall
give pro forma effect to all Specified Transactions (with any such incurrence of
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) (and the application of the proceeds from any such
event, asset sale or debt incurrence) that have occurred during the Measurement
Period ended on the applicable date of determination and during the period
immediately following the applicable date of determination and prior to or
simultaneously with the event for which the calculation of any such ratio on
such date of determination is made, including pro forma adjustments arising out
of events which are attributable to proposed Specified Transaction, using, for
purposes of determining such compliance with a financial test or ratio
(including any incurrence test), the historical financial statements of all
entities, divisions or lines or assets so acquired or sold and the consolidated
financial statements of the Borrower and its Restricted Subsidiaries, calculated
as if such Specified Transaction, and all other Specified Transactions that have
been consummated during the relevant period, and any Indebtedness incurred or
repaid in connection therewith, had been consummated (and the change in
Consolidated EBITDA resulting therefrom) and incurred or repaid at the beginning
of such period and Consolidated Total Assets shall be calculated after giving
effect thereto; provided that when calculating any financial test or ratio for
purposes of determining compliance with the covenant set forth in Section 7.11,
the events described in this definition that occurred subsequent to the end of
the applicable Measurement Period shall not be given pro forma effect. Whenever
pro forma effect is to be given to any Specified Transaction, the pro forma
calculations shall be made in good faith by a Responsible Officer. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of the event for which the calculation is made had been the
applicable rate for the entire test period (taking into account any interest
hedging arrangements applicable to such Indebtedness). Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a eurocurrency interbank offered rate, or other rate,
shall be determined to have been based upon the rate actually chosen, or if
none, then based upon such optional rate chosen as the Borrower may designate.
“Products” means any drug, biologic, or medical device that is researched,
developed, manufactured, packaged, labeled, stored, tested, transported,
commercialized, imported, exported, distributed, promoted, marketed or sold by
or on behalf of the Borrower, including, without limitation, marketed products
and products under development.
31

--------------------------------------------------------------------------------



“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under §1a(18)(A)(v)(II) of
the Commodity Exchange Act.
“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance reasonably acceptable to the
Administrative Agent and the Lender Representative and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s) or securities account(s) described therein.
“Receivables Subsidiary” means a special purpose wholly owned Restricted
Subsidiary of the Borrower created in connection with the transactions
contemplated by a Permitted Financing Transaction, which Restricted Subsidiary
engages in no activities other than those incidental to such Permitted Financing
Transaction; and
(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise):
(i) is guaranteed by the Borrower or any Restricted Subsidiary (other than a
Receivables Subsidiary and excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings);
(ii) is recourse to or obligates the Borrower or any Restricted Subsidiary
(other than a Receivables Subsidiary) in any way other than pursuant to Standard
Securitization Undertakings; or
(iii) subjects any property or asset of the Borrower or any Restricted
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;
(b) with which neither the Borrower nor any Restricted Subsidiary (other than a
Receivables Subsidiary) has any material contract, agreement, arrangement or
understanding other than on terms which the Borrower reasonably believes to be
no less favorable to the Borrower or such Restricted Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of the
Borrower, other than with respect to Standard Securitization Undertakings; and
(c) to which neither the Borrower nor any other Restricted Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Reduced Commitments” has the meaning set forth in Section 2.04(a)(ii).
“Register” has the meaning specified in Section 11.06(c).
32

--------------------------------------------------------------------------------



“Regulation U” means Regulation U of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.
“Regulatory Approval” means any authorization, approval, license, permit,
certificate or exemption issued by any Governmental Authority that is necessary
to commercialize a given biologic product, pharmaceutical product or medical
device product in a given regulatory jurisdiction.
“Regulatory Documentation” means any and all regulatory filings, reports,
applications, notifications and documentation in the United States or in any
other country, including all submissions to Governmental Authorities, all
investigational new drug applications and amendments thereto, all research
ethics committee submissions and authorizations, all Regulatory Approvals,
including all Specified Product NDAs and all supplemental applications or
amendments thereto, all related drug master files, as well as all correspondence
with any Governmental Authorities with respect thereto, in each case, directly
or otherwise reasonably relating to any Specified Product (other than
Inclisiran), any clinical trial for a Specified Product (other than Inclisiran)
administered by or on behalf of the Borrower or any of its Restricted
Subsidiaries or the research, development, use, manufacture, licensure,
packaging, processing, delivery or commercialization of a Specified Product
(other than Inclisiran), or any services provided directly or otherwise
reasonably in connection with a Specified Product (other than Inclisiran).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, investment committee members,
accountants, agents, trustees, administrators, managers, advisors, consultants,
attorneys, current or prospective investors, advisors, financing or funding
sources, service providers and representatives of such Person and of such
Person’s Affiliates.
“Release” means any actual or threatened release, spill, emission, discharge,
deposit, dispersal, disposal, leaking, pumping, pouring, dumping, emptying,
placing, injection or leaching or migration into or through the Environment.
“Replacement Collateral” means any Intellectual Property owned by any Loan
Party, other than RPA Assets, that is of equal value to the assets sold in
connection with a Disposition pursuant to Section 2.03(b) (as mutually
determined by the Lender Representative and the Borrower in good faith, or, in
the absence of any such determination, at the Borrower’s sole expense, by an
independent third-party to be selected by mutual agreement between the Borrower
and the Lender Representative).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Resignation Effective Date” has the meaning set forth in Section 9.06(a).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, chief operating
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01(b), the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
33

--------------------------------------------------------------------------------



Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party, the
Administrative Agent and the Lender Representative. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent or the
Lender Representative, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent, appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Lender Representative.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Restricted Subsidiaries, now or
hereafter outstanding, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares (or equivalent) of any class of Equity Interests of the Borrower or any
of its Restricted Subsidiaries, now or hereafter outstanding, and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights (in each case, other than Permitted Convertible Debt or
Permitted Warrant Transactions) to acquire shares of any class of Equity
Interests of any Loan Party or any of its Restricted Subsidiaries, now or
hereafter outstanding.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Retained Royalty” means 50% of the royalties and 25% of the milestones payable
to the Borrower pursuant to the MedCo License Agreement; provided that, if the
Applicable Percentage (as defined in the Royalty Purchase Agreement) with
respect to the Royalty (as defined in the Royalty Purchase Agreement) is
increased to 55% in accordance with the terms of the Royalty Purchase Agreement,
then the Retained Royalty shall mean 45% of the royalties payable to the
Borrower pursuant to the MedCo License Agreement on and after January 1, 2030.
“Royalty Purchase Agreement” means that certain Purchase and Sale Agreement,
dated as of the Closing Date, among the Borrower, as seller, and BX Bodyguard
Royalties L.P., a Delaware limited partnership, as purchaser, with respect to
the Royalty Product (as defined therein).
“RPA Assets” means (i) the Royalty Purchase Agreement, and any of the rights or
obligations of Purchaser or Seller thereunder; (ii) the MedCo License Agreement
(but not the Retained Royalty); (iii) the MedCo Supply Agreement; (iv) the
Purchased Assets (as defined in the Royalty Purchase Agreement); and (v) any IP
Rights that claim or cover Inclisiran, including any “Royalty Product Patents”
set forth on Exhibit G to the Royalty Purchase Agreement.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.
“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by any Loan Party or any Restricted Subsidiary whereby any
Loan Party or any Restricted Subsidiary transfers such property to a Person and
any Loan Party or any Restricted Subsidiary leases it from such Person, other
than leases between Loan Parties and their Restricted Subsidiaries.
34

--------------------------------------------------------------------------------



“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Indemnitees, each Hedge Bank and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05.
“Secured Swap Agreement” means any Swap Agreement that is entered into by and
between the Borrower and any Hedge Bank and designated in writing by the
Borrower to the Administrative Agent as a “Secured Swap Agreement” (it being
understood that one notice with respect to a specified Master Agreement may
designate all transactions thereunder as being “Secured Swap Agreements”,
without the need for separate notices for each individual transaction
thereunder).
“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by each of the Loan
Parties, as amended, modified, extended, restated, replaced or supplemented from
time to time.
“SEMS” means Superfund Enterprise Management System maintained by the U.S.
Environmental Protection Agency.
“Shared IP” means the Specified Product IP that is applicable to any product or
program of the Borrower or its Restricted Subsidiaries other than the Specified
Products.
“Side Letter” means that certain Side Letter, dated as of the date hereof,
between the Borrower and the Administrative Agent.
“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit F.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the aggregate fair value of the property of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the aggregate present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Specified Event of Default” means an Event of Default pursuant to Section
8.01(a) or Section 8.01(f).
35

--------------------------------------------------------------------------------



“Specified Product IP” means any and all Patents, Copyrights, Trademarks, trade
secrets and other intellectual property recognized under applicable Law (other
than Patents, Copyrights, Trademarks, trade secrets and other intellectual
property recognized under applicable Law consisting of RPA Assets) that are
necessary for, and material to, the research, development, manufacture,
commercialization, or other exploitation of any Specified Product(s), including
the Orange Book Patents, in each case, during the term of this Agreement.
“Specified Product NDAs” means the FDA-approved NDA for any Specified Product
(other than Inclisiran) in the United States, including NDA #210922 for Onpattro
and NDA #212194 for Givlaari, and all amendments and supplemental applications
to such NDAs, and any other Regulatory Approval for any Specified Product (other
than Inclisiran) in any country of the world.
“Specified Products” means Onpattro, Givlaari, Vutrisiran and Inclisiran,
together with any other forms, formulations or methods of delivery of any such
products in the United States under any brand name or as a generic product by or
on behalf of any Loan Party.
“Specified Products Business” has the meaning specified in Section 5.23(a).
“Specified Transaction” means any (a) disposition of all or substantially all
the assets of or all the Equity Interests of the Borrower or any Restricted
Subsidiary or of any product line, business unit, line of business or division
of the Borrower or any Restricted Subsidiary, (b) Permitted Acquisitions,
(c) Investment, (d) designation of any Restricted Subsidiary as an Unrestricted
Subsidiary, or of any Unrestricted Subsidiary as a Restricted Subsidiary,
(e) the proposed incurrence of Indebtedness or making of a Restricted Payment or
payment in respect of Indebtedness in respect of which compliance with any
financial test or ratio is by the terms of this Agreement required to be
calculated on a Pro Forma Basis or (f) cost savings initiative, operating
improvement, restructuring or other initiative, action or event, including entry
into new contracts, increased pricing or volume and optimization actions.
“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and Guarantees of performance entered into by the
Borrower or any Restricted Subsidiary of the Borrower that a Responsible Officer
of the Borrower has determined in good faith to be customary in a receivables or
royalties financing, as applicable, including those relating to the servicing of
the assets of a Receivables Subsidiary.
“Subject Interest Period” has the meaning specified in Section 2.06(a)(iii).
“Subordinated Debt” means Indebtedness incurred by any Loan Party which by is
subordinated in Lien priority to the Lien securing the Obligations or in right
of payment to the prior payment of the Obligations.
“Subsequent Borrowing Condition” means, as of any date, either (x) (1)
Regulatory Approval for Inclisiran shall have been obtained and remain in effect
as of such date and (2) the First Commercial Sale shall have occurred on or
prior to such date or (y) the Consolidated revenue attributable to Onpattro and
Givlaari as of the last day of the most recently ended Measurement Period shall
be equal to or greater than $300,000,000.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
36

--------------------------------------------------------------------------------



“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Restricted Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale/Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Target” has the meaning set forth in the definition of “Acquisition.”
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $30,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Outstanding Amount of all Loans of such Lender at such time.
“Total Funded Debt” means, as of any date of determination, the aggregate amount
of Indebtedness of the Borrower and its Restricted Subsidiaries consisting of
Indebtedness of the type described in clauses (a), (b) (to the extent not cash
collateralized and more than one (1) Business Day overdue), (f) and (g) of the
37

--------------------------------------------------------------------------------



definition of Indebtedness. For the avoidance of doubt, Total Funded Debt shall
not include any obligations in respect of a Permitted Financing Transaction,
milestone payments, back-end payments or similar obligations.
“Total Leverage Ratio” means, with respect to any Measurement Period, the ratio
of (a) Total Funded Debt as of the last day of such Measurement Period minus the
aggregate amount of unrestricted cash and Cash Equivalents of the Borrower and
the Restricted Subsidiaries as of such date maintained in accounts in the United
States in an aggregate amount not to exceed $375,000,000 to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for such Measurement
Period.
“Trade Date” has the meaning specified in Section 11.06(g)(i).
“Tranche 1 Availability Period” means the period from and including the Closing
Date to the earliest of (i) December 31, 2020 (or such later date as may be
agreed by the Lender Representative in its sole discretion), (ii) the date of
termination of the Tranche 1 Commitments pursuant to Section 2.04(b), and
(iii) the date of termination of the Aggregate Commitments of each Lender
pursuant to Section 8.02.
“Tranche 1 Commitment” means, as to each Lender, its obligation to make Tranche
1 Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01(b) under the caption “Tranche 1 Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate Tranche 1 Commitments of all of
the Lenders on the Closing Date shall be $200,000,000.
“Tranche 1 Funding Date” means the date on which the condition specified in
Section 4.03 is satisfied (or waived in accordance with Section 11.01) and the
Tranche 1 Loans are funded in accordance with the terms hereof.
“Tranche 1 Loans” has the meaning specified in Section 2.01(a).
“Tranche 1 Mandatory Borrowing Date” has the meaning specified in Section
6.19(a).
“Tranche 2 Availability Period” means the period from and including the Closing
Date to the earliest of (i) the Outside Date, (ii) the date of termination of
the Tranche 2 Commitments pursuant to Section 2.04(b), and (iii) the date of
termination of the Aggregate Commitments of each Lender pursuant to Section
8.02.
“Tranche 2 Commitment” means, as to each Lender, its obligation to make Tranche
2 Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01(b) under the caption “Tranche 2 Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate Tranche 2 Commitments of all of
the Lenders on the Closing Date shall be $250,000,000.
“Tranche 2 Funding Date” means the date on which the conditions specified in
Section 4.04 are satisfied (or waived in accordance with Section 11.01) and the
Tranche 2 Loans are funded in accordance with the terms hereof.
“Tranche 2 Loans” has the meaning specified in Section 2.01(b).
“Tranche 2 Mandatory Borrowing Date” has the meaning specified in Section
6.19(b)(ii).
38

--------------------------------------------------------------------------------



“Tranche 3 Availability Period” means the period from and including the Closing
Date to the earliest of (i) the Outside Date, (ii) the date of termination of
the Tranche 3 Commitments pursuant to Section 2.04(b), and (iii) the date of
termination of the Aggregate Commitments of each Lender pursuant to Section
8.02.
“Tranche 3 Commitment” means, as to each Lender, its obligation to make Tranche
3 Loans to the Borrower pursuant to Section 2.01(c) in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01(b) under the caption “Tranche 3 Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate Tranche 3 Commitments of all of
the Lenders on the Closing Date shall be $250,000,000.
“Tranche 3 Funding Date” means the date on which the conditions specified in
Section 4.05 are satisfied (or waived in accordance with Section 11.01) and the
Tranche 3 Loans are funded in accordance with the terms hereof.
“Tranche 3 Loans” has the meaning specified in Section 2.01(c).
“Tranche 3 Mandatory Borrowing Date” has the meaning specified in Section
6.19(c)(ii).
“Transactions” means, collectively, (a) the execution and delivery of this
Agreement and the other Loan Documents, the funding and continuation (as
applicable) of the Tranche 1 Loans, (b) the consummation of the transactions
contemplated by the Royalty Purchase Agreement, (c) the consummation of any
other transactions in connection with the foregoing, and (d) the payment of the
fees and expenses incurred in connection with any of the foregoing.
“Treasury Rate” means, as of any date of notice of prepayment, the yield to
maturity as of the date of such notice of U.S. Treasury securities with a
constant maturity (as compiled and published in the most recent statistical
release designated as “H.15” under the caption “Treasury constant maturities” or
any successor publication which is published at least weekly by the Board of
Governors of the Federal Reserve System (or companion online data resource
published by the Board of Governors of the federal reserve system) and which
establishes yields on actively traded United States Treasury securities adjusted
to constant maturity that has become publicly available at least two (2)
Business Days prior to the date of such notice (or, if such Statistical Release
is no longer published, any publicly available source of similar market data))
most nearly equal to the period from the applicable Prepayment Date or the
Applicable Measurement Date, as applicable, to the date that is twenty-four
months after the Applicable Measurement Date; provided, however, that if the
period from the applicable Prepayment Date or the Applicable Measurement Date,
as applicable, to the date that is twenty-four months after the Applicable
Measurement Date is less than one year, the weekly average yield on actively
traded U.S. Treasury securities adjusted to a constant maturity of one year will
be used.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
39

--------------------------------------------------------------------------------



“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Subsidiary” means any Subsidiary formed or acquired after the
Closing Date which, at the option of the Borrower, is designated in writing by
the Borrower to the Administrative Agent as being an Unrestricted Subsidiary.
The Borrower may designate any such Subsidiary as an Unrestricted Subsidiary (or
subsequently re-designate an Unrestricted Subsidiary as a Restricted Subsidiary)
at any time so long as immediately after giving effect to such designation or
re-designation, as applicable, and any related transactions, on a Pro Forma
Basis, (i) no Event of Default shall have occurred and be continuing or shall
result therefrom and (ii) the Borrower shall be in pro forma compliance with the
financial covenant set forth in Section 7.11 for the Measurement Period most
recently ended prior to such designation. The designation of any Subsidiary as
an Unrestricted Subsidiary shall constitute an Investment by the Borrower or
applicable Subsidiary therein in a non-Guarantor at the date of designation in
an amount equal to the fair market value of the applicable Person’s Investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary will constitute the incurrence at the time of designation of any
Indebtedness and Liens of such Subsidiary existing at such time and a return on
any Investment by the Borrower in Unrestricted Subsidiaries in an amount equal
to the fair market value at the date of such designation of the Borrower’s or
its Restricted Subsidiary’s (as applicable) Investment in such Subsidiary. It is
understood and agreed that at no time may any Unrestricted Subsidiary own any IP
Collateral, Shared IP or Mortgaged Property.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(f)(ii)(B)(3).
“USPTO” means the United States Patent and Trademark Office.
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.
“Vutrisiran” means that certain pharmaceutical product known by the
non-proprietary name vutrisiran, which, as of the Closing Date, is being
developed by the Borrower.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability
40

--------------------------------------------------------------------------------



arises, to convert all or part of that liability into shares, securities or
obligations of that person or any other person, to provide that any such
contract or instrument is to have effect as if a right had been exercised under
it or to suspend any obligation in respect of that liability or any of the
powers under that Bail-In Legislation that are related to or ancillary to any of
those powers.
1.02 Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law, rule or regulation shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified, extended, restated, replaced or supplemented from time to time, and
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d) Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).
41

--------------------------------------------------------------------------------



1.03 Accounting Terms.
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, (i) Indebtedness of the Borrower and its
Restricted Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470–20 on
financial liabilities shall be disregarded, (ii) [reserved], and (iii) all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB ASC Topic 825 “Financial Instruments”
(or any other financial accounting standard having a similar result or effect)
to value any Indebtedness of the Borrower or any Restricted Subsidiary at “fair
value”, as defined therein. For purposes of determining the amount of any
outstanding Indebtedness, no effect shall be given to any election by the
Borrower to measure an item of Indebtedness using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification 825–10–25
(formerly known as FASB 159) or any similar accounting standard).
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower, the Lender Representative or the Required
Lenders shall so request, the Lender Representative and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
(for distribution to the Lenders) financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
(c) Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Borrower and its Restricted
Subsidiaries or to the determination of any amount for the Borrower and its
Restricted Subsidiaries on a Consolidated basis or any similar reference shall,
in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.
42

--------------------------------------------------------------------------------



1.04 Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05 Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.06 UCC Terms.
Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.
1.07 Rates.
The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rates (including, without
limitation, any LIBOR Successor Rate) or the effect of any of the foregoing, or
of any LIBOR Successor Rate Conforming Changes.
1.08 Limited Condition Transactions.
For purposes of (i) determining compliance with any provision of this Agreement
or the other Loan Documents which requires the calculation of any ratio, (ii)
determining the accuracy of any representations or warranties or determining
whether any Default or Event of Default has occurred or (iii) testing
availability under baskets set forth in this Agreement or the other Loan
Documents (including baskets measured as a percentage of Consolidated EBITDA or
Consolidated Total Assets), in each case, in connection with a Limited Condition
Transaction, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreement for such
Limited Condition Transaction is entered into (such date, the “LCT Test Date”),
and if, on a Pro Forma Basis after giving effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they had occurred at the beginning of the most recent Measurement
Period, as applicable, ending prior to the LCT Test Date, the Borrower could
have taken such action on the relevant LCT Test Date in compliance with such
ratio or basket, such ratio or basket shall be deemed to have been complied
with. If the Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio or
basket on or following the relevant LCT Test Date and prior to the earlier of
(i) the date on which such Limited Condition Transaction is consummated, and
(ii) the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated and tested
on a Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith have been consummated until such time as
the applicable Limited Condition Transaction has actually closed or the
definitive agreement for such Limited Condition Transaction has been terminated.
For the avoidance of doubt, if any of such ratios or amounts are exceeded
43

--------------------------------------------------------------------------------



as a result of fluctuations in such ratio or amount (including due to
fluctuations in Consolidated EBITDA or Consolidated Total Assets of the Borrower
and its Restricted Subsidiaries or of the Person subject to such Limited
Condition Transaction), at or prior to the consummation of the relevant
transaction or action, such ratios will not be deemed to have been exceeded as a
result of such fluctuations solely for purposes of determining whether the
relevant transaction or action is permitted to be consummated or taken.
ARTICLE II
COMMITMENTS AND BORROWINGS
2.01 Loans.
(a) Tranche 1 Borrowing. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a single Loan to the Borrower, in Dollars,
on any Business Day during the Tranche 1 Availability Period in an amount equal
to its Tranche 1 Commitment as of the Tranche 1 Funding Date (the “Tranche 1
Loans”). The Tranche 1 Loans shall consist of Loans made simultaneously by the
Lenders in accordance with their respective Applicable Percentage of the Tranche
1 Commitments as of the Tranche 1 Funding Date. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. The Tranche 1 Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
(b) Tranche 2 Borrowing. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a single Loan to the Borrower, in Dollars,
on any Business Day during the Tranche 2 Availability Period in an amount equal
to its Tranche 2 Commitment as of the Tranche 2 Funding Date (the “Tranche 2
Loans”). The Tranche 2 Loans shall consist of Loans made simultaneously by the
Lenders in accordance with their respective Applicable Percentage of the Tranche
2 Commitments as of the Tranche 2 Funding Date. Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed. The Tranche 2 Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
(c) Tranche 3 Borrowing. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a single Loan to the Borrower, in Dollars,
on any Business Day during the Tranche 3 Availability Period in an amount equal
to its Tranche 3 Commitment as of the Tranche 3 Funding Date (the “Tranche 3
Loans”). The Tranche 3 Loans shall consist of Loans made simultaneously by the
Lenders in accordance with their respective Applicable Percentage of the Tranche
3 Commitments as of the Tranche 3 Funding Date. Amounts borrowed under this
Section 2.01(c) and repaid or prepaid may not be reborrowed. The Tranche 3 Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
2.02 Borrowings, Conversions and Continuations of Loans.
(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which notice
shall be given by a Loan Notice. Each such Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (x) twelve (12) Business Days
prior to the requested date of any Borrowing of Eurodollar Rate Loans or (y)
five (5) Business Days prior to the requested date of any conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans and (B) twelve (12) Business Days prior to the
requested date of any Borrowing of Base Rate Loans (in each case, or such
shorter period as may be agreed by the Administrative Agent and the Lender
Representative). Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall
44

--------------------------------------------------------------------------------



be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof (or, in connection with any conversion or continuation of a Loan,
if less, the entire principal thereof then outstanding). Each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, in connection with any
conversion or continuation of a Loan, if less, the entire principal thereof then
outstanding). Each Loan Notice shall specify (I) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Loans, as the case may be, (II) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (III) the principal amount of Loans to be borrowed, converted or
continued, (IV) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (V) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.
(b) Advances. Following receipt of a Loan Notice for a Borrowing, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 and (x) with
respect to the Tranche 1 Loans, Section 4.03, (y) with respect to the Tranche 2
Loans, Section 4.04, and (z) with respect to the Tranche 3 Loans, Section 4.05,
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.
(c) Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of an Event of
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.
(d) Interest Rates. Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.
(e) Interest Periods. After giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than five Interest Periods in effect.
(f) Cashless Settlement Mechanism. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by
45

--------------------------------------------------------------------------------



the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent, the Lender Representative
and such Lender.
2.03 Prepayments.
(a) Optional.
(i) The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty subject to Section 2.03(c) and Section 3.05; provided that,
unless otherwise agreed by the Administrative Agent, (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three (3)
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
one (1) Business Day prior to any date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided that the Notice of Loan
Prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions,
in which case such notice may be revoked or postponed by the Borrower (by
written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Each prepayment of the outstanding Loans pursuant to this Section 2.03(a) shall
be applied to the principal repayment installments thereof as directed by the
Borrower, and, in the absence of direction, in direct order of maturity. Subject
to Section 2.12, such prepayments shall be paid to the Lenders in accordance
with their respective Applicable Percentages of the outstanding Loans.
(b) Mandatory.
(i) Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans in an aggregate amount equal to 100% of the Net Cash Proceeds received by
the Loan Parties from all Dispositions pursuant to Section 7.05(f), (h), (i),
(j) and (l) (other than Permitted Transfers) and Involuntary Dispositions of
Collateral within ten (10) Business Days of the date of such Disposition or
Involuntary Disposition that are in excess of $10,000,000; provided that, other
than with respect to Net Cash Proceeds received in connection with a Disposition
or Involuntary Disposition of the Manufacturing Facility, if the Borrower or its
Restricted Subsidiaries invest (or commit to invest) the Net Cash Proceeds from
such event (or a portion thereof) within 12 months after receipt of such Net
Cash Proceeds to acquire, maintain, develop, construct, improve, upgrade, repair
or make capital expenditures or Investments with respect to assets or property
(x) that constitute Collateral or (y) with respect to which the Administrative
Agent, on behalf of the Secured
46

--------------------------------------------------------------------------------



Parties, shall have received a first priority perfected security interest, then
no prepayment shall be required pursuant to this paragraph in respect of such
Net Cash Proceeds in respect of such event (or the applicable portion of such
Net Cash Proceeds, if applicable) except to the extent of any such Net Cash
Proceeds therefrom that have not been so invested (or committed to be invested)
by the end of such 12-month period (or if committed to be so invested within
such 12-month period, have not been so invested within one hundred eighty (180)
days after the 12-month period that follows receipt thereof), at which time a
prepayment shall be required in an amount equal to such Net Cash Proceeds that
have not been so invested (or committed to be invested); provided, further that,
if (x) the Borrower or a Restricted Subsidiary has identified Replacement
Collateral in writing to the Lender Representative at least five (5) Business
Days prior to the date of such Disposition or Involuntary Disposition, and (y)
the Administrative Agent, on behalf of the Secured Parties shall have received
(or shall receive in connection with the closing of such Disposition or
Involuntary Disposition) a first priority perfected security interest in all
such Replacement Collateral on or prior to the date of such Disposition or
Involuntary Disposition, then no prepayment (or Cash Collateral) shall be
required pursuant to this paragraph in respect of such Net Cash Proceeds.
(ii) Dispositions of Inclisiran. At any time prior to the First Commercial Sale,
the Borrower shall prepay the Loans and/or Cash Collateralize the Obligations in
an aggregate amount equal to 100% of the Net Cash Proceeds received by the
Borrower or any Restricted Subsidiary from all Dispositions and Involuntary
Dispositions of Inclisiran (or any rights with respect thereto) that are
consummated after the Closing Date within ten (10) Business Days of the date of
such Disposition or Involuntary Disposition; provided that, if (x) the Borrower
or a Subsidiary has identified Replacement Collateral in writing to the Lender
Representative at least ten (10) Business Days prior to the date of such
Disposition or Involuntary Disposition, and (y) the Administrative Agent, on
behalf of the Secured Parties shall have received (or shall receive in
connection with the closing of such Disposition or Involuntary Disposition) a
first priority perfected security interest in all such Replacement Collateral,
to the extent required by Section 6.14, on or prior to the date of such
Disposition or Involuntary Disposition, then no prepayment (or Cash Collateral)
shall be required pursuant to this paragraph in respect of such Net Cash
Proceeds.
(iii) Debt Issuance. Within one (1) Business Day upon the receipt by the
Borrower or any Restricted Subsidiary of the Net Cash Proceeds of any Debt
Issuance, the Borrower shall prepay the Loans as hereinafter provided in an
aggregate amount equal to 100% of such Net Cash Proceeds.
(iv) Application of Payments. Each prepayment of Loans pursuant to the foregoing
provisions of this Section 2.03(b) shall be applied, to the principal repayment
installments of the Loans, on a ratable basis among the Tranche 1 Loans, the
Tranche 2 Loans and the Tranche 3 Loans outstanding at the time of such
prepayment, in inverse order of maturity in respect of each tranche, including,
without limitation, the final principal repayment installment on the Maturity
Date. Subject to Section 2.12, such prepayments shall be paid to the Lenders in
accordance with their respective Applicable Percentages of the outstanding
Loans.
(v) Foreign Subsidiary Prepayments. Notwithstanding any other provisions of this
Section 2.03, (i) to the extent that any or all of the Net Cash Proceeds of any
event giving rise to prepayment pursuant to Section 2.03(b)(i) or (iii) are
attributable to any Foreign Subsidiary that is not a Guarantor (a “Foreign
Prepayment Event”), which is
47

--------------------------------------------------------------------------------



prohibited or delayed by any applicable local law relating to financial
assistance, corporate benefit, thin capitalization and the fiduciary and
statutory duties of the directors of the relevant Foreign Subsidiary or any
other from being repatriated to the Loan Parties, an amount equal to the portion
of such Net Cash Proceeds generated by such Foreign Subsidiary and so affected
will not be required to be applied to repay the Loans at the times provided in
this Section 2.03(b), but only to the extent, and for so long as, Applicable Law
will not permit repatriation to the Loan Parties, and once a repatriation of any
of such affected Net Cash Proceeds is permitted under Applicable Law, an amount
equal to such Net Cash Proceeds will be promptly (and in any event not later
than three (3) Business Days after such repatriation is permitted) applied (net
of any taxes payable resulting from any repatriation) to the repayment of the
Loans pursuant to this Section 2.03(b), and (ii) to the extent that the Borrower
has determined in good faith that repatriation to the United States of any or
all of the Net Cash Proceeds of any Foreign Prepayment Event generated by any
Foreign Subsidiary that is not a Guarantor would have material adverse tax
consequences to the Borrower (in the Borrower’s reasonable determination, and
taking into account any foreign tax credit or benefit actually realized in
connection with such repatriation), an amount equal to such Net Cash Proceeds so
affected will not be required to be applied to repay the Loans at the times
provided in this Section 2.03(b), but only to the extent, and so long as, such
material adverse tax consequences apply and once such material adverse tax
consequences no longer apply, an amount equal to such Net Cash Proceeds will be
promptly (and in any event not later than three (3) Business Days after such
repatriation no longer causes such material adverse tax consequences) applied to
the repayment of the Loans pursuant to this Section 2.03(b); provided that, in
each case, each Loan Party will, and will cause the applicable Foreign
Subsidiary to, use commercially reasonable efforts to take any action to permit
such repatriation without material adverse tax consequences including (A) the
making of an intercompany loan by the applicable Foreign Subsidiary to the Loan
Party in an amount equal to the portion of such Net Cash Proceeds and (B) in the
case of clause (i), the taking of all commercially reasonable actions required
by Applicable Law to permit such repatriation.
(c) Call Protection. Notwithstanding anything to the contrary contained in this
Agreement, at the time of (x) any prepayment of the Loans pursuant to Section
2.03(a) or Section 2.03(b), (y) the acceleration of any Loans pursuant to
Article VIII or (z) any termination of any Commitment as a result of a
Commitment Termination Event, in each case, prior to the Maturity Date:
(i) prior to the date that is twenty-four months after the Applicable
Measurement Date, the Borrower agrees to pay to the Administrative Agent, for
the ratable account of each applicable Lender, a fee in an amount equal to the
product of the Applicable Premium multiplied by the aggregate principal amount
of all Loans so prepaid (in the case of clause (x)), accelerated (in the case of
clause (y)) or deemed prepaid (in the case of clause (z));
(ii) on and after the date that is twenty-four months after the Applicable
Measurement Date, but prior to the date that is thirty-six months after the
Applicable Measurement Date, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of each Lender with outstanding Loans, a fee in
an amount equal to 5.0% of the aggregate principal amount of all Loans so
prepaid (in the case of clause (x)), accelerated (in the case of clause (y)) or
deemed prepaid (in the case of clause (z));
48

--------------------------------------------------------------------------------



(iii) on and after the date that is thirty-six months after the Applicable
Measurement Date, but prior to the date that is forty-eight months after the
Applicable Measurement Date, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of each Lender with outstanding Loans, a fee in
an amount equal to 2.0% of the aggregate principal amount of all Loans so
prepaid (in the case of clause (x)), accelerated (in the case of clause (y)) or
deemed prepaid (in the case of clause (z)); and
(iv) on and after the date that is forty-eight months after the Applicable
Measurement Date, but prior to the date that is sixty (60) months after the
Applicable Measurement Date, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of each Lender with outstanding Loans, a fee in
an amount equal to 1.0% of the aggregate principal amount of all Loans so
prepaid (in the case of clause (x)), accelerated (in the case of clause (y)) or
deemed prepaid (in the case of clause (z)).
The Applicable Premium shall be fully earned, and due and payable, on the date
of the applicable prepayment, or, if earlier, on the date such prepayment is
required to be made, and shall be non-refundable or curable when made. The Loan
Parties further acknowledge and agree that the Applicable Premium is not
intended to act as a penalty or to punish the Loan Parties for any such
prepayment or amendment.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, it is understood and agreed that if the Obligations are accelerated as
a result of the occurrence of any Event of Default (including by operation of
law or otherwise), the Applicable Premium will also be due and payable and shall
constitute part of the Obligations for all purposes herein. The Applicable
Premium shall also be payable in the event the Obligations (and/or this
Agreement) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure or by any other means. THE
LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR
LAW THAT PROHIBITS OR MAY PROHIBIT, THE ACCRUAL OR COLLECTION OF THE APPLICABLE
PREMIUM. The Loan Parties expressly agree that (i) the Applicable Premium is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel, (ii) the Applicable
Premium shall be payable notwithstanding the then prevailing market interest
rates at the time payment is made, (iii) there has been a course of conduct
between the Lender Representative, the Lenders and the Loan Parties giving
specific consideration in this transaction for such agreement to pay the
Applicable Premium, (iv) the Loan Parties shall be estopped hereafter from
claiming differently than as agreed to in this Section 2.04(c), (v) the Loan
Parties’ agreement to pay the Applicable Premium is a material inducement to the
Lenders to make the Loans, and (vi) the Applicable Premium represents a good
faith, reasonable estimate and calculation of the lost profits or damages of the
Lenders, not a penalty, and that it would be impractical and extremely difficult
to ascertain the actual amount of damages to the Lenders or profits lost by the
Lenders.
Within the parameters of the applications set forth above, prepayments pursuant
to Section 2.03(b) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in inverse order of Interest Period maturities. All
prepayments under Section 2.03(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.
2.04 Termination, Reduction or Acceleration of Commitments.
(a) Optional.
49

--------------------------------------------------------------------------------



(i) Except as set forth in Section 2.04(a)(ii) and Section 2.04(a)(iii), the
Borrower may not terminate or permanently reduce any Commitments at any time
other than in connection with an Early Refinancing.
(ii) Reduced Commitments. On any date prior to the date that is twelve (12)
months after the Closing Date, the Borrower may elect to permanently reduce the
undrawn Commitments in an aggregate principal amount not to exceed the Maximum
Modification Amount upon notice to the Administrative Agent and the Lender
Representative (the amount of reduced Commitments, the “Reduced Commitments”);
provided that (i) any such notice shall be received by the Administrative Agent
and the Lender Representative not later than 11:00 a.m. five (5) Business Days
prior to the date of reduction and (ii) the Reduced Commitments shall be applied
to the undrawn Commitments as directed by the Borrower on such date.
(iii) Accelerated Commitments. On any date prior to the date that is twelve (12)
months after the Closing Date, the Borrower may accelerate the undrawn Tranche 2
Commitments and/or the undrawn Tranche 3 Commitments (the “Accelerated
Commitments”) in an aggregate amount not to exceed the Maximum Modification
Amount on such date by reallocating the Accelerated Commitments to Tranche 1
Commitments and/or Tranche 2 Commitments; provided that the Borrower shall have
provided written notice to the Administrative Agent not later than 11:00 a.m.
five (5) Business Days prior to the date of such acceleration. The Tranche 2
Commitments and the Tranche 3 Commitments that are accelerated pursuant to this
Section 2.04(a)(iii) shall be automatically and permanently reduced as directed
by the Borrower.
(b) Mandatory.
(i) The aggregate Tranche 1 Commitments shall be automatically and permanently
reduced to zero on the Tranche 1 Funding Date.
(ii) The aggregate Tranche 2 Commitments shall be automatically and permanently
reduced to zero on the Tranche 2 Funding Date.
(iii) The aggregate Tranche 3 Commitments shall be automatically and permanently
reduced to zero on the Tranche 3 Funding Date.
(c) Outside Date. If the Subsequent Borrowing Condition has not been satisfied
as of the Outside Date, the Lender Representative may in its sole discretion,
upon notice to the Borrower, terminate all (or any portion) of the Aggregate
Commitments that are undrawn as of such date.
2.05 Repayment of Loans.
The Borrower shall repay to the Lenders an amount equal to the aggregate
principal amount of all Loans outstanding on the Maturity Date together with all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder.
2.06 Interest and Default Rate.
(a) Interest.
50

--------------------------------------------------------------------------------



(i) Subject to the provisions of Section 2.06(b), the unpaid principal amount of
each Base Rate Loan shall bear interest (i) with respect to each Interest Period
ending on or prior to the PIK Interest Termination Date and any portion of any
Interest Period occurring on or prior to the PIK Interest Termination Date, at
the Borrower’s election, (A) at a rate per annum equal to the Base Rate in
effect from time to time plus the Applicable Rate, payable entirely in cash
(“Cash Interest”), or (B) so long as no Event of Default shall have occurred and
be continuing, at a rate per annum equal to the Base Rate in effect from time to
time plus the PIK Rate, payable in kind (“PIK Interest”) by adding such interest
to such unpaid principal amount (on a pro rata basis among the Lenders) and (ii)
with respect to each Interest Period ending after the PIK Interest Termination
Date (other than any portion of any Interest Period occurring on or prior to the
PIK Interest Termination Date), entirely as Cash Interest at a rate per annum
equal to the Base Rate in effect from time to time plus the Applicable Rate, in
each case from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise).
(ii) Subject to the provisions of Section 2.06(b), the unpaid principal amount
of each Eurodollar Rate Loan shall bear interest (i) with respect to each
Interest Period ending on or prior to the PIK Interest Termination Date and any
portion of any Interest Period occurring on or prior to the PIK Interest
Termination Date, at the Borrower’s election, (A) at a rate per annum equal to
the Eurodollar Rate in effect from time to time plus Applicable Rate, payable
entirely as Cash Interest or (B) so long as no Event of Default shall have
occurred and be continuing, at a rate per annum equal to the Eurodollar Rate in
effect from time to time plus the PIK Rate, as PIK Interest by adding such
interest to such unpaid principal amount (on a pro rata basis among the Lenders)
and (ii) with respect to each Interest Period ending after the PIK Interest
Termination Date (other than any portion of any Interest Period occurring on or
prior to the PIK Interest Termination Date), entirely as Cash Interest at a rate
per annum equal to the Eurodollar Rate in effect from time to time plus the
Applicable Rate, in each case from the date of the Borrowing thereof until
maturity (whether by acceleration or otherwise).
(iii) Prior to the PIK Interest Termination Date, the Borrower shall elect the
form of interest payment for each Interest Period by delivering a notice (the
“Interest Election Notice”) at least three (3) Business Days prior to the
commencement of the applicable Interest Period. Each Interest Election Notice
shall include information to the following effect: (i) the relevant Interest
Payment Date; (ii) whether interest shall be paid on such interest payment date
as Cash Interest or as PIK Interest; and (iii) if interest shall be paid as PIK
Interest, the increase in the principal amount of the Loans to be effective upon
the relevant Interest Payment Date as a result of such payment and the principal
amount of the Loans to be outstanding as of such Interest Payment Date after
giving effect to such payment. If the Borrower does not deliver an Interest
Election Notice in respect of any Interest Period (the “Subject Interest
Period”), the interest on the Loans will be payable on the Interest Payment Date
in respect of the Subject Interest Period as Cash Interest; provided that (1) in
no event shall any interest in respect of any Interest Period (or portion
thereof) occurring after the PIK Interest Termination Date be payable as PIK
Interest and (2) in no event shall accrued and unpaid interest be payable as PIK
Interest in connection with any voluntary or mandatory prepayment of principal
of the Loans.
(b) Default Rate. Upon the request of the Required Lenders, and notice to the
Borrower while any Event of Default exists (including a payment default), all
past due Obligations may accrue at a fluctuating interest rate per annum at all
times equal to the Default Rate to the
51

--------------------------------------------------------------------------------



fullest extent permitted by Applicable Laws. Accrued and unpaid interest on past
due amounts (including interest on past due interest) shall be due and payable
promptly upon demand.
(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.07 Fees.
(a) Agency Fee Letter. The Borrower shall pay to the Administrative Agent, for
its own account, fees in the amounts and at the times specified in the Agency
Fee Letter.
(b) Fee Letter. The Borrower shall pay to the Lender Representative, for its own
account, fees in the amounts and at the times specified in the Fee Letter.
2.08 Computation of Interest and Fees.
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
sixty (360) day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365 day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error. The Administrative Agent shall, at the request of the Borrower, deliver
to the Borrower a statement showing the quotations used by the Administrative
Agent in determining any interest rate hereunder.
2.09 Evidence of Debt.
The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender in the ordinary course of business. The
Administrative Agent shall maintain the Register in accordance with Section
11.06(c). The accounts or records maintained by each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the Register, the Register shall control in the
absence of manifest error. Upon the request of any Lender to the Borrower, the
Borrower shall execute and deliver to such Lender (with a copy to the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
2.10 Payments Generally; Administrative Agent’s Clawback.
(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at
52

--------------------------------------------------------------------------------



the Administrative Agent’s Office in Dollars and in immediately available funds
not later than 2:00 p.m. on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Except as otherwise specifically provided for in this Agreement, if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
(b) Funding by Lenders; Presumption by Administrative Agent.
(i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, but shall have no
obligation to do so, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption, but shall
have no obligation to do so, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the
53

--------------------------------------------------------------------------------



greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing shall be made from the Lenders, each payment of fees under Section
2.07 shall be made for account of the Lenders, and each termination or reduction
of the amount of the Commitments shall be applied to the respective Commitments
of the Lenders, pro rata according to the amounts of their respective
Commitments; (ii) each Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective or their respective Loans that are
to be included in such Borrowing (in the case of conversions and continuations
of Loans); (iii) each payment or prepayment of principal of Loans by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; (iv) each
payment of interest on Loans by the Borrower shall be made for account of the
applicable Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Lenders; and (v) each payment of
the Obligations under Secured Swap Agreements shall be made for the account of
the applicable Hedge Banks pro rata in accordance with the amounts due
thereunder then and due payable to the respective Hedge Banks.
2.11 Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such
54

--------------------------------------------------------------------------------



Lender at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time) of payments on account of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent and the Lender Representative of such fact,
and (B) purchase (for cash at face value) participations in the Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:
(i) if any such participations or sub-participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or sub-participations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii) the provisions of this Section 2.11 shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to any Loan Party or any Affiliate thereof (as to which the
provisions of this Section 2.11 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.12 Defaulting Lenders.
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Lender Representative as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Lender Representative; third, if so determined
by the Lender Representative and the Borrower, to be held in a deposit account
and released pro rata in order to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement; fourth,
to the payment of any amounts owing to the
55

--------------------------------------------------------------------------------



Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise as may be required under the
Loan Documents in connection with any Lien conferred thereunder or directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Lender Representative agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their Commitments, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
2.13 Increase in Commitments.
On any date following the one year anniversary of the Closing Date, by written
notice to the Administrative Agent, the Borrower may request from the Lenders a
one-time increase in the Aggregate Commitments by an amount up to $50,000,000
(the “Incremental Commitments”); provided that (i) no Lender will have an
obligation to provide any portion of the Incremental Commitments and (ii) the
Incremental Commitments shall be made on terms and conditions as agreed between
the Administrative Agent, the Borrower and the Lenders providing such
Incremental Commitments.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
(a) Defined Terms. For purposes of this Section 3.01, the term “Applicable Law”
includes FATCA.
56

--------------------------------------------------------------------------------



(b) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Laws. If any Applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholdings or deductions (including withholdings or deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent or the Lender Representative timely reimburse
it for the payment of, any Other Taxes.
(d) Tax Indemnifications.
(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(ii) Each Lender shall, and does hereby, severally indemnify and shall make
payment in respect thereof within ten (10) days after demand therefor, (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) the Administrative Agent against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (C)
the Administrative Agent against any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (d)(ii).
57

--------------------------------------------------------------------------------



(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lender Representative.
(f) Status of Lenders; Tax Documentation.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W–9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W–8BEN–E (or
W–8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W–8BEN–E (or W–8BEN, as applicable) establishing an exemption from, or
reduction
58

--------------------------------------------------------------------------------



of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2) executed copies of IRS Form W–8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I–1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W–8BEN–E (or W–8BEN, as applicable); or
(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W–8IMY, accompanied by IRS Form W–8ECI, IRS Form W–8BEN–E (or
W–8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I–2 or Exhibit I–3, IRS Form W–9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I–4 on behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.
59

--------------------------------------------------------------------------------



Solely for the purposes of this clause (f)(ii)(D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01, including any
payments of additional amounts pursuant to this Section 3.01, it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.01 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This clause (g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
3.02 Illegality.
If any Lender determines that any Change in Law after the Closing Date has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund or
charge interest with respect to any Loan, or to determine or charge interest
rates based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, upon notice
thereof by such Lender to the Borrower (through the Administrative Agent),
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent and the Lender Representative without reference to
the Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent, the Lender Representative and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice,
60

--------------------------------------------------------------------------------



(A) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent and the Lender Representative without reference to
the Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (B) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted, together with any additional
amounts required pursuant to Section 3.05.
3.03 Inability to Determine Rates.
(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent or the Lender
Representative determines that (A) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (B) (1) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan and (2) the circumstances described
in Section 3.03(c)(i) do not apply (in each case with respect to this clause
(i), “Impacted Loans”), or (ii) the Administrative Agent, the Lender
Representative or the Required Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent and the Lender Representative (or, in the case of a
determination by the Required Lenders described in clause (ii) of this Section
3.03(a), until the Administrative Agent upon instruction of the Required
Lenders) revoke such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
(b) Notwithstanding the foregoing, if the Administrative Agent or the Lender
Representative has made the determination described in clause (a)(i) of this
Section 3.03, the Administrative Agent, the Lender Representative and the
Borrower, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (i) the Administrative Agent and the Lender Representative
revoke the notice delivered with respect to the Impacted Loans under clause
(a)(i) of this Section 3.03, (ii) the Administrative Agent and the Lender
Representative or the Required Lenders notify the Administrative Agent and the
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to the Lenders of funding the Impacted Loans, or (iii) any
Lender
61

--------------------------------------------------------------------------------



determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent, the Lender Representative and the Borrower
written notice thereof.
(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, but without limiting Sections 3.03(a) and (b) above, if the
Administrative Agent and the Lender Representative determine (which
determination shall be conclusive and binding upon all parties hereto absent
manifest error), or the Borrower or Required Lenders notify the Administrative
Agent (with, in the case of the Required Lenders, a copy to the Lender
Representative and the Borrower) that the Borrower or Required Lenders (as
applicable) have determined (which determination likewise shall be conclusive
and binding upon all parties hereto absent manifest error), that:
(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”); or
(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
and the Lender Representative or receipt by the Administrative Agent of such
notice, as applicable, the Administrative Agent, the Lender Representative and
the Borrower may amend this Agreement solely for purpose of replacing LIBOR in
accordance with this Section 3.03 with (x) one or more SOFR-Based Rates or (y)
another alternate benchmark rate giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated credit facilities
for such alternative benchmarks and, in each case, including any mathematical or
other adjustments to such benchmark giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated credit facilities
for such benchmarks which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Lender
Representative (with written notice of such selection provided to Administrative
Agent) from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate
62

--------------------------------------------------------------------------------



described in clause (y), object to such amendment; provided that for the
avoidance of doubt, in the case of clause (A), the Required Lenders shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Lender Representative.
(d) If no LIBOR Successor Rate has been determined and the circumstances under
clause (c)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (i) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (ii) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (ii)) in the amount specified
therein.
(e) Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
1.00% for purposes of this Agreement.
(f) In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent, in consultation with the Lender Representative and with
the consent of the Borrower, will have the right to make LIBOR Successor Rate
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
LIBOR Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that,
with respect to any such amendment effected, the Administrative Agent shall post
each such amendment implementing such LIBOR Successor Rate Conforming Changes to
the Lenders reasonably promptly after such amendment becomes effective.
(g) For purposes hereof:
(i) “LIBOR Successor Rate Conforming Changes” means, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent (in
consultation with the Lender Representative and with the consent of the
Borrower), to reflect the adoption and implementation of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent and the Borrower, in consultation with the Lender Representative,
determine that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent, in consultation with the Lender Representative and with
the consent of the Borrower, determines is reasonably necessary in connection
with the administration of this Agreement);
63

--------------------------------------------------------------------------------



(ii) “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement;
(iii) “SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body;
(iv) “SOFR-Based Rate” means SOFR or Term SOFR; and
(v) “Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent, the Lender
Representative and the Borrower) as long as any of the Interest Period options
set forth in the definition of “Interest Period” and that is based on SOFR and
that has been selected or recommended by the Relevant Governmental Body, in each
case as published on an information service as selected by the Administrative
Agent, in consultation with the Lender Representative and the Borrower, from
time to time in its reasonable discretion.
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Rate
Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of
64

--------------------------------------------------------------------------------



return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender, to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s or holding company for any such
reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in clause (a) or (b) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
demonstrable error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Loans, such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least ten (10) days’ prior notice (with a copy to the Administrative
Agent and the Lender Representative) of such additional interest or costs from
such Lender. If a Lender fails to give notice ten (10) days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.
(e) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).
3.05 Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent and the
Lender Representative) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
(other than lost profits) incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
65

--------------------------------------------------------------------------------



(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;
excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.
3.06 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower, such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.
3.07 Survival.
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Lender Representative
and the Facility Termination Date.
ARTICLE IV
CONDITIONS PRECEDENT
4.01 Conditions of Effectiveness.
The effectiveness of this Agreement and the obligation of each Lender to make
Loans hereunder is subject to satisfaction or waiver of the following conditions
precedent:
(a) Execution of Credit Agreement; Loan Documents. The Administrative Agent and
the Lenders shall have received (i) counterparts of this Agreement, executed by
a Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, (ii) for the account of each Lender that has requested a Note prior to
the Closing Date, a Note executed by the Borrower,
66

--------------------------------------------------------------------------------



(iii) counterparts of the Security Agreement executed by a Responsible Officer
of the applicable Loan Parties and a duly authorized officer of each other
Person party thereto, as applicable, (iv) counterparts of the Agency Fee Letter,
the Fee Letter and the Side Letter and (v) counterparts of the Nondisturbance
Agreement.
(b) Officer’s Certificate. The Administrative Agent and the Lenders shall have
received an Officer’s Certificate dated the Closing Date, certifying as to the
Organization Documents of each Loan Party (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), the resolutions of the governing body of each Loan
Party, the good standing, existence or its equivalent of each Loan Party in its
jurisdiction of formation and of the incumbency (including specimen signatures)
of the Responsible Officers of each Loan Party.
(c) Legal Opinions of Counsel. The Administrative Agent and the Lenders shall
have received a customary opinion or opinions of counsel for the Loan Parties,
dated the Closing Date and addressed to the Administrative Agent and the Lenders
party to this Agreement on the Closing Date.
(d) Personal Property Collateral. The Administrative Agent and the Lenders shall
have received:
(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where a
filing would need to be made in order to perfect the Administrative Agent’s
security interest in the Collateral and copies of the financing statements on
file in such jurisdictions and (B) tax lien, judgment and bankruptcy searches;
(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent or the Lender Representative prior to the Closing Date
in order to perfect the Administrative Agent’s security interest in the
Intellectual Property; and
(iii) forms of UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s and the Lender Representative’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral.
(e) Liability, Casualty, Property, Terrorism and Business Interruption
Insurance. The Administrative Agent and the Lenders shall have received copies
of insurance certificates evidencing insurance meeting the requirements set
forth herein or in the Collateral Documents.
(f) Solvency Certificate. The Administrative Agent and the Lenders shall have
received a Solvency Certificate signed by a Responsible Officer of the Borrower
as to the Solvency of the Borrower and its Restricted Subsidiaries, on a
Consolidated basis, after giving effect to the transactions contemplated hereby.
(g) Anti-Money-Laundering; Beneficial Ownership. Upon the reasonable request of
the Administrative Agent, the Lender Representative or any other Lender made at
least five (5) Business Days prior to the Closing Date, the Borrower shall have
provided to the Administrative Agent, the Lender Representative or such other
Lender or the Lender Representative the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
67

--------------------------------------------------------------------------------



Patriot Act, and any Loan Party that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation shall have delivered to each Lender
that so requests, a Beneficial Ownership Certification in relation to such Loan
Party.
(h) Consents. The Administrative Agent and the Lenders shall have received
evidence that all members, boards of directors, governmental, shareholder and
material third party consents and approvals necessary in connection with the
entering into of this Agreement have been obtained.
(i) Fees and Expenses. The Administrative Agent, the Lender Representative and
the Lenders shall have received all fees and expenses owing hereunder or under
the Agency Fee Letter and under the Fee Letter on the Closing Date, but, in the
case of expenses, only to the extent invoiced prior to the Closing Date.
Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this Section
4.01, the Lender Representative and each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Representative or any
Lender unless the Administrative Agent shall have received notice from the
Lender Representative or such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02 Conditions to all Borrowings.
The obligation of each Lender to honor any Loan Notice (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a) Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article II, Article V or any
other Loan Document, shall (i) with respect to representations and warranties
that contain a materiality qualification, be true and correct on and as of the
date of such Borrowing and (ii) with respect to representations and warranties
that do not contain a materiality qualification, be true and correct in all
material respects on and as of the date of such Borrowing, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a).
(b) Default. No Default shall exist, or would immediately result from such
proposed Borrowing or from the application of the proceeds thereof.
(c) Loan Notice. The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.
Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.
68

--------------------------------------------------------------------------------



4.03 Conditions to Borrowing of Tranche 1 Loans.
The obligation of each Lender to honor the Loan Notice with respect to the
Borrowing of Tranche 1 Loans is subject to the requested funding date of the
Tranche 1 Loans occurring during the Tranche 1 Availability Period.
4.04 Conditions to Borrowing of Tranche 2 Loans.
The obligation of each Lender to honor the Loan Notice with respect to the
Borrowing of Tranche 2 Loans is subject to the following conditions precedent:
(a) Subsequent Borrowing Condition. The Subsequent Borrowing Condition shall
have been satisfied on and as of the Tranche 2 Funding Date.
(b) Tranche 1 Funding Date. The condition specified in Section 4.03 has been
satisfied on as of the date of the Tranche 2 Funding Date.
(c) Loan Notice. The requested funding date of the Tranche 2 Loans as specified
in the applicable Loan Notice is a date occurring during the Tranche 2
Availability Period.
4.05 Conditions to Borrowing of Tranche 3 Loans.
The obligation of each Lender to honor the Loan Notice with respect to the
Borrowing of Tranche 3 Loans is subject to the following conditions precedent:
(a) Subsequent Borrowing Condition. The Subsequent Borrowing Condition shall
have been satisfied on and as of the Tranche 3 Funding Date.
(b) Tranche 2 Funding Date. The conditions specified in Section 4.04 have been
satisfied on as of the date of the Tranche 3 Funding Date.
(c) Loan Notice. The requested funding date of the Tranche 3 Loans as specified
in the applicable Loan Notice is a date occurring during the Tranche 3
Availability Period.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent, the Lender
Representative and the Lenders, as of the date made or deemed made, that:
5.01 Existence, Qualification and Power.
Each Loan Party and each of its Restricted Subsidiaries (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or
69

--------------------------------------------------------------------------------



license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
5.02 Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of (or the requirement to create) any Lien under, or require any payment to be
made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its Restricted
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Applicable Law, except in the case of this Section 5.02(b),
with respect to any conflict, breach, violation, or payment, to the extent that
such conflict, breach, violation, or payment would not reasonably be expected to
have a Material Adverse Effect.
5.03 Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained, (ii) filings to perfect the Liens
created by the Collateral Documents and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.
5.04 Binding Effect.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.
5.05 Financial Statements; No Material Adverse Effect.
(a) Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations and
comprehensive loss, cash flows and changes in shareholders’ equity for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.
70

--------------------------------------------------------------------------------



(b) Material Adverse Effect. Since the Closing Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.
5.06 Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Restricted Subsidiary that (a) purport to affect or pertain to this
Agreement or any other Loan Document or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.
5.07 [Reserved].
5.08 Ownership of Property.
Each Loan Party and each of its Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, subject to
Permitted Liens and except for such defects in title as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
5.09 Environmental Matters.
(a) (A) except as could not reasonably be expected to result in material
liability to any Loan Party or any of its Restricted Subsidiaries, none of the
properties currently or formerly owned, leased or operated by any Loan Party or
any of its Restricted Subsidiaries is listed or formally proposed for listing on
the NPL or on the SEMS list; (B) except as would not have a Material Adverse
Effect, as of the Closing Date, to the best knowledge of the Loan Parties and
their Subsidiaries, there is no asbestos or asbestos-containing material on, at
or in any property currently owned, leased or operated by any Loan Party or any
of its Restricted Subsidiaries; (C) except as would not have a Material Adverse
Effect, there has not been a Release of Hazardous Materials on, at, under or
from any property currently, or to the best knowledge of the Loan Parties and
their Subsidiaries, formerly owned, leased or operated by any Loan Party or any
of its Restricted Subsidiaries, or otherwise arising from the operations of any
Loan Party or any of its Restricted Subsidiaries; and (D) except as would not
have a Material Adverse Effect, no Environmental Claim is pending or, to the
best knowledge of the Loan Parties and their Subsidiaries, threatened, with
respect to or in connection with any Loan Party or any of its Restricted
Subsidiaries or any real properties currently or formerly owned, leased or
operated by any Loan Party or any of its Restricted Subsidiaries;
(b) (A) except as would not have a Material Adverse Effect, neither any Loan
Party nor any of its Restricted Subsidiaries is undertaking, either individually
or together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any Release of Hazardous
Materials at, on, under, or from any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (B) except as would not have a
Material Adverse Effect, all Hazardous Materials generated, used, treated,
handled, stored, or transported by or on behalf of any Loan Party or any of its
Restricted Subsidiaries have been disposed of in a manner which could not
reasonably expected to result in liability to any Loan Party or any of its
Restricted Subsidiaries; and
71

--------------------------------------------------------------------------------



(c) except as would not have a Material Adverse Effect, each of the Loan Parties
and their respective Subsidiaries is, and within the period of all applicable
statutes of limitation has been, in compliance with all Environmental Laws
(which compliance includes, but is not limited to, the possession of all
Environmental Permits and compliance with the terms and conditions thereof).
5.10 Insurance.
The properties of each Loan Party are insured with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Party or the applicable Restricted
Subsidiary operates. The general liability, casualty, property, terrorism and
business interruption insurance coverage of the Loan Parties as in effect on the
Closing Date is outlined as to carrier, policy number, expiration date, type,
amount and deductibles on Schedule 5.10 and such insurance coverage complies
with the requirements set forth in this Agreement and the other Loan Documents.
5.11 Taxes.
Each Loan Party and its Restricted Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP or where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.
There is no proposed tax assessment against any Loan Party or any Restricted
Subsidiary that would, if made, have a Material Adverse Effect, nor is there any
tax sharing agreement applicable to the Borrower or any Restricted Subsidiary
(other than any tax sharing agreement solely between Borrower and one or more of
its Restricted Subsidiaries).
5.12 ERISA Compliance.
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws except as would
not have a Material Adverse Effect. Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter or is subject to a favorable opinion letter from the IRS to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the IRS to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the IRS except as would not have a
Material Adverse Effect. To the best knowledge of the Loan Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status
except as would not have a Material Adverse Effect.
(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan except as would not have
72

--------------------------------------------------------------------------------



a Material Adverse Effect; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and no Loan Party nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date except as would not have a
Material Adverse Effect; (iii) no Loan Party nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid except as
would not have a Material Adverse Effect; (iv) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA except as would not have a Material
Adverse Effect; and (v) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan except as
would not have a Material Adverse Effect.
(d) Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (i) on the Closing Date, those listed on
Schedule 5.12 hereto and (ii) thereafter, Pension Plans not otherwise prohibited
by this Agreement.
5.13 Margin Regulations; Investment Company Act.
(a) Margin Regulations. Neither the Borrower nor any of its Restricted
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U), or extending credit for the purpose of purchasing or
carrying margin stock. Following the application of the proceeds of each
Borrowing, not more than twenty-five percent (25%) of the value of the assets
(either of the Borrower only or of the Borrower and its Restricted Subsidiaries
on a Consolidated basis) subject to the provisions of Section 7.01 or
Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower or any of its Restricted Subsidiaries and any
Lender or any Affiliate of any Lender relating to Indebtedness and within the
scope of Section 8.01(e) will be margin stock.
(b) Investment Company Act. No Loan Party is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.
5.14 Disclosure.
(a) No report, financial statement, certificate or other written information
with respect to the Borrower or its Subsidiaries furnished by or on behalf of
any Loan Party to the Administrative Agent, the Lender Representative or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished and other than projected financial information, pro forma information
and information of a general economic or industry nature), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, pro forma information each Loan
Party represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation and
delivery; it being understood that actual results may vary from such forecasts
and that such variances may be material.
73

--------------------------------------------------------------------------------



(b) On the Closing Date, the Borrower does not have any Subsidiaries other than
the Subsidiaries listed on Schedule 5.14(b). Schedule 5.14(b) sets forth, as of
the Closing Date, the name and the jurisdiction of organization of each
Subsidiary and, as to each Subsidiary, the percentage of each class of Equity
Interests owned by any Loan Party and the designation of any Subsidiary as an
Immaterial Subsidiary. The Borrower does not own or hold, directly or
indirectly, any Equity Interests of any Person other than such Subsidiaries and
Investments permitted by Section 7.03.
5.15 Compliance with Laws.
Each Loan Party and each Restricted Subsidiary thereof is in compliance with the
requirements of all Applicable Laws, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.
5.16 Solvency.
The Borrower and its Restricted Subsidiaries are Solvent on a Consolidated
basis.
5.17 Reserved.
5.18 Sanctions Concerns and Anti-Corruption Laws.
(a) Sanctions Concerns. No Loan Party, nor any Restricted Subsidiary, nor, to
the knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by one or more individuals or entities that
are (i) currently the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals or HMT’s Consolidated List of
Financial Sanctions Targets, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction. The Borrower and its Restricted Subsidiaries have conducted their
businesses in compliance with all applicable Sanctions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Sanctions.
(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
applicable anti-corruption legislation in other jurisdictions, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
5.19 EEA Financial Institutions.
No Loan Party is an EEA Financial Institution.
5.20 Covered Entities.
No Loan Party is a Covered Entity.
74

--------------------------------------------------------------------------------



5.21 Beneficial Ownership Certification.
The information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all material respects as of the date when
furnished.
5.22 Reserved.
5.23 Intellectual Property; Licenses, Etc.
(a) Each Loan Party and each of its Restricted Subsidiaries owns, or possesses
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, trade secrets, know-how, franchises, licenses and all
other Intellectual Property and related rights (collectively, “IP Rights”) that
are used in or reasonably necessary for the development, manufacture, and
commercialization of the Specified Products (“Specified Products Business”), and
no Specified Product IP is owned or in-licensed by any Affiliate of the Borrower
that is not a Loan Party or a Restricted Subsidiary.
(b) Schedule 5.23(b) sets forth a true, correct and complete listing, under
separate headings, of all written Contractual Obligations under which any Loan
Party or any of its Restricted Subsidiaries (i) has received a license or other
right to practice of use any Specified Product IP that any other Person owns, or
(ii) owes any royalties or other payments to any Person for the use of any
Specified Product IP with respect to any Specified Product, or (iii) has granted
any Person any right or interest in any Specified Product IP with respect to any
Specified Product in return for royalties or other payments, excluding, in the
case of each of clause (i)-(iii), Contractual Obligations that are (x) not
material or (y) entered into in the ordinary course of business (which, for the
avoidance of doubt, includes investigator-initiated study agreements and
material transfer agreements related to research, in both cases entered into in
the ordinary course of business). The Borrower may update this list to add
additional Contractual Obligations, so long as such amendment occurs by written
notice to the Administrative Agent, subject to the Borrower’s obligations and
restrictions under this Agreement.
(c) Schedule 5.23(c) sets forth a true, correct and complete listing, including
the owner and registration or application number, of all the Specified Product
IP that are U.S. (federal or state) and foreign (i) Patents, (ii) registered
trademarks and trademark applications and (iii) registered copyrights and
copyright applications. As used herein, the term “registrations” refers to
issued Patents under subsection (i), registered trademarks under subsection
(ii), and registered copyrights under subsection (iii). Except as identified in
Schedule 5.23(c), (A) with respect to the Specified Product IP owned by a Loan
Party or a Restricted Subsidiary, the owner listed on Schedule 5.23(c) is the
exclusive owner of such registration or application; (B) to the Borrower’s
knowledge, the registrations of the Specified Product IP owned by a Loan Party
or a Restricted Subsidiary are valid, subsisting and enforceable; (C) (x) with
respect to the Specified Product IP owned by a Loan Party, none of those
registrations or applications have lapsed or been abandoned, cancelled or
expired and (y) with respect to all other Specified Product IP, to the
Borrower’s knowledge, none of those registrations or applications have lapsed or
been abandoned, cancelled or expired; (D) solely with respect to such
registrations or applications within the Specified Product IP owned by a Loan
Party, such Loan Party has taken commercially reasonable steps to maintain such
registrations or applications, including by paying filing fees and submitting
responses prior to final deadlines; and (E) solely with respect to such
registrations or applications within the Specified Product IP owned by a Loan
Party or a Restricted Subsidiary, each individual (including, to the Borrower’s
knowledge, individuals not employed by a Loan Party or any Restricted
Subsidiary) associated with the filing and prosecution of such registrations or
applications, including the named inventors, has
75

--------------------------------------------------------------------------------



complied in all material respects with all applicable duties of candor and good
faith in dealing with any patent office, including the USPTO, in those
jurisdictions where such duties exist. The Borrower may update this list to add
additional registrations or applications, so long as such amendment occurs by
written notice to the Administrative Agent and the Lender Representative,
subject to the Borrower’s obligations and restrictions under this Agreement.
(d) Except as disclosed on Schedule 5.23(d), there is no opposition,
interference, reexamination, inter partes review, post-grant review, derivation
or other post-grant proceeding, injunction, claim, suit, action, subpoena,
hearing, inquiry, investigation (by the International Trade Commission or
otherwise), complaint, arbitration, mediation, demand, decree or other dispute,
proceeding or claim (collectively, “Disputes”) to which a Loan Party or a
Restricted Subsidiary is a party (or, to the Borrower’s knowledge, to which a
Loan Party or a Restricted Subsidiary is not a party) that is pending or, to
Borrower’s knowledge, currently threatened, that challenges the legality, scope,
validity, enforceability, infringement, ownership, inventorship or other rights
with respect to any of the Specified Product IP, except, in each case, any of
the foregoing that are not material or as may arise in the ordinary, day-to-day
course of prosecution of intellectual property applications and registrations.
As of the Closing Date, no Loan Party or Restricted Subsidiary has received any
written notice that there is any, and to the Borrower’s knowledge there is no,
Person who is or claims to be an inventor under any Patent included in the
Specified Product IP who is not a named inventor thereof. The Borrower may
update Schedule 5.23(d), so long as such amendment occurs by written notice to
the Administrative Agent, subject to the Borrower’s obligations and restrictions
under this Agreement.
(e) Except as set forth on Schedule 5.23(e), to the knowledge of the Borrower,
neither the Specified Products Business as currently conducted, nor the
discovery, development, manufacture, use, import, export or commercialization of
any Specified Product, or related service, process, method, substance, part or
other material now used by any Loan Party or any of its Restricted Subsidiaries
in the Specified Products Business infringes, misappropriates or otherwise
violates any IP Rights held by any other Person, and to the best knowledge of
the Borrower, there is no pending or threatened, and no event has occurred or
circumstance exists that (with or without notice or lapse of time, or both)
would reasonably be expected to give rise to or serve as a basis for any
reasonable action, suit, or proceeding, or any investigation or claim by any
Person that claims or alleges that the discovery, development, manufacture, use,
import, export or commercialization of any Specified Product anywhere in the
world infringes on any Patent or other IP Rights of any other Person or
constitutes misappropriation of any other Person's trade secrets or other
Intellectual Property rights, in each case. Except as set forth on Schedule
5.23(e), to the knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now employed
by any Loan Party or any Restricted Subsidiary in connection with the Specified
Products Business infringes upon any rights held by any other Person. Except as
set forth on Schedule 5.23(e) or as would not reasonably be expected to have a
Material Impact, to the Borrower’s knowledge, no third party is infringing,
misappropriating or otherwise violating any Specified Product IP owned or used
by any Loan Party or any of its Restricted Subsidiaries, or any of their
respective licensees. The Borrower may update Schedule 5.23(e), so long as such
amendment occurs by written notice to the Administrative Agent, subject to the
Borrower’s obligations and restrictions under this Agreement.
(f) Except as disclosed in Schedule 5.23(f), no Loan Party or any of its
Restricted Subsidiaries has entered into any Contractual Obligation (other than
this Agreement and the other Loan Documents) (i) creating a lien, charge,
security interest or other encumbrance on, the Specified Product IP or any
royalties on, or proceeds from, sales of any Specified Product, except for any
such lien, charge, security interest or other encumbrance on the Specified
Product IP that is
76

--------------------------------------------------------------------------------



immaterial to any Specified Product, (ii) pursuant to which a Loan Party or any
of its Restricted Subsidiaries has sold, transferred, assigned or pledged to any
Person royalties on, or proceeds from, sales of any Specified Product or (iii)
providing for milestone payments or similar development, commercialization or
intellectual property-related payments by a Loan Party to any Person applicable
(or that with further development and commercialization may become applicable)
to any Specified Product. The Borrower may update Schedule 5.23(f), so long as
such amendment occurs by written notice to the Administrative Agent, subject to
the Borrower’s obligations and restrictions under this Agreement.
5.24 Labor Matters.
As of the Closing Date, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Domestic Subsidiaries as of the Closing Date and neither the Borrower nor any
Restricted Subsidiary has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the last five (5) years preceding the
Closing Date.
5.25 FDA and Healthcare Matters.
(a) Borrower has all Permits from the FDA or other Governmental Authority
required to conduct its business as currently conducted, and each such Permit is
valid and subsisting in full force and effect, in each case, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. Borrower has not received written notice that the FDA or any other
Governmental Authority is considering, limiting, suspending, or revoking such
Permits or changing the marketing classification or labeling of any Specified
Products under such Permits that, in each case, would reasonably be expected to
have a Material Adverse Effect. To the knowledge of Borrower, there is no false
or materially misleading information or significant omission in any Specified
Product application or other required notification, submission or report to the
FDA or other Governmental Authority that was not corrected by subsequent
submission, and, to the knowledge of the Borrower, all such applications,
notifications, submissions and reports provided by Borrower were true, complete,
and correct in all material respects as of the date of submission to FDA or
other Governmental Authority, in each case, except as would not reasonably be
expected to have a Material Adverse Effect. Borrower has not failed to fulfill
and perform its obligations which are due under each such Permit, and no event
has occurred which would constitute a breach or default by Borrower under any
such Permit, in each case that would reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Borrower, any third party that is
engaged by the Borrower in Health Care Activities related to the Specified
Products is in compliance in all material respects with all applicable Health
Care Laws and Permits insofar as they pertain to the Specified Products except
as would not reasonably be expected to have a Material Adverse Effect.
(b) To the extent applicable, to the knowledge of the Borrower, all Health Care
Activities related to the Specified Products have been and are in compliance in
all material respects with the Health Care Laws, in each case, except as would
not reasonably be expected to have a Material Adverse Effect. There have been no
recalls, field alerts, “dear doctor” letters, investigator notices, safety
alerts or other notices of action relating to an alleged lack of safety,
efficacy, or regulatory compliance of the Specified Products, except as would
not reasonably be expected to have a Material Adverse Effect. To the knowledge
of Borrower, there are no defects in the formulation of any approved Products
that are reasonably expected to prevent the safe and effective performance of
any such Product for its intended use (other than such limitations specified in
the applicable package insert), in each case, except as would not reasonably be
expected to have a Material Adverse Effect. None of the Specified Products has
been the subject of any products
77

--------------------------------------------------------------------------------



liability or warranty action against Borrower, in each case, except as would not
reasonably be expected to have a Material Adverse Effect.
(c) The preclinical and clinical studies conducted by or on behalf of the
Borrower with respect to the Specified Products, were, and, if still pending,
are being, conducted in all material respects in accordance with applicable
standards for products or product candidates comparable to those being developed
by the Borrower, including without limitation 21 C.F.R. Parts 50, 54, 56, 58,
and 312, except as would not reasonably be expected to have a Material Adverse
Effect. The Borrower has not received any written notices from the FDA or other
Governmental Authority or from any institutional review board or comparable
authority requesting or requiring the termination, suspension, or clinical hold
of any clinical studies with respect to the Specified Products, except as would
not reasonably be expected to have a Material Adverse Effect.
(d) Except as set forth on Schedule 5.25(d), as of the Closing Date, Borrower
has not received any written notice or communication from the FDA or other
Governmental Authority alleging material noncompliance with any Health Care Law,
including without limitation any Form FDA 483, notice of inspectional
observation, notice of adverse finding, notice of violation, warning letters,
untitled letters or other notices from the FDA. Except as would not reasonably
be expected to result in a Material Adverse Effect, no Specified Product has
been seized, withdrawn, detained, or subject to a suspension of research,
manufacturing, distribution or commercialization activity imposed by a
Governmental Authority.
(e) As of the Closing Date, neither the Borrower nor, to its knowledge, any of
its Affiliates, has been debarred, suspended or excluded, or has been convicted
of any crime or engaged in any conduct that would result in a debarment,
suspension or exclusion by FDA or from any federal or state government health
care program. As of the Closing Date, the Borrower is not a party to nor has any
ongoing reporting obligations pursuant to any corporate integrity agreement,
deferred prosecution agreement, monitoring agreement, consent decree, settlement
order, plan of correction or similar agreement imposed by any Governmental
Authority.
ARTICLE VI
AFFIRMATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Restricted Subsidiaries to:
6.01 Financial Statements.
Deliver to the Administrative Agent (for distribution to the Lender
Representative and each Lender):
(a) Audited Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Borrower, a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related Consolidated statements of operations and
comprehensive loss, changes in shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or any other independent certified public accountant selected by the
Borrower of nationally recognized standing or that is otherwise reasonably
acceptable to the Lender Representative, which report and opinion shall be
prepared in
78

--------------------------------------------------------------------------------



accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit other than solely with respect to, or
resulting from, an upcoming maturity date occurring within one (1) year from the
time such opinion is delivered.
(b) Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (or, if later, five (5) days after
the date required to be filed with the SEC solely as a result of any extension
permitted by the SEC in connection with the 2020 COVID-19 pandemic), a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related Consolidated statements of operations and
comprehensive loss, changes in shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such Consolidated statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller who is a Responsible
Officer of the Borrower as fairly presenting, in all material respects, the
financial condition, results of operations and comprehensive loss, shareholders’
equity and cash flows of the Borrower and its Restricted Subsidiaries, subject
only to normal year-end audit adjustments and the absence of footnotes.
(c) Unrestricted Subsidiary Reconciliation. For any period in which a Subsidiary
has been designated as an Unrestricted Subsidiary, simultaneously with the
delivery of the financial statements referred to in clauses (a) and (b) above
for such period, supplemental financial information necessary to eliminate the
accounts of Unrestricted Subsidiaries from such consolidated financial
statements.
6.02 Certificates; Other Information.
Deliver to the Administrative Agent (for distribution to the Lender
Representative and each Lender):
(a) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower.
(b) SEC Notices. Promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Restricted Subsidiary thereof, copies
of each notice or other correspondence received from the SEC concerning any
investigation or possible investigation by such agency regarding financial or
other operational results of any Loan Party or any Restricted Subsidiary thereof
that would reasonably be expected to result in a Material Adverse Effect.
(c) Reserved.
(d) Environmental Notice. Promptly after the assertion or occurrence thereof,
(i) any Release required to be reported by any Loan Party or any of its
Restricted Subsidiaries to any Governmental Authority under any applicable
Environmental Laws, and any remedial actions related thereto; and (ii) any
notice of any Environmental Claim received by any Loan Party or any of its
Restricted Subsidiaries of any noncompliance by any Loan Party or any of its
Restricted Subsidiaries with any applicable Environmental Law or Environmental
Permit, or that causes any property described in the Mortgages to be subject to
any material restrictions on ownership,
79

--------------------------------------------------------------------------------



occupancy, use or transferability under any Environmental Law, in each case,
that could reasonably be expected to result in a Material Adverse Effect.
(e) Anti-Money-Laundering; Beneficial Ownership Regulation. Promptly following
any request therefor, information and documentation reasonably requested by the
Administrative Agent, the Lender Representative or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act.
(f) Beneficial Ownership. To the extent any Loan Party qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, an updated
Beneficial Ownership Certification promptly following any change in the
information provided in the Beneficial Ownership Certification delivered to any
Lender in relation to such Loan Party that would result in a change to the list
of beneficial owners identified in such certification.
(g) FDA Notifications. Promptly after the receipt thereof by any Responsible
Officer of the Borrower, (a) details with respect to any material (i) “warning
letter”, or (ii) notification of a mandated or requested recall, in each case,
from the FDA (or analogous foreign, state or local Governmental Authority)
affecting the Specified Products.
(h) MedCo Agreements and Material Product Agreements. Notice (i) promptly (but,
in any event within ten (10) Business Days) after a Loan Party receives a
written notice of default or event of default under any MedCo Agreement or any
Material Product Agreement, (ii) promptly (but, in any event within five (5)
Business Days) after a Loan Party receives any written termination notice or
(iii) promptly upon the later of ten (10) Business Days and the delivery of the
next Compliance Certificate, of any new agreement with MedCo with respect to
Inclisiran or any new Material Product Agreement is entered into by the Loan
Parties, in each case, together with a copy of such notice or new agreement.
(i) Specified Product IP. Promptly upon the later of ten (10) Business Days and
the delivery of the next Compliance Certificate, written notice of any Dispute
that the Borrower reasonably determines is material to the Borrower and its
Restricted Subsidiaries, taken as a whole, involving any of the Orange Book
Patents or Specified Product IP to which a Loan Party is a party.
(j) Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Restricted Subsidiary thereof, or compliance with the terms of the Loan
Documents, as the Administrative Agent, the Lender Representative or any Lender
may from time to time reasonably request in writing to the extent such
information is reasonably available to such Loan Party or any Restricted
Subsidiary.
Notwithstanding anything to the contrary in this Section 6.02, neither the
Borrower nor any of its Subsidiaries will be required to disclose or permit the
inspection or discussion of, any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product.
Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the
80

--------------------------------------------------------------------------------



Internet at the website address listed on Schedule 1.01(a); or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender, the Lender Representative and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (i) the Borrower, Administrative Agent
and/or an Affiliate thereof may, but shall not be obligated to, make available
to the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by providing Borrower
Materials directly to the Lenders or posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (A) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (B)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws; (C) all Borrower Materials marked “PUBLIC” are permitted to be
made available by the Borrower directly to the Lenders or by the Administrative
Agent through a portion of the Platform designated “Public Side Information;”
(D) the Borrower and any Affiliate thereof shall be entitled to deliver any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
delivery to the designated representative of Lender entitled to receive such
non-PUBLIC information, and (E) the Administrative Agent and any Affiliate
thereof shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information” and shall only post such Borrower Materials
on a portion of the Platform designated “PRIVATE.” Each Lender agrees to
designate in writing to Borrower and to Administrative Agent the names and
contact information (including email addresses) of one or more representatives
entitled to receive Public Side Information and one or more representatives to
receive non-PUBLIC information.
6.03 Notices.
Promptly, but in any event within five (5) Business Days, notify the
Administrative Agent (for distribution to the Lender Representative and each
Lender) upon obtaining knowledge of:
(a) the occurrence of any Default;
(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any action, suit, dispute, litigation, investigation,
proceeding or suspension involving the Borrower or any Restricted Subsidiary or
any of their respective properties and any Governmental Authority; or (iii) the
commencement of, or
81

--------------------------------------------------------------------------------



any material development in, any litigation or proceeding affecting the Borrower
or any Restricted Subsidiary, including pursuant to any applicable Environmental
Laws;
(c) the occurrence of any ERISA Event that would reasonably be expected to
result in a Material Adverse Effect;
(d) any occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to Section
2.03(b)(i) or Section 2.03(b)(ii);
(e) the satisfaction of any component of the Subsequent Borrowing Condition; and
(f) (i) any written notice received by the Borrower from any Governmental
Authority alleging any potential or actual violations of any Health Care Law by
the Borrower, (ii) any written notice that the FDA (or international equivalent)
is limiting, suspending or revoking any Permit affecting the Specified Products,
(iii) any written notice that the Borrower has become subject to any
administrative or regulatory enforcement action, proceeding or investigation
issued by the FDA or other Governmental Authority with respect to any of the
Specified Products, (iv) notice of the exclusion or debarment from any
governmental healthcare program or debarment or disqualification by FDA of the
Borrower, (v) any written notice that a Specified Product has been seized,
withdrawn, recalled or subject to a suspension of manufacturing by a
Governmental Authority, (vi) any written notice that FDA or other Governmental
Authority is changing the market classification or labeling of any Specified
Product under any such Permit, or (vii) the receipt of notice, or occurrence of
any decision, to conduct a voluntary or mandatory recall, withdrawal, removal,
suspension of manufacturing or marketing, or discontinuation of any Specified
Product, in each case of clauses (i) through (vii), to the extent such notice
would reasonably be expected to result in material and adverse consequences to
the Borrower and its Restricted Subsidiaries, taken as a whole.
Each notice pursuant to this Section 6.03 (other than Section 6.03(d) or (e))
shall be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and to the extent
applicable, stating what action the Borrower has taken and proposes to take with
respect thereto.
6.04 Payment of Obligations.
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Restricted Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property (other than Permitted Liens); and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, in each case, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
6.05 Preservation of Existence, Etc.
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05;
82

--------------------------------------------------------------------------------



(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and
(c) use commercially reasonable efforts to preserve or renew all of its
registered patents, trademarks, trade names and service marks related to the IP
Collateral or the Shared IP, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.
6.06 Maintenance of Properties.
(a) Except if the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
6.07 Maintenance of Insurance.
(a) Maintenance of Insurance. Maintain with financially sound and reputable (as
determined by the Borrower in good faith) insurance companies not Affiliates of
the Borrower, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.
(b) Evidence of Insurance. Cause the Administrative Agent to be named as
lenders’ loss payable, loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect of any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Lender Representative, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums). No more than one
time per year, the Loan Parties shall provide, or cause to be provided, to the
Administrative Agent, evidence of insurance, to the extent such evidence is
reasonably requested by the Administrative Agent (acting at the written
direction of the Required Lenders) or the Lender Representative.
6.08 Compliance with Laws.
Comply with the requirements of all Applicable Laws (including applicable Health
Care Laws) and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
6.09 Books and Records.
(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and
83

--------------------------------------------------------------------------------



matters involving the assets and business of such Loan Party or such Restricted
Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Restricted Subsidiary, as the case may
be.
6.10 Inspection Rights.
(a) Permit representatives of the Administrative Agent or the Lender
Representative to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures and after giving the Borrower an opportunity
to participate in any such discussions with such accountants), not more than one
(1) time per calendar year at reasonable times during normal business hours and
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent, the Lender Representative or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower.
Notwithstanding anything to the contrary in this Section 6.10, the Borrower will
not be required to disclose or permit the inspection or discussion of, any
document, information or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure (or their respective representatives or contractors) is prohibited by
Law or any binding agreement or (iii) that is subject to attorney client or
similar privilege or constitutes attorney work product.
6.11 Use of Proceeds.
Use the proceeds of any Borrowing (i) to fund cash to the Borrower’s balance
sheet for clinical trial progression, (ii) to continue the development of the
Borrower’s manufacturing facility, (iii) consummate buybacks of the Borrower’s
Equity Interests and (iv) for general corporate purposes and working capital not
in contravention of any Law or of any Loan Document.
6.12 [Reserved].
6.13 Covenant to Guarantee Obligations.
The Loan Parties will cause each of their Domestic Subsidiaries (other than any
Excluded Subsidiary) whether newly formed, after acquired or otherwise existing
(including any Subsidiary ceasing to be an Excluded Subsidiary) to promptly (and
in any event within forty-five (45) days after such Subsidiary is formed or
acquired or ceases to be an Excluded Subsidiary (or such longer period of time
as agreed to by the Lender Representative in its reasonable discretion)) become
a Guarantor hereunder by way of execution of a Joinder Agreement. In connection
with the foregoing, the Loan Parties shall deliver to the Administrative Agent
and the Lender Representative, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to
Sections 4.01(b) – (d), and 6.14 and such other documents or agreements as the
Administrative Agent or the Lender Representative may reasonably request,
including without limitation, updated Schedules 5.10, 5.12, and 5.14(b).
6.14 Covenant to Give Security.
Except with respect to Excluded Property:
84

--------------------------------------------------------------------------------



(a) Equity Interests and Personal Property. Each Loan Party will cause the
Pledged Equity and all of its tangible and intangible personal property that
constitutes Collateral now owned or hereafter acquired by it to be subject at
all times to a first priority, perfected Lien (subject to Permitted Liens) in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Obligations pursuant to the terms and conditions of the Collateral
Documents. Each Loan Party shall provide opinions of counsel to the extent
reasonably requested by the Lender Representative and any filings and deliveries
reasonably necessary in connection therewith to perfect the security interests
therein, all in form and substance reasonably satisfactory to the Lender
Representative.
(b) Real Property. If any Loan Party acquires a fee ownership interest in any
Material Real Property after the Closing Date, it shall provide to the
Administrative Agent within one hundred eighty (180) days (or such extended
period of time as reasonably agreed to by the Lender Representative) a Mortgage
and such other support documents as the Administrative Agent (acting at the
written direction of the Required Lenders) or the Lender Representative may
reasonably request to cause such Material Real Property to be subject to a first
priority, perfected Lien (subject in each case to Permitted Liens) in favor of
the Administrative Agent for the benefit of the Secured Parties to secure the
Obligations pursuant to the terms and conditions of the Collateral Documents.
(c) Account Control Agreements. Subject to Section 6.18, each of the Loan
Parties shall not open, maintain or otherwise have any deposit or other accounts
(including securities accounts) at any bank or other financial institution, or
any other account where money or securities are or may be deposited or
maintained with any Person, other than (i) deposit accounts that are maintained
at all times with depositary institutions as to which the Administrative Agent
shall have received a Qualifying Control Agreement within 30 days after the
opening or acquisition thereof, (ii) securities accounts that are maintained at
all times with financial institutions as to which the Administrative Agent shall
have received a Qualifying Control Agreement thirty (30) days after the opening
or acquisition thereof, and (iii) Excluded Accounts.
(d) Further Assurances. At any time upon the reasonably written request of the
Administrative Agent (acting at the written direction of the Required Lenders)
or the Lender Representative, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent or the Lender Representative may reasonably deem necessary or desirable to
maintain in favor of the Administrative Agent, for the benefit of the Secured
Parties, Liens on the Collateral that are duly perfected in accordance with the
requirements of, or the obligations of the Loan Parties under, the Loan
Documents and all Applicable Laws.
(e) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, other than with respect to any Additional Foreign Guarantor, in no
event shall the Loan Parties be required, nor shall the Administrative Agent be
authorized, to take any of the following actions (i) execute, deliver or
otherwise obtain any agreement, instrument or documents governed by foreign law,
(ii) perfect any pledge, security interest or Mortgage by any means other than
by (A) filings pursuant to the UCC in the office of the secretary of state (or
similar central filing office) of the relevant states and jurisdictions, (B)
filings in the applicable real estate records with respect to any Material Real
Property with respect to which a Mortgage has been granted or any fixtures
relating to any Material Real Property with respect to which a Mortgage has been
granted to the extent provided in clause (b) above or Section 6.18(b),
(C) filings with the USPTO, as applicable, with respect to Intellectual
Property, (D) to the extent certificated, delivery of stock certificates and
other certificated securities and the applicable transfer powers endorsed in
blank and (E) entering into Control Agreements pursuant to clause (c) above or
Section 6.18(a), or (iii) to take any actions with respect to any assets not
located in the United States (including any Intellectual Property
85

--------------------------------------------------------------------------------



registered or applied for in any jurisdiction outside the United States) or
enter into any security document governed by the laws of a jurisdiction other
than a jurisdiction within the United States; provided that this clause (iii)
shall not apply to the Collateral described in clause (ii)(D) above.
6.15 Environmental Matters.
Comply in all material respects, and take commercially reasonable steps to cause
all lessees and other Persons operating or occupying its properties to comply in
all material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; conduct any investigation, study, sampling and testing, cleanup,
removal, remedial or other action to remove and clean up all Hazardous Materials
from any of its properties to the extent required of any Loan Party or any of
its Restricted Subsidiaries under, and in accordance with, all applicable
Environmental Laws; and make an appropriate response to any Environmental Claim
against such Loan Party or any of its Restricted Subsidiaries.
6.16 Anti-Corruption Laws; Sanctions.
Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other applicable
anti-corruption legislation in other jurisdictions and with all applicable
Sanctions, and maintain policies and procedures designed to promote and achieve
compliance with such laws and Sanctions.
6.17 Further Assurances.
Promptly upon the reasonable written request by the Administrative Agent (acting
at the written direction of the Required Lenders), the Lender Representative, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, the Lender Representative, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by Applicable Law, subject any Loan Party’s or any of
its Restricted Subsidiaries’ properties, assets, rights or interests to the
Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder to the extent provided in Section 6.14 and (iv) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party is or is
to be a party, and cause each of its Restricted Subsidiaries to do so.
6.18 Post-Closing Covenants.
(a) Qualifying Control Agreements. By the date that is ninety (90) days after
the Closing Date, or such later date as agreed to by the Lender Representative,
deliver to the Administrative Agent, each Qualifying Control Agreement required
to be delivered pursuant to Section 6.14.
(b) Material Real Property. By the date that is one hundred eighty (180) days
after the Closing Date, or such later date as reasonably agreed to by the Lender
Representative, deliver to the Administrative Agent with respect to any Material
Real Property, in form and substance reasonably
86

--------------------------------------------------------------------------------



satisfactory to the Administrative Agent, the Lender Representative and the
Lenders, a Mortgage, duly executed by the appropriate Loan Party, together with:
(i) evidence that counterparts of such Mortgage has been duly executed,
acknowledged and delivered and is in form suitable for filing or recording in
all filing or recording offices that the Lender Representative may deem
necessary or desirable in order to create a valid first and subsisting Lien on
the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and that all filing, documentary, stamp,
intangible and recording taxes and other fees in connection therewith have been
paid,
(ii) a fully paid American Land Title Association Lender’s Extended Coverage
title insurance policy (the “Mortgage Policy”), with endorsements and in amounts
reasonably agreed between the Lender Representative and the Borrower based on
the value of the property and, issued, coinsured and reinsured by title insurers
reasonably acceptable to the Lender Representative, insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all Liens, other than Permitted Liens, and providing for such other
affirmative insurance and such coinsurance (or reinsurance with direct access)
as the Lender Representative may reasonably deem necessary or desirable,
(iii) an American Land Title Association/National Society of Professional
Engineers form survey, for which all necessary fees (where applicable) have been
paid, and dated no more than one hundred eighty (180) days after the Closing
Date, or such later date as reasonably agreed to by the Lender Representative,
certified to the Administrative Agent and the issuer of the Mortgage Policy in a
manner reasonably satisfactory to the Lender Representative by a land surveyor
duly registered and licensed in the jurisdiction in which the Material Real
Property is located and reasonably acceptable to the Administrative Agent,
showing all buildings and other improvements, any off-site improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects acceptable to the Lender Representative,
(iv) evidence of the insurance required by the terms of Section 6.07,
(v) an opinion of local counsel as to the enforceability of the Mortgage and
such other matters reasonably requested by the Administrative Agent or the
Lender Representative; and
(vi) evidence that all other action that the Administrative Agent or the Lender
Representative may deem necessary or desirable in order to create valid first
and subsisting Liens (subject to Permitted Liens) on such Material Real Property
has been taken.
(c) Stock Certificates. By the date that is (x) three (3) Business Days after
the Closing Date with respect to Alnylam U.S., Inc, Sirna Therapeutics, Inc. and
Alnylam Securities Corporation or (y) twenty (20) Business Days after the
Closing Date with respect to Alynlam (Bermuda) Inc., or in either case, such
later date as reasonably agreed to by the Lender Representative, deliver to the
Administrative Agent all stock or membership certificates, if any, evidencing
the Pledged Equity with respect to such Loan Parties and undated stock or
transfer powers duly executed in blank.
87

--------------------------------------------------------------------------------



(d) Insurance Endorsements. By the date that is fifteen (15) Business Days after
the Closing Date, or such later date as reasonably agreed to by the Lender
Representative, deliver to the Administrative Agent all endorsements with
respect to the insurance certificates delivered to the Administrative Agent on
the Closing Date pursuant to Section 4.01(e), in each case meeting the
requirements set forth herein or in the Collateral Documents.
(e) Paying Agent Agreement. By the date that is ten (10) Business Days after the
Closing Date, or such later date as reasonably agreed to by the Lender
Representative, deliver or cause to be delivered to the Administrative Agent a
fully executed version of the Paying Agent Agreement, with such changes and
modifications from the form attached hereto as Exhibit K as may be agreed in
good faith between the Borrower, BX Bodyguard Royalties L.P. and the Paying
Agent; provided that any such changes or modifications that adversely affect the
rights of the Administrative Agent under the Paying Agent Agreement must be
acceptable to both the Administrative Agent and the Lender Representative, each
in its sole discretion.
6.19 Loan Notices.
(a) Tranche 1 Loans. If the Borrower has not delivered a Loan Notice with
respect to a Borrowing of Tranche 1 Loans and the conditions set forth in
Section 4.03 shall have been satisfied prior to December 31, 2020 (other than
delivery of a Loan Notice), deliver a Loan Notice pursuant to Section 4.03 on
December 31, 2020 or such later date as may be agreed by the Lender
Representative in its sole discretion (such date, the “Tranche 1 Mandatory
Borrowing Date”).
(b) Tranche 2 Loans.
(i) If (x) the Subsequent Borrowing Condition and conditions set forth in
Section 4.03 shall have been satisfied on and as of June 30, 2021 (other than
delivery of a Loan Notice) and (y) the Borrower has not delivered a Loan Notice
with respect to a Borrowing of Tranche 2 Loans prior to June 30, 2021, deliver a
Loan Notice pursuant to Section 4.04 on June 30, 2021 (or such later date as may
be agreed by the Lender Representative in its sole discretion).
(ii) If the Subsequent Borrowing Condition or conditions set forth in Section
4.03 shall not have been satisfied on or prior to June 30, 2021 (other than
delivery of a Loan Notice) but are each satisfied on and as of any later date
that is within the Tranche 2 Availability Period (such date, the “Tranche 2
Mandatory Borrowing Date”), deliver a Loan Notice pursuant to Section 4.04
within five (5) Business Day following the Tranche 2 Mandatory Borrowing Date
(or such later date as may be agreed by the Lender Representative in its sole
discretion).
(c) Tranche 3 Loans.
(i) If (x) the Subsequent Borrowing Condition or conditions set forth in Section
4.03 shall have been satisfied on and as of December 31, 2021 (other than
delivery of a Loan Notice) and (y) the Borrower has not delivered a Loan Notice
with respect to a Borrowing of Tranche 3 Loans prior to December 31, 2021,
deliver a Loan Notice pursuant to Section 4.05 on December 31, 2021 (or such
later date as may be agreed by the Lender Representative in its sole
discretion).
(ii) If the Subsequent Borrowing Condition or conditions set forth in Section
4.03 shall not have been satisfied on or prior to December 31, 2021 (other than
delivery of
88

--------------------------------------------------------------------------------



a Loan Notice) but are each satisfied on and as of any later date that is within
the Tranche 3 Availability Period (such date, the “Tranche 3 Mandatory Borrowing
Date”), deliver a Loan Notice pursuant to Section 4.05 within five (5) Business
Day following the Tranche 3 Mandatory Borrowing Date (or such later date as may
be agreed by the Lender Representative in its sole discretion).
6.20 Maintenance, Defense and Enforcement of Specified Product IP.
Each Loan Party and its Restricted Subsidiaries shall take all steps that the
Loan Parties and Restricted Subsidiaries believe are commercially reasonable
under the circumstances to maintain, defend and enforce the Specified Product IP
that is owned by a Loan Party or any of its Restricted Subsidiaries.
6.21 Termination of MedCo License Agreement.
If MedCo terminates or provides written notice of termination of the MedCo
License Agreement (in whole or with respect to Inclisiran, or any portion of the
Territory (as defined in the MedCo License Agreement), or a termination that
would adversely affect the value of the Collateral), or the MedCo License
Agreement otherwise terminates (in whole or with respect to Inclisiran, or any
portion of the Territory, or a termination that could adversely affect the value
of the Collateral), then the Lender Representative and Borrower shall discuss
and consider in good faith the scope of the Borrower’s commercialization
capabilities (including consideration of the ability of the Borrower to maximize
Inclisiran sales) as of such time and, if the Lender Representative and the
Borrower, acting reasonably, mutually agree that the Borrower’s
commercialization capabilities are sufficient to Commercialize (as defined in
the MedCo License Agreement) Inclisiran in part or all of the Territory, then,
to the extent permitted by Section 12.3 of the MedCo License Agreement, the
Borrower may elect to use commercially reasonable efforts to Commercialize
Inclisiran itself in part or all of such portion of the Territory. If the
Borrower so elects, it shall consult with the Lender Representative in good
faith regarding its Commercialization activities. If the Borrower does not elect
to Commercialize Inclisiran in any portion of the Territory or the Lender
Representative and the Borrower mutually conclude, after good faith discussion
and consideration, that there is any portion of the Territory in which the
Borrower lacks the requisite capabilities to Commercialize Inclisiran, then, to
the extent permitted by Section 12.3 of the MedCo License Agreement, the
Borrower shall use commercially reasonable efforts to negotiate and enter into
one or more (sub)licenses with one or more third parties under the Royalty
Product Patents (as defined in the Royalty Purchase Agreement), including
pursuant to a co-promotion or co-commercialization arrangement in all or a
portion of the Territory, to Commercialize Inclisiran in the Territory (any such
(sub)license, a “New Arrangement”). If any New Arrangement is a co-promotion or
co-commercialization agreement, the Borrower shall consult with the Lender
Representative in a customary manner and on a reasonable basis regarding any
Commercialization activities it performs under such agreement. The terms of any
such New Arrangement (other than any co-promotion or co-commercialization
agreement) shall be no less favorable to the Borrower than those contained in
the MedCo License Agreement with respect to the royalty rates and milestone
terms set forth in Article 7 of the MedCo License Agreement (including the
incorporation into such New Arrangement of the limitations on Royalty Reductions
(as defined in the Royalty Purchase Agreement) set forth in Section 7.4.6 of the
MedCo License Agreement) and otherwise shall be no less materially favorable,
and no less materially burdensome, to the Borrower with respect to the
obligations and costs imposed on the Borrower, disclaimers of the Borrower’s
liability, intellectual property ownership and control, commercialization
diligence and indemnification of the Borrower. Should the Lender Representative
identify any prospective New Arrangement, the Borrower agrees to evaluate such
New Arrangement in good faith and shall use commercially reasonable efforts to
negotiate and enter into such New Arrangement that satisfies the requirements
set forth in the foregoing sentence. The Lender Representative shall provide
assistance to and cooperate with the Borrower, at the Borrower’s cost and
expense (to be paid by or on behalf of the Borrower), in such efforts as the
Borrower shall undertake in connection with any New
89

--------------------------------------------------------------------------------



Arrangement. In the event the Borrower enters into a New Arrangement, references
in this Agreement to the MedCo License Agreement shall be deemed to be
references to the New Arrangement, and references to MedCo shall be deemed to be
references to the (sub)licensee under such New Arrangement. Such New Arrangement
shall also provide that all payments in respect of the royalties and milestones
that are payable under such New Arrangement, solely to the extent constituting
Collateral, shall be made by the (sub)licensee directly to the Paying Agent
pursuant to the Paying Agent Agreement (until the consummation of and subject to
any Permitted Royalty Financings and permitted Dispositions, provided that any
portion of such royalties and milestones constituting Collateral that is not
transferred pursuant to a Permitted Royalty Financing or permitted Disposition
shall continue to be paid to the Paying Agent until transferred pursuant to a
Permitted Royalty Financing or permitted Disposition). Following the effective
date of any New Arrangement, (A) the Lender Representative and the Borrower
shall cooperate with one another to make mutually agreed amendments to this
Agreement (and shall cooperate with one another and with the Paying Agent to
make mutually agreed amendments to the Paying Agent Agreement) that give effect
to the immediately preceding sentence and (B) the Borrower shall deliver to the
(sub)licensee under such New Arrangement an instruction letter substantially
similar to the MedCo Instruction but with references to the MedCo License
Agreement and MedCo replaced by references to such New Arrangement and the
(sub)licensee thereunder, respectively. In the event that, despite using
commercially reasonable efforts to do so, the Borrower is unable to enter into a
New Arrangement with a (sub)licensee for Inclisiran, then the Borrower shall (i)
use commercially reasonable efforts to Commercialize Inclisiran itself in the
Territory, and (ii) consult with the Lender Representative in a customary manner
and on a reasonable basis, regarding the Borrower’s own Commercialization
activities, as well as other potential opportunities for a New Arrangement.
6.22 Regulatory Documentation.
Each Loan Party and each of its Restricted Subsidiaries shall, promptly upon the
reasonable written request of the Administrative Agent (acting at the written
direction of the Required Lenders or the Lender Representative), execute and
deliver to the Administrative Agent any document required to acknowledge,
confirm, register, record, or perfect the Administrative Agent’s interest in any
part of the Regulatory Documentation, whether now owned or hereafter acquired;
provided, however, that the Loan Party that is the holder of any Specified
Product NDA shall execute and deliver to the Administrative Agent following any
Event of Default (a) a complete executed transferor letter in customary form for
such Specified Product NDA and (b) any further version of such transferor letter
together with any foreign equivalents of such transferor letter as requested by
the Administrative Agent (acting at the written direction of the Required
Lenders or the Lender Representative), and shall file any and all such
transferor letters and related documentation with the appropriate Governmental
Authorities upon the request of the Administrative Agent following an Event of
Default.
6.23 Payments under MedCo License Agreement; Escrow.
On the Closing Date, the Borrower shall deliver the MedCo Instruction to MedCo,
and thereafter, to the extent the Retained Royalty constitutes Collateral, the
Borrower shall use commercially reasonable efforts to cause MedCo to pay amounts
owed to the Borrower pursuant to the MedCo License Agreement (to the extent
constituting Collateral) into an escrow account in accordance with the Paying
Agent Agreement.
90

--------------------------------------------------------------------------------



ARTICLE VII
NEGATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Restricted Subsidiary to, directly or indirectly:
7.01 Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property or
assets, whether now owned or hereafter acquired, except for the following (the
“Permitted Liens”):
(a) Liens pursuant to any Loan Document;
(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(b) and (iii) any renewal, refinancings,
replacements or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(b);
(c) Liens for Taxes, assessments or other governmental charges or levies not yet
due and not yet overdue for 30 days or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP for property Taxes on property such Person or one of its
Restricted Subsidiaries has determined to abandon if the sole recourse for such
Tax, assessment, charge, levy or claim is to such property;
(d) Statutory Liens such as carriers’, warehousemen’s, landlords’, mechanics’,
materialmen’s, repairmen’s, construction contractors’, airports’, navigation
authority’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than sixty (60) days or which are being
contested in good faith and by appropriate proceedings diligently conducted (or
which, if due and payable, are being contested in good faith by appropriate
proceedings and for which adequate reserves are being maintained, to the extent
required by GAAP); provided that adequate reserves with respect thereto are
maintained on the books of the applicable Person;
(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f) deposits to secure the performance of bids, tenders, trade contracts and
leases (other than Indebtedness), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds, or as security for contested taxes or
import duties or for the payment of rent, and other obligations of a like nature
incurred in the ordinary course of business;
(g) Liens in favor of the issuers of performance and surety bonds, bid,
indemnity, warranty, release, appeal or similar bonds or with respect to
regulatory requirements or letters of credit or bankers’ acceptances issued and
completion of guarantees provided for, in each case, pursuant to the request of
and for the account of the Borrower or any Restricted Subsidiary in the ordinary
course of its business;
91

--------------------------------------------------------------------------------



(h) survey exceptions, non-monetary encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, servitudes, sewers, electric
lines, drains, telegraph and telephone and cable television lines, gas and oil
pipelines and other similar purposes, reservations of rights or zoning, building
codes or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) affecting real property or
incidental to the conduct of business of the applicable Person or to the
ownership of its properties, which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
or its Restricted Subsidiaries and, with respect to the Manufacturing Facility,
do not materially detract from the value thereof;
(i) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);
(j) Liens securing Indebtedness permitted under Section 7.02(c); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any of its Restricted Subsidiaries with any
Lender, in each case in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing solely the customary
amounts owing to such bank with respect to cash management and operating account
arrangements; provided, that in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;
(l) Liens arising out of judgments or awards not resulting in an Event of
Default; provided the applicable Loan Party or Restricted Subsidiary shall in
good faith be prosecuting an appeal or proceedings for review;
(m) Any interest or title of a lessor, licensor or sublessor under any lease,
license, sublease, sublicense, occupancy agreement or assignment of or in
respect of real or personal property and covering only those assets so leased,
subleased, licensed or sublicensed;
(n) Liens of a collection bank arising under Section 4–210 of the UCC on items
in the course of collection;
(o) Liens on property of a Person existing at the time such Person acquired the
property or the Person is merged into or consolidated with the Borrower or any
Restricted Subsidiary of the Borrower or becomes a Restricted Subsidiary of the
Borrower; provided that such Liens were not created in contemplation of such
merger, consolidation or Investment and do not extend to any assets other than
those of the Person merged into or consolidated with the Borrower or such
Restricted Subsidiary or acquired by the Borrower or such Restricted Subsidiary,
and the applicable Indebtedness secured by such Lien is permitted under
Section 7.02(f);
(p) Liens securing Indebtedness permitted under Section 7.02(g) or (j);
(q) any zoning, building or similar laws or rights reserved to or vested in any
Governmental Authority;
92

--------------------------------------------------------------------------------



(r) other Liens securing Indebtedness outstanding in an aggregate secured
principal amount not to exceed the greater of (x) $75,000,000 and (y) 3.75% of
Consolidated Total Assets as of the last day of the Measurement Period most
recently ended prior to the date of incurrence;
(s) Liens on specific items of inventory or other goods and proceeds of the
Borrower or a Restricted Subsidiary securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit entered into in the
ordinary course of business issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;
(t) Liens arising from, or from UCC financing statement filings regarding,
operating leases or consignments entered into by the Borrower or its Restricted
Subsidiaries in the ordinary course of business;
(u) Liens in favor of the Borrower or any Guarantor securing any Indebtedness
permitted to be incurred under Section 7.02;
(v) deposits made or other security provided in the ordinary course of business
to secure liability to insurance carriers or under self-insurance arrangements
in respect of such obligations;
(w) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation and
exportation of goods in the ordinary course of business;
(y) Liens (i) of a collection bank arising under Section 4-210 of the UCC, or
any comparable or successor provision, on items in the course of collection;
(ii) attaching to pooling, commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business; and (iii) in
favor of banking or other financial institutions or entities, or electronic
payment service providers, arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking or finance industry;
(z) any Liens with respect to Equity Interests of any joint venture,
co-promotion agreement or similar arrangement pursuant to any joint venture,
co-promotion or similar agreement;
(aa) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(bb) (x) Liens on receivables and related assets incurred under Permitted
Receivables Financings and (y) Liens on IP Rights and related assets incurred
under Permitted Royalty Financings;
(cc)  (x) Liens solely on any cash earnest money deposits made by the Borrower
or its Restricted Subsidiaries in connection with any letter of intent or other
agreement in respect of any permitted Investment and (y) Liens on advances of
cash or Cash Equivalents in favor of the seller of any property to be acquired
in a permitted Investment to be applied against the purchase price for such
Investment;
93

--------------------------------------------------------------------------------



(dd) Liens on any real property that constitutes Excluded Property;
(ee) Liens listed as exceptions on any Mortgage Policy;
(ff) Liens on any IP Rights that do not constitute (x) IP Collateral, (y) Shared
IP or (z) other IP Rights applicable to one or more of the Specified Products;
(gg) Liens in connection with any Permitted License;
(hh) Liens pursuant to the Royalty Purchase Agreement (as in effect on the date
hereof) in favor of the purchaser thereunder;
(ii) in the case of any account described in clause (e)(ii) of the definition of
“Excluded Accounts,” Liens on such account in favor of any counterparty to the
applicable Contractual Obligation; and
(jj) Liens on any inbound license or other agreements that are not applicable to
any of the Specified Products.
It is understood and agreed that Section 7.01(j), (r), (u), (ff)(y) and (ff)(z)
will not permit a Lien to be granted on any Shared IP or any Material Product
Agreement other than a Lien pursuant to the Loan Documents in favor of the
Administrative Agent for the benefit of the Secured Parties
7.02 Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, except:
(a) Indebtedness under the Loan Documents;
(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and, still further, that
the terms relating to principal amount, amortization, maturity, collateral (if
any) and subordination, standstill and related terms (if any), and other
material terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable, when taken as a whole, in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
(c) Indebtedness in respect of Finance Leases, Synthetic Lease Obligations and
purchase money obligations (within the limitations set forth in
Section 7.01(j)); provided, however, that the aggregate amount of all such
Indebtedness (to the extent constituting Indebtedness under GAAP) at any one
time outstanding that is secured by a Lien on the Collateral shall not exceed
the greater of (x) $25,000,000 and (y) 1.5% of Consolidated Total Assets as of
the last day of the Measurement Period most recently ended prior to the date of
incurrence;
94

--------------------------------------------------------------------------------



(d) Unsecured Indebtedness of a Restricted Subsidiary of the Borrower owed to
the Borrower or a Restricted Subsidiary of the Borrower, which Indebtedness is
permitted under the provisions of Section 7.03 (“Intercompany Debt”);
(e) Guarantees of the Borrower or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Restricted
Subsidiary; provided that, (i) such Guarantees are not prohibited by the
provisions of Section 7.03 and (ii) if the Indebtedness being guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Obligations on terms at least as favorable to the Lenders;
(f) Indebtedness of any Person that becomes a Restricted Subsidiary of the
Borrower after the date hereof in a transaction permitted hereunder in an
aggregate principal amount outstanding at the time such Person becomes a
Restricted Subsidiary of the Borrower not to exceed (i) the greater of (x) 400%
of Consolidated EBITDA of the Target as of the last day of the Measurement
Period most recently ended prior to the date of incurrence and (y) 3.75% of
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as of
the last day of the Measurement Period most recently ended prior to the date of
incurrence plus (ii) an unlimited amount so long as, in the case of this clause
(ii), as of the Measurement Period most recently ended prior to the date of
incurrence, the Total Leverage Ratio is not greater than 3.50:1.00 on a Pro
Forma Basis; provided that such Indebtedness is existing at the time such Person
becomes a Restricted Subsidiary of the Borrower and was not incurred solely in
contemplation of such Person’s becoming a Restricted Subsidiary of the Borrower
(and any refinancings, refundings, renewals or extensions on Indebtedness
incurred in reliance on this Section 7.02(f); provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or any contingent obligor with respect
thereto is not changed, as a result of or in connection with such refinancing,
refunding, renewal or extension; and, still further, that the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination,
standstill and related terms (if any), and other material terms taken as a
whole, of any such refinancing, refunding, renewing or extending Indebtedness,
and of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable, when taken as a whole, in any material respect
to the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest
rate);
(g) Swap Obligations (contingent or otherwise) existing or arising under any
Swap Contract, including any payments in connection with the termination of any
Swap Obligations, provided that such Swap Obligations are (or were) entered into
by such Person for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates and not for speculative
purposes;
(h) Indebtedness owed to any financial institution in respect of overdrafts,
netting services, purchasing or debit card programs, credit card programs and
related liabilities arising from ordinary course treasury, depository or cash
management services or in connection with any automated clearing house transfers
of funds, including any payments in connection with the termination thereof; 
95

--------------------------------------------------------------------------------



(i) Indebtedness in respect of (A) letters of credit issued for the account of
the Borrower or a Restricted Subsidiary (x) securing obligations not
constituting Indebtedness for borrowed money or (y) otherwise, in aggregate
principal amount not to exceed $75,000,000 and (B) bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(j) Indebtedness of the Borrower or any Restricted Subsidiary under an
asset-based or cash flow revolving credit facility in an aggregate principal
amount (inclusive of all unused commitments thereunder) not to exceed the
greater of $200,000,000 and 10% of Consolidated Total Assets as of the
Measurement Period most recently ended prior to the date of incurrence; provided
that, to the extent that any obligor under such revolving credit facility is a
Loan Party, such revolving credit facility shall at all times subject to an
intercreditor agreement on terms and conditions satisfactory to the Lender
Representative in its reasonably discretion;
(k) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries in respect of deferred compensation, indemnification,
earn-outs, milestone payments, adjustment of purchase or other similar
arrangements incurred by such Person in connection with the Transactions,
Permitted Acquisitions, any Investment permitted hereunder or any license,
transfer or other Disposition permitted hereunder;
(l) Permitted Convertible Debt in an aggregate outstanding principal amount not
to exceed (i) $1,000,000,000 plus (ii) an unlimited amount so long as, in the
case of this clause (ii), as of the Measurement Period most recently ended prior
to the date of incurrence, the Total Leverage Ratio is not greater than
4.00:1.00 on a Pro Forma Basis;
(m) other Indebtedness in an aggregate principal amount outstanding not to
exceed the greater of $50,000,000 and 2.50% of Consolidated Total Assets as of
the Measurement Period most recently ended prior to the date of incurrence;
(n) Indebtedness of the Borrower and its Restricted Subsidiaries consisting of
(x) the financing of insurance premiums or (y) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business;
(o) Indebtedness of Restricted Subsidiaries that are not Loan Parties in an
aggregate principal amount at any one time outstanding not to exceed
$50,000,000;
(p) Indebtedness owed to future, current or former officers, directors,
managers, employees, consultants and independent contractors thereof or any
direct or indirect parent thereof, their respective estates, heirs, family
members, spouses or former spouses, in each case to finance the purchase or
redemption of Equity Interests of the Borrower not to exceed $10,000,000 at any
time outstanding;
(q) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;
(r) Indebtedness incurred by the Borrower and its Restricted Subsidiaries in
connection with bankers’ acceptances, discounted bills of exchange, warehouse
receipts or similar facilities or the discounting or factoring of receivables
for credit management purposes, in each case incurred or undertaken in the
ordinary course of business;
(s) guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors, licensees,
sub-licensees and distribution partners;
96

--------------------------------------------------------------------------------



(t) Indebtedness incurred by the Borrower and its Restricted Subsidiaries on
behalf of, or representing Guarantees of Indebtedness of, joint ventures;
provided that the aggregate principal amount or liquidation preference, as
applicable, of Indebtedness incurred or guaranteed pursuant to this clause (t)
at any time outstanding does not exceed $15,000,000;
(u) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
Applicable Law;
(v) Indebtedness incurred in connection with a Permitted Financing Transaction
and Permitted Licenses;
(w) guarantees of Indebtedness of a direct or indirect parent of the Borrower in
lieu of capital contributions, purchases of Equity Interests or other
Investments; provided that any such guarantee described in this clause (w)
constitutes an Investment that is permitted under Section 7.03; and
(x) Indebtedness of the Borrower or any Restricted Subsidiary consisting of (i)
deferred compensation or equity based compensation to current or former
officers, directors, consultants, advisors or employees thereof, in each case in
the ordinary course of business or (ii) Taxes, assessments or governmental
charges to the extent such Taxes are being contested in good faith.
7.03 Investments.
Make or hold any Investments, except:
(a) Investments held by the Borrower and its Restricted Subsidiaries in the form
of cash or Cash Equivalents;
(b) Loans and advances to, or guarantees of Indebtedness of, officers,
directors, employees, managers, consultants or independent contractors of the
Borrower and Restricted Subsidiaries for travel, entertainment, relocation and
analogous ordinary business purposes;
(c)  (i) Investments by the Borrower and its Restricted Subsidiaries in their
respective Restricted Subsidiaries outstanding on the date hereof,
(ii) additional Investments by the Borrower and its Restricted Subsidiaries in
Loan Parties, (iii) additional Investments by Restricted Subsidiaries of the
Borrower that are not Loan Parties in other Restricted Subsidiaries that are not
Loan Parties, (iv) additional Investments by the Loan Parties in Restricted
Subsidiaries that are not Loan Parties to the extent such Investments constitute
bona fide transfer pricing transactions, cost-sharing arrangements, “cost-plus”
arrangements or cash management operations or are otherwise made in the ordinary
course of business and (v) so long as no Event of Default has occurred and is
continuing or would result from such Investment, additional Investments (other
than those permitted by clause (iv) of this Section 7.03(c)) by the Loan Parties
in Restricted Subsidiaries that are not Loan Parties in an aggregate amount
invested from the date hereof not to exceed the greater of (x) $100,000,000 and
(y) 5.0% of Consolidated Total Assets as of the last day of the Measurement
Period most recently ended prior to the date of such Investment; provided
Investments made in reliance on this Section 7.03(c)(iv) shall not be made with
any assets that constitute IP Collateral or Shared IP;
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and
97

--------------------------------------------------------------------------------



Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;
(e) Guarantees permitted by Section 7.02;
(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03 and Investment consisting of
an extension, modification, replacement or renewal of any Investment existing
on, or made pursuant to a binding commitment existing on, the Closing Date;
provided that the amount of any such Investment may be increased (a) as required
by the terms of such Investment as in existence on the Closing Date or (b) as
otherwise permitted under this Agreement;
(g) Permitted Acquisitions; provided that the aggregate amount of all cash
consideration invested after the Closing Date in connection with Permitted
Acquisitions in reliance on this Section 7.03(g) and allocable to the purchase
or other acquisition of (x) any Restricted Subsidiary that will not become a
Loan Party or (y) assets to be held by a Person that is not or will not become a
Loan Party shall not exceed the greater of $250,000,000 and 12.5% of
Consolidated Total Assets as of the last day of the most recently ended
Measurement Period invested from the date hereof plus any portion of the Net
Cash Proceeds received by the Borrower from the sale of Equity Interests (other
than Disqualified Equity Interests) of the Borrower;
(h) Investments in Joint Ventures; provided that (1) Investments made in
reliance on this Section 7.03(h) shall not be made with any assets that
constitute Collateral (other than cash and Cash Equivalents) as of the Closing
Date, (2) no Event of Default has occurred and is continuing or would result
from such Investment and (3) immediately prior to, and after giving effect to
such Investment, the Borrower would be in compliance with the financial covenant
set forth in Section 7.11;
(i) Investments made with Equity Interests (other than Disqualified Equity
Interests) of the Borrower or from the Net Cash Proceeds received by the
Borrower from the sale of Equity Interests of the Borrower so long as such
Investments are made within 270 days after the receipt of such proceeds;
(j) any customary upfront milestone, marketing or other payment in the ordinary
course of business to another Person in connection with obtaining a right to
receive a royalty or other payments in the future;
(k) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(l) other Investments in an aggregate amount invested from the date hereof not
to exceed the greater of (x) $200,000,000 and (y) 10.0% of Consolidated Total
Assets as of the last day of the most recently ended Measurement Period;
provided Investments made in reliance on this Section 7.03(l) shall not be made
with any assets that constitute IP Collateral or Shared IP;
(m) Swap Contracts permitted under Sections 7.02(g);
(n) Investments in connection with any Permitted Licenses;
98

--------------------------------------------------------------------------------



(o) Investments consisting of purchases or acquisitions of inventory, supplies,
materials and equipment or purchases, acquisitions, licenses, sublicenses or
leases or subleases of intellectual property, or other rights or assets, in each
case in the ordinary course of business;
(p) Investments consisting of (v) Liens permitted under Section 7.01, (w)
Indebtedness (including guarantees) permitted under Section 7.02, (x) mergers,
amalgamations, consolidations and transfers of all or substantially all assets
permitted under Section 7.04, (y) Dispositions permitted under Section 7.05, or
(z) Restricted Payments permitted under Section 7.06;
(q) Investments consisting of purchases and acquisitions of assets or services
useful in the business of the Borrower or any Restricted Subsidiary in the
ordinary course of business;
(r) any Investment of the non-cash consideration received from a Disposition
that was made pursuant to and in compliance with Section 7.05(j);
(s) Investments consisting of earnest money deposits made by the Borrower or its
Restricted Subsidiaries in connection with any letter of intent or other
agreement in respect of any Investment permitted by this Section 7.03;
(t) acquisitions of obligations of one or more officers or other employees of
any direct or indirect parent of the Borrower, the Borrower or any Restricted
Subsidiary of the Borrower in connection with such officer’s or employee’s
acquisition of Equity Interests of any direct or indirect parent of the
Borrower, so long as no cash is actually advanced by the Borrower or any
Restricted Subsidiary to such officers or employees in connection with the
acquisition of any such obligations;
(u) guarantees of operating leases (for the avoidance of doubt, excluding
obligations in respect of Finance Leases) or of other obligations, in each case,
that do not constitute Indebtedness and are entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;
(v) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted by Section 7.06;
(w) non-cash Investments made in connection with bona fide tax planning and
reorganization activities as determined in good faith by the Borrower; provided
Investments made in reliance on this Section 7.03(w) shall not be made with any
assets that constitute IP Collateral or Shared IP;
(x) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client and customer contracts and loans or
advances made to, and guarantees with respect to obligations of, distributors,
suppliers, licensors and licensees in the ordinary course of business;
(y) Investments of a Restricted Subsidiary acquired after the Closing Date or of
an entity merged into or amalgamated or consolidated with a Restricted
Subsidiary in a transaction that is not prohibited by Section 7.03 after the
Closing Date to the extent that such Investments were not made in contemplation
of such acquisition, merger, amalgamation or consolidation and were in existence
on the date of such acquisition, merger, amalgamation or consolidation;
(z) Investments in connection with the Manufacturing Facility;
99

--------------------------------------------------------------------------------



(aa) Investments by the Loan Parties and their Restricted Subsidiaries made
using the Cumulative Credit so long as the Cumulative Credit Conditions are
satisfied at such time, provided Investments made in reliance on this Section
7.03(aa) shall not be made with any assets that constitute IP Collateral or
Shared IP;
(bb) any Investments in connection with a Permitted Bond Hedge Transaction; and
(cc) any Investment in connection with a Permitted Financing Transaction.
7.04 Fundamental Changes.
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
(a) any Restricted Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that when any Loan Party is merging with
another Restricted Subsidiary (that is not also a Loan Party), such Loan Party
shall be the continuing or surviving Person;
(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;
(c) any Restricted Subsidiary that is not a Loan Party may Dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Restricted Subsidiary that is not a Loan Party or
(ii) to a Loan Party;
(d) any Restricted Subsidiary of the Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that (i) the Person surviving such merger shall be a wholly-owned
Restricted Subsidiary of the Borrower and (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving Person;
(e) each of the Borrower and any of its Restricted Subsidiaries may merge into
or consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving Person and (ii) in the case of any
such merger to which any Loan Party (other than the Borrower) is a party, such
Loan Party is the surviving Person;
(f) any Restricted Subsidiary (other than the Borrower) may merge, amalgamate or
consolidate with, or dissolve into, any other Person in order to effect a
permitted Investment; provided that (i) the continuing or surviving Person
shall, to the extent subject to the terms hereof, have complied with the
requirements of Section 6.13 and Section 6.14, (ii) to the extent constituting
an Investment, such Investment must be a permitted Investment under Section
7.03, and (iii) to the extent constituting a Disposition, such Disposition must
be permitted under Section 7.05;
(g) any Restricted Subsidiary may merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person or Dispose of its assets if (i) such
transaction is undertaken in good faith to improve the tax efficiency of the
Borrower and its Restricted Subsidiaries and (ii) after giving
100

--------------------------------------------------------------------------------



effect to such transaction, each of the security interests of the Administrative
Agent in the Collateral, taken as a whole, is not materially impaired; and
(h) Investments permitted under Section 7.03 may be structured as a merger,
consolidation or amalgamation.
7.05 Dispositions.
Make any Disposition or enter into any agreement to make any Disposition,
except:
(a) Permitted Transfers;
(b) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(c) Dispositions of equipment to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;
(d) Dispositions permitted by Section 7.04;
(e) the settlement or early termination or cancellation of any Permitted Bond
Hedge Transaction or any related Permitted Warrant Transaction;
(f) Permitted Licenses;
(g) Dispositions consisting of Permitted Liens;
(h) Dispositions in connection with any Permitted Financing Transaction;
(i) non-exclusive licenses of IP Rights granted in the ordinary course of
business;
(j) other Dispositions so long as at least 75.0% of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid substantially
concurrently with consummation of the transaction and shall be in an amount not
less than the fair market value of the property disposed of; provided that for
the purposes of this Section 7.05(j), the following shall be deemed to be cash
(x) any securities received by the Loan Parties or any Restricted Subsidiary
from such transferee that are converted by such Person into cash or Cash
Equivalents upon the closing of the applicable Disposition, (y) any purchase
price adjustment, milestone payment, royalty, earnout, contingent payment,
back-end or other deferred payment of a similar nature, (z) any Designated
Non-Cash Consideration received in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (z) that is at that time
outstanding, not to exceed $5,000,000, determined at the time of such
Disposition; provided, further that, (1) immediately after giving effect to such
Disposition, the Borrower would be in compliance with the financial covenant set
forth in Section 7.11 and (2) the Net Cash Proceeds received in respect of a
Disposition made in reliance on this Section 7.05(j) shall be applied in
accordance with Section 2.03(b);
(k) Disposition of any real property that is not Material Real Property; and
(l) other Dispositions in an amount not to exceed $10,000,000.
101

--------------------------------------------------------------------------------



7.06 Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
(a) each Restricted Subsidiary may make Restricted Payments to any Person that
owns Equity Interests in such Restricted Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
(b) so long as no Event of Default has occurred and is continuing or would
result therefrom (except to the extent made in connection with the death,
disability, retirement or other termination of employment of employees,
directors, officers or consultants of the Borrower or any Restricted
Subsidiary), the Borrower and any Restricted Subsidiary may purchase, redeem or
otherwise acquire the Equity Interests of the Borrower any such Restricted
Subsidiary from employees, former employees, directors, former directors,
officers, former officers, consultants or former consultants of the Borrower or
such Restricted Subsidiary (or permitted transferees of such employees, former
employees, directors, former directors, officers, former officers, consultants
or former consultants) pursuant to any management equity plan or stock option
plan or any other management or employment benefit plan or stock option plan or
arrangement or sale bonus or similar agreement; provided that the aggregate
amount of such Restricted Payments (excluding amounts representing cancellation
of Indebtedness) shall not exceed $10,000,000 in the aggregate in any fiscal
year plus the proceeds of any key-person life insurance policies;
(c) the Borrower may make Restricted Payments to purchase, redeem or otherwise
acquire Equity Interests of the Borrower in an aggregate amount during the term
of this Agreement not to exceed $50,000,000 plus the lesser of (x) $50,000,000
and (y) 25% of the Net Cash Proceeds from the sale or issuance of Permitted
Convertible Debt and Equity Interests (other than Disqualified Equity Interests)
plus the proceeds of any key-person life insurance policies; provided that (1)
no Event of Default has occurred and is continuing or would result from such
Restricted Payments, (2) immediately prior to, and after giving effect to such
Restricted Payments, the Borrower would be in compliance with the financial
covenant set forth in Section 7.11;
(d) the Borrower may make Restricted Payments with or from the Net Cash Proceeds
received by the Borrower from the sale of Equity Interests (other than
Disqualified Equity Interests) of the Borrower so long as (i) any such
Restricted Payments are made within 270 days after the receipt of such proceeds,
(ii) no Event of Default has occurred and is continuing or would result from
such Restricted Payments and (iii) immediately prior to, and after giving effect
to such Restricted Payments, the Borrower would be in compliance with the
financial covenant set forth in Section 7.11; provided that Restricted Payments
made in reliance on this Section 7.06(d) shall not exceed $175,000,000 during
the term of this Agreement;
(e) any required payment with respect to, or required early unwind or settlement
of, any Permitted Bond Hedge Transaction or Permitted Warrant Transaction, in
each case, in accordance with the terms of the agreement governing such
Permitted Bond Hedge Transaction or Permitted Warrant Transaction; provided
that, in the case of this clause (e), to the extent cash is required to be paid
under a Permitted Warrant Transaction as a result of the election of “cash
settlement” (or substantially equivalent term) as the “settlement method” (or
substantially equivalent term) thereunder by the Borrower (including in
connection with the exercise and/or early unwind or settlement thereof), the
payment of such cash shall not be permitted by this clause (e) other than to the
extent such payment is offset against any payments received by the Borrower
pursuant to the exercise, settlement, termination or unwind of any related
Permitted Bond Hedge
102

--------------------------------------------------------------------------------



Transaction substantially concurrently with, or a commercially reasonable period
of time before or after, the unwind or settlement of the relevant Permitted
Warrant Transaction;
(f) the Borrower may make other Restricted Payments in an aggregate amount
during the term of this Agreement not to exceed the greater of (x) $75,000,000
and (y) 3.75% of Consolidated Total Assets as of the last day of the most
recently ended Measurement Period, so long as (1) no Event of Default has
occurred and is continuing or would result from such Restricted Payments and (2)
immediately prior to, and after giving effect to such Restricted Payments, the
Borrower would be in compliance with the financial covenant set forth in Section
7.11;
(g) the payment of any dividend or distribution or consummation of any
redemption within 60 days after the date of declaration thereof or the giving of
a redemption notice related thereto, if at the date of declaration or notice
such payment would have complied with the provisions of this Agreement;
(h) [reserved];
(i)  (i) repurchases of Equity Interests of the Borrower deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants, (ii) payments made or
expected to be made by any Loan Party in respect of withholding or similar taxes
payable or expected to be payable by any future, present or former director,
officer, employee, manager, consultant or independent contractor of the Borrower
or any direct or indirect parent of the Borrower or any Restricted Subsidiary of
the Borrower (or their respective Affiliates, estates or immediate family
members) in connection with the exercise of stock options or the grant, vesting
or delivery of Equity Interests of the Borrower or any direct or indirect parent
of the Borrower; and (iii) loans or advances to officers, directors, employees,
managers, consultants and independent contractors of the Borrower or any direct
or indirect parent of the Borrower or any Restricted Subsidiary of the Borrower
in connection with such Person’s purchase of Equity Interests of the Borrower or
any direct or indirect parent of the Borrower; provided that (1) no cash is
actually advanced pursuant to this subclause (iii) other than to pay taxes due
in connection with such purchase, unless immediately repaid and (2) such loan or
advance is permitted under Section 7.03;
(j) [reserved];
(k) the payment of cash in lieu of the issuance of fractional shares of Equity
Interests in connection with any merger, consolidation, amalgamation or other
business combination, or in connection with any dividend, distribution or split
of or upon exercise, conversion or exchange of Equity Interests, warrants,
options or other securities exercisable or convertible into, Equity Interests of
the Borrower or any direct or indirect parent of the Borrower; and
(l) Restricted Payments made using the Cumulative Credit so long as the
Cumulative Credit Conditions are satisfied at such time.
7.07 Change in Nature of Business.
Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Restricted Subsidiaries on the
date hereof or any business reasonably related, complementary, incidental,
ancillary thereto or any reasonable extensions thereto.
103

--------------------------------------------------------------------------------



7.08 Transactions with Affiliates.
Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person with a value in excess of
$5,000,000 other than (a) advances of working capital to any Loan Party,
(b) transfers of cash and assets to any Loan Party, (c) intercompany
transactions expressly permitted by this Agreement, (d) compensation and
reimbursement of expenses of officers and directors, (e) transactions that are
on terms that are not less favorable to the Borrower or a Restricted Subsidiary
in any material respect than would be obtainable by the Borrower or such
Restricted Subsidiary at such time in a comparable arm’s-length transaction with
a Person other than an Affiliate (as determined in good faith by the senior
management or the board of directors of the Borrower), (f) Restricted Payments
permitted by Section 7.06, (g) any (i) employment, consulting, service or
termination agreement, or customary indemnification arrangements, entered into
by the Borrower or its Restricted Subsidiaries with current, former or future
officers, directors, employees, managers, consultants and independent
contractors, (ii) subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with current, former or future officers, directors, employees, managers,
consultants and independent contractors of the Borrower or its Restricted
Subsidiaries and (iii) payment of compensation or other employee compensation,
benefit plan or arrangement, any health, disability or similar insurance plan
which covers officers, directors, employees, managers, consultants and
independent contractors of the Borrower or its Restricted Subsidiaries
(including amounts paid pursuant to any management equity plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, stock option or similar plans and any successor plan
thereto and any supplemental executive retirement benefit plans or
arrangements), in each case in the ordinary course of business or as otherwise
approved in good faith by the board of directors of the Borrower or of a
Restricted Subsidiary, (h) Permitted Licenses, (i) transactions existing on the
Closing Date and described on Schedule 7.08 (j) transactions and payments
required under the definitive agreement for any Permitted Acquisition or
permitted Investment; provided that the transactions and payments were in
existence or required, respectively, at the time such Permitted Acquisition or
permitted Investment was consummated or did not arise in contemplation thereof
and (k) transactions with a Receivables Subsidiary in connection with a
Permitted Receivables Financing.
7.09 Burdensome Agreements.
Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that encumbers or restricts the ability
of any such Person to (i) make Restricted Payments to any Loan Party, (ii) pay
any Obligations owed to any Loan Party, (iii) make loans or advances to any Loan
Party, or (iv) create any Lien upon any of their properties or assets, whether
now owned or hereafter acquired that constitute Collateral, except the preceding
restrictions will not apply to encumbrances or restrictions existing under or by
reason of:
(a) contractual encumbrances or restrictions of the Borrower or any Restricted
Subsidiary in effect on the Closing Date, including pursuant to this Agreement
and the other Loan Documents, related Swap Contracts and Indebtedness permitted
pursuant to Section 7.02(b);
(b) Applicable Law or any applicable rule, regulation or order;
(c) any agreement or other instrument of a Person acquired by or merged,
amalgamated or consolidated with or into Loan Party that was in existence at the
time of such acquisition (or at the time it merges with or into any Loan Party
in connection with the acquisition of assets from such Person (but, in each
case, not created in contemplation thereof)), which encumbrance or restriction
is not applicable to any Person, or the properties or assets of any Person,
other than the Person, or the property or assets of the Person, so acquired or
designated; provided
104

--------------------------------------------------------------------------------



that in connection with a merger, amalgamation or consolidation under this
clause (c), if a Person other than any Loan Party is the successor company with
respect to such merger, amalgamation or consolidation, any agreement or
instrument of such Person or any Restricted Subsidiary of such Person, shall be
deemed acquired or assumed, as the case may be, by any Loan Party, as the case
may be, at the time of such merger, amalgamation or consolidation;
(d) customary encumbrances or restrictions contained in contracts or agreements
for the sale of assets applicable to such assets pending consummation of such
sale, including customary restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of
capital stock or assets of such Restricted Subsidiary;
(e) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(f) customary provisions in operating or other similar agreements, asset sale
agreements and stock sale agreements entered into in connection with the
entering into of such transaction, which limitation is applicable only to the
assets that are the subject of those agreements;
(g) purchase money obligations for property acquired and obligations in respect
of Finance Leases, to the extent such obligations impose restrictions on the
property so acquired, solely as permitted by, the terms of this Agreement;
(h) encumbrances or restrictions in connection with any Permitted Financing
Transaction that, in the good faith determination of the Borrower, are
reasonably necessary or advisable in connection with such Permitted Financing
Transaction;
(i) customary provisions contained in leases, sub-leases, licenses, sublicenses,
contracts and other similar agreements entered into in the ordinary course of
business to the extent such obligations impose restrictions on the property
subject to such lease;
(j) any encumbrance or restriction contained in other Indebtedness of the
Borrower or any Restricted Subsidiary that is incurred subsequent to the Closing
Date pursuant to Section 7.02, provided that (i) such encumbrances and
restrictions contained in any agreement or instrument will not materially affect
the Borrower’s ability to make anticipated principal or interest payments under
this Agreement (as determined by the Borrower in good faith) and (ii) such
encumbrances and restrictions contained in any agreement or instrument taken as
a whole are not materially less favorable to the Lenders than the encumbrances
and restrictions contained in this Agreement (as determined by the Borrower in
good faith);
(k) any encumbrance or restriction arising or agreed to in the ordinary course
of business, not relating to any Indebtedness, and that do not, individually or
in the aggregate, (x) detract from the value of the property or assets of the
Borrower or any Restricted Subsidiary in any manner material to the Borrower or
any Restricted Subsidiary or (y) materially affect the Borrower’s ability to
make future principal or interest payments under this Agreement, in each case,
as determined by the Borrower in good faith;
(l) any encumbrance or restriction contained in secured Indebtedness otherwise
permitted to be incurred pursuant to Sections 7.01 and 7.02 to the extent
limiting the right of the debtor to dispose of the assets securing such
Indebtedness;
105

--------------------------------------------------------------------------------



(m) customary provisions in joint venture agreements or arrangements and other
similar agreements or arrangements relating solely to the applicable joint
venture;
(n) any encumbrances or restrictions contained in any agreements governing any
Permitted License or Permitted Financing Transaction;
(o) any encumbrances or restrictions of the type referred to in the immediately
preceding clauses (a) through (n) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to such immediately preceding clauses (a) through (m) above; provided
that such encumbrances and restrictions contained in any such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing are, in the good faith judgment of the Borrower, not materially
more restrictive, taken as a whole, than the encumbrances and restrictions prior
to such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing; and
(p) any encumbrances or restrictions pursuant to the Royalty Purchase Agreement
(as in effect on the date hereof).
For purposes of determining compliance with this Section 7.09, the subordination
of loans or advances made to the Borrower and its Restricted Subsidiaries to
other Indebtedness incurred by the Borrower or any such Restricted Subsidiary
shall not be deemed a restriction on the ability to make loans or advances.
7.10 Use of Proceeds.
Use the proceeds of any Borrowing, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
7.11 Financial Covenant.
Permit Liquidity as of the last day of any fiscal quarter of the Borrower to be
less than $100,000,000.
7.12 Fiscal Year; Legal Name, State of Formation; Form of Entity and Accounting
Changes.
(a) Amend any of its Organization Documents in any manner materially adverse to
the interests of the Lenders in their capacities as such (as reasonably
determined by the Borrower);
(b) change its fiscal year without delivery of prior written notice to the
Administrative Agent;
(c) without providing ten (10) days prior written notice to the Administrative
Agent and the Lender Representative (or such extended period of time as agreed
to by the Lender Representative), change its name, state of formation, form of
organization or principal place of business; or
106

--------------------------------------------------------------------------------



(d) make any material change in accounting policies or reporting practices
without delivery of prior written notice to the Administrative Agent, except as
required by GAAP.
7.13 Sale/Leaseback Transactions.
Enter into any Sale/Leaseback Transaction unless (a) the Disposition of the
property thereunder is permitted by Section 7.05 and (b) any Liens arising in
connection therewith (including Liens deemed to arise in connection with any
such Capital Lease Obligations and Synthetic Lease Obligations) are permitted by
Section 7.01.
7.14 Prepayments, Etc. of Certain Debt.
Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof, or make any payment in violation of any subordination,
standstill or collateral sharing terms of or governing any Subordinated Debt or
Permitted Convertible Debt, except (a) the prepayment of the Loans in accordance
with the terms of this Agreement, (b) regularly scheduled or required repayments
or redemptions of Indebtedness under the Indebtedness set forth in Schedule 7.02
and refinancings and refundings of such Indebtedness in compliance with Section
7.02(b), (c) prepayments of Subordinated Debt or Permitted Convertible Debt made
using the Cumulative Credit so long as the Cumulative Credit Conditions are
satisfied at such time, (d) other prepayments of Subordinated Debt or Permitted
Convertible Debt in an aggregate principal amount during the term of this
Agreement not to exceed the greater of (x) $30,000,000 and (y) 1.50% of
Consolidated Total Assets as of the last day of the Measurement Period most
recently ended prior to the date of such payment, so long no Event of Default
has occurred and is continuing or would result from such prepayment, (e)
issuance of Equity Interests (other than Disqualified Equity Interests) (and
cash in lieu of fractional shares in connection with such issuance) of the
Borrower in connection with any conversion, exercise, repurchase, exchange,
redemption, settlement or early termination or cancellation of Permitted
Convertible Debt or in connection with any Permitted Warrant Transaction, (f)
the issuance of Permitted Convertible Debt permitted by Section 7.02(l) in
exchange for other Permitted Convertible Debt, (g) the redemption, purchase,
exchange, early termination or cancellation of Permitted Convertible Debt in an
aggregate principal amount not to exceed the Net Cash Proceeds received by the
Borrower from the issuance of additional Permitted Convertible Debt or Equity
Interests (other than Disqualified Equity Interests) permitted by Section
7.02(l) in connection with a refinancing of the Permitted Convertible Debt being
redeemed, purchased, exchanged, terminated or cancelled and (h) payments of the
initial purchase price for each Swap Contract and Permitted Bond Hedge
Transaction.
7.15 Amendment, Etc. of Debt Documents.
Amend, modify or change in any manner any term or condition of any Subordinated
Debt if such amendment or modification would violate the terms of any
subordination agreement in respect of such Subordinated Debt or amend, modify or
change in any manner any term or condition of any Permitted Convertible Debt
that would result in such Permitted Convertible Debt no longer constituting
Permitted Convertible Debt.
7.16 Sanctions.
Directly or indirectly, use any Borrowing or the proceeds of any Borrowing, or
lend, contribute or otherwise make available such Borrowing or the proceeds of
any Borrowing to any Person, to unlawfully fund any activities of or business
with any Person, that, at the time of such funding, is the subject of Sanctions,
or in any other manner that will result in a violation by any Person (including
any Person participating in the transaction, whether as Lender, Administrative
Agent, or otherwise) of Sanctions.
107

--------------------------------------------------------------------------------



7.17 Anti-Corruption Laws.
Directly or indirectly, use any Borrowing or the proceeds of any Borrowing for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010 and other anti-corruption legislation in other
jurisdictions.
7.18 MedCo Agreements and Material Product Agreements.
Without the Lender Representative’s prior written consent:
(a) No Loan Party or any of its Restricted Subsidiaries shall agree to any
set-off, counter-claim or other deduction under or with respect to any MedCo
Agreement or any Material Product Agreement other than any such set-off,
counter-claim or other deduction that is expressly required by the terms of such
MedCo Agreement or Material Product Agreement as in effect on the date hereof,
except for any such set-off, counter-claim or other deduction that would not
reasonably be expected to result in a Material Impact; and
(b) No Loan Party or any of its Restricted Subsidiaries shall amend or permit
the amendment of any provision of any MedCo Agreement or Material Product
Agreement or waive any of their respective rights under any such MedCo Agreement
or Material Product Agreement, except to the extent of any amendment which would
not reasonably be expected to result in a Material Impact; and
(c) No Loan Party or any of its Restricted Subsidiaries shall permit any of its
Subsidiaries that is not a Loan Party or a Restricted Subsidiary to register, or
file an application to register, any Specified Product IP or any IP Rights that
would constitute Specified Product IP if registered or filed by a Loan Party or
any of its Restricted Subsidiaries (or take, or permit any such Subsidiaries to
take, any act or omission that would permit any other Affiliate to generate,
register, or file an application to register, any IP Rights relating to any
Specified Product).
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default.
Any of the following shall constitute an event of default (each, an “Event of
Default”):
(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any fee due hereunder, or (iii) within seven (7) days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or
(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), Section 6.05 (solely
with respect to the Borrower), 6.08, 6.10, 6.11 or Article VII; or
(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document (other than the Nondisturbance Agreement) on its part to be
performed or observed and such failure
108

--------------------------------------------------------------------------------



continues for thirty (30) days after notice thereof by the Administrative Agent
(given at the written direction of the Required Lenders) to the Borrower; or
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e) Cross-Default. (i) Any Loan Party or any Restricted Subsidiary thereof
(A) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) for
borrowed money having an aggregate outstanding principal amount of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) after the expiration of any
applicable grace or cure period therefor to cause, with the giving of notice if
required, such Indebtedness for borrowed money to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; provided
that it is understood that a conversion (or the occurrence of any customary
“conversion triggers”), redemption or purchase of Permitted Convertible Debt
shall not constitute an Event of Default under this Section 8.01(e)(i)(B); or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Restricted Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Restricted Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
provided that this clause (e)(ii) shall not apply to any early payment
requirement or unwinding or termination with respect to any Permitted Bond Hedge
Transaction or Permitted Warrant Transaction, or satisfaction of any condition
giving rise to or permitting the foregoing, in accordance with the terms
thereof, so long as, in any such case, Borrower is not the “defaulting party”
(or substantially equivalent term) under the terms of such Permitted Bond Hedge
Transaction or Permitted Warrant Transaction, as applicable; or
(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
109

--------------------------------------------------------------------------------



(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; or
(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party
insurance), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of sixty (60) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j) Invalidity of Loan Documents. In each case, except with respect to the
Nondisturbance Agreement, any material provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or any
Loan Party or any other Person contests in writing the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
in writing that it has any or further liability or obligation under any
provision of any Loan Document, or purports in writing to revoke or rescind any
provision of any Loan Document; or it is or becomes unlawful for a Loan Party to
perform any of its obligations under the Loan Documents; or
(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on any
material portion of the Collateral purported to be covered thereby, or any Loan
Party shall assert the invalidity of such Liens; or
(l) Change of Control. There occurs any Change of Control.
Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by the Lender Representative as
determined in accordance with Section 11.01; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the Lender Representative or by the
Administrative Agent with the approval of the Required Lenders, as required
hereunder in Section 11.01.


110

--------------------------------------------------------------------------------



8.02 Remedies upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder
(including the Applicable Premium) or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and
(c) exercise on behalf of itself, the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents or Applicable Law or equity;
provided, however, that upon the occurrence of an event described in Section
8.01(f) with respect to the Borrower, the Commitment of each Lender to make
Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts (including the Applicable
Premium) as aforesaid shall automatically become due and payable, in each case
without further act of the Lender Representative, the Administrative Agent or
any Lender.
8.03 Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Obligations then due
hereunder, any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.12, be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender)) arising under the Loan Documents and amounts payable under Article
III, ratably among them in proportion to the respective amounts described in
this Second clause payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this Third clause payable to them;
Fourth, to (i) payment of that portion of the Obligations constituting unpaid
principal of the Loans and (ii) obligations then due from the Borrower or any
Loan Party pursuant to Secured Swap Agreements in an amount not to exceed, in
the case of this clause (ii), $50,000,000, ratably among the Lenders and, in the
case of obligations pursuant to Secured Swap Agreements, the parties
111

--------------------------------------------------------------------------------



entitled thereto, in proportion to the respective amounts described in this
Fourth clause held by them;
Fifth, to payment of obligations pursuant to Secured Swap Agreements that are in
excess of $50,000,000 then due from the Borrower or any Loan Party, ratably
among the parties entitled thereto in accordance with the amounts of obligations
under such Secured Swap Agreements then due to such parties; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01 Appointment and Authority.
(a) Appointment. Each of the Lenders hereby irrevocably appoints, designates and
authorizes Wilmington Trust, National Association to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. Without
limiting the generality of the foregoing, the Lenders hereby expressly authorize
the Administrative Agent to (i) execute any and all documents (including
releases) with respect to the Collateral (including any intercreditor agreement
and any amendment, supplement, modification or joinder with respect thereto) and
the rights of the Secured Parties with respect thereto, as contemplated by and
in accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by the Administrative Agent shall
bind the Lenders and (ii) negotiate, enforce or settle any claim, action or
proceeding affecting the
112

--------------------------------------------------------------------------------



Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.
(c) Lender Representative. Each of the Lenders hereby irrevocably appoints GSO
to act on its behalf as the Lender Representative hereunder and under the other
Loan Documents and authorizes the Lender Representative to take such actions on
its behalf and to exercise such powers as are delegated to the Lender
Representative by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The Lender Representative shall be
fully justified in failing or refusing to take any action hereunder, unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liabilities, losses, costs and expenses (including attorneys’ fees
and expenses) which may be incurred by it by reason of taking or continuing to
take any such action. The Lender Representative shall in all cases be fully
protected in acting, or in refraining from acting, hereunder in accordance with
written instructions signed by the Required Lenders (or such greater percentage
of Lenders expressly required hereunder), and such instructions and any action
taken or failure to act pursuant thereto shall be binding on all of the Lenders.
Notwithstanding the foregoing, the Lender Representative shall have authority,
in its sole discretion, to take or not to take any action, unless this Agreement
or any of the other Loan Documents specifically requires the consent of the
Required Lenders, a greater percentage of Lenders or of all of the Lenders.
9.02 Rights as a Lender.
If a Lender or the Lender Representative is serving as the Administrative Agent
hereunder, such Person shall have the same rights and powers in its capacity as
a Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any Loan Party or any Restricted Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders or to provide
notice to or consent of the Lenders with respect thereto.
9.03 Exculpatory Provisions.
(a) Neither the Administrative Agent nor any of its officers, partners,
directors, employees or agents shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. The Lender Representative shall
have no duties or obligations hereunder or any other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent and the
Lender Representative each of their officers, partners, directors, employees or
agents:
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing and without
limiting the generality of the foregoing, the use of the term “agent” herein and
in other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under any agency doctrine of any applicable Law and instead, such term
is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties;
113

--------------------------------------------------------------------------------



(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt refraining from any action that, in its respective opinion or the opinion
of its respective counsel, may be a violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law;
(iii) shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their Affiliates that is communicated to, or in the possession of, the
Administrative Agent, the Lender Representative or any of their Related Parties
in any capacity, except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent or the
Lender Representative herein
(iv) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Lender Representative, the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 11.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final and
non-appealable judgment of a court of competent jurisdiction. Neither the
Administrative Agent nor the Lender Representative shall be deemed to have
knowledge of any Default or Event of Default unless and until written notice
describing such Default or Event of Default is given to the Administrative Agent
or the Lender Representative, respectively, by the Borrower or a Lender;
(v) shall not be responsible for or have any duty to ascertain or inquire into
(A) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (B) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (C) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (E) the value or the sufficiency of any Collateral, or (F) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent;
(vi) shall not be responsible for (A) perfecting, maintaining, monitoring,
preserving or protecting the security interest or Lien granted under this
Agreement, the Collateral Documents, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, (B) the filing, re-filing, recording,
re-recording or continuing or any document, financing statement, mortgage,
assignment, notice, instrument
114

--------------------------------------------------------------------------------



of further assurance or other instrument in any public office at any time or
times or (C) providing, maintaining, monitoring or preserving insurance on or
the payment of taxes with respect to any of the Collateral. The actions
described in items (A) through (C) shall be the sole responsibility of the
Borrower;
(vii) shall not be responsible or liable for any failure or delay in the
performance of its obligations under this Agreement or the other Loan Documents
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, including, without limitation, acts of God; earthquakes;
fire; flood; terrorism; wars and other military disturbances; sabotage;
epidemics; pandemics, riots; business interruptions; loss or malfunctions of
utilities, computer (hardware or software) or communication services; accidents;
labor disputes; acts of civil or military authority and governmental action;
(viii) shall not be (A) required to qualify in any jurisdiction in which it is
not presently qualified to perform its obligations as such Administrative Agent
or (B) required to take any enforcement action against a Loan Party or any other
obligor outside of the United States;
(ix) shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor the list or identities of, or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (A) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
Institution or (B) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution;
(x) shall not be responsible for the negligence, misconduct or other action or
inaction of any sub-agent that it selects as provided in Section 9.05 absent
gross negligence or willful misconduct by the Administrative Agent (as
determined in a final and non-appealable judgment by a court of competent
jurisdictions) in the selection of such sub-agents;
(xi) shall neither be responsible for, nor chargeable with, knowledge of the
terms and conditions of any other agreement, instrument, or document other than
this Agreement and any other Loan Document to which Administrative Agent is a
party, whether or not an original or a copy of such agreement has been provided
to the Administrative Agent; and
(xii) shall not be responsible for nor have any duty to monitor the performance
or any action of the Loan Parties, the Lenders, or any of their directors,
members, officers, agents, affiliates or employee, nor shall they have any
liability in connection with the malfeasance or nonfeasance by such party; the
Administrative Agent and the Lender Representative may assume performance by all
such Persons of their respective obligations.
(b) Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent or
the Lender Representative to carry out such Lender’s, Affiliate’s, participant’s
or assignee’s customer identification program, or other obligations required or
imposed under or pursuant to any anti-terrorism Law, including any programs
involving any of the following items relating to or in
115

--------------------------------------------------------------------------------



connection with the Loan Parties or their respective Subsidiaries, any of their
respective Affiliates or agents, the Loan Documents or the transactions
hereunder: (i) any identity verification procedures, (ii) any record keeping,
(iii) any comparisons with government lists, (iv) any customer notices or (v)
any other procedures required under any anti-terrorism Law.
(c) The delivery by the Borrower or any other Loan Party of any reports,
information and documents to the Administrative Agent or the Lender
Representative is for informational purposes only and the Administrative Agent’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein. Each party
to this Agreement acknowledges and agrees that the Administrative Agent may, but
shall not be obligated to, from time to time use one or more outside service
providers for the tracking of all UCC financing statements (and/or other
collateral related filings and registrations from time to time) required to be
filed or recorded pursuant to the Loan Documents and the notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof, and that each of such service providers will be deemed to be acting at
the request and on behalf of Borrower and the other Loan Parties. The
Administrative Agent shall not be liable for any action taken or not taken by
any such service provider. Neither the Administrative Agent nor any of its
officers, partners, directors, employees or agents shall be liable to the
Lenders for any action taken or omitted by the Administrative Agent under or in
connection with any of the Loan Documents.
9.04 Reliance by Administrative Agent.
The Administrative Agent and the Lender Representative shall each be entitled to
rely upon, and shall be fully protected in relying and shall not incur any
liability for relying upon, any notice, request, certificate, communication,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent and the Lender
Representative also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent and/or the Lender Representative may presume that such
condition is satisfactory to such Lender unless the Administrative Agent or the
Lender Representative, respectively, shall have received notice to the contrary
from such Lender prior to the making of such Loan. The Administrative Agent and
the Lender Representative may consult with legal counsel (who may be counsel for
the Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent or the Lender
Representative shall have received written notice from such Lender prior to the
proposed Closing Date specifying its objections.
9.05 Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Lender
Representative may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent, the
Lender Representative and any such
116

--------------------------------------------------------------------------------



sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article IX shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent or the Lender Representative and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or Lender Representative. Neither the
Administrative Agent nor the Lender Representative shall be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent or the Lender Representative, respectively, acted with
gross negligence or willful misconduct in the selection of such sub-agents.
9.06 Resignation.
(a) Notice. The Administrative Agent may at any time give notice of its
resignation to the Lender and the Borrower. Upon receipt of any such notice of
resignation, the Lender Representative shall have the right to appoint a
successor, which shall be a financial institution with an office in the United
States, or an Affiliate of any such financial institution with an office in the
United States. If no such successor shall have been so appointed by the Lender
Representative and shall have accepted such appointment within thirty (30) days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lender Representative appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any successor Administrative Agent be a Defaulting Lender.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date. In
addition, upon not less than ten (10) days prior written notice (the “Removal
Effective Date”), the Administrative Agent may be removed (with or without
cause) by the Lender Representative at any time in its sole discretion, but with
the prior written consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed).
(b) Effect of Resignation or Removal. With effect from the Resignation Effective
Date or the Removal Effective Date, as applicable (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Lender Representative appoints a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article XI
and Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its subagents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(A) while the retiring Administrative Agent was acting as Administrative Agent
and (B) after such resignation for as long as any of them continues to act in
any capacity hereunder or under the
117

--------------------------------------------------------------------------------



other Loan Documents, including, without limitation, (1) acting as collateral
agent or otherwise holding any collateral security on behalf of any of the
Secured Parties and (2) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.
(c) Lender Representative Resignation. The Lender Representative may at any time
resign from its position as the Lender Representative hereunder by giving
written notice of its resignation to the Administrative Agent, the Lenders and
the Borrower, such resignation to become effective upon the date set forth in
such notice of resignation.
9.07 Non-Reliance on Administrative Agent, the Lender Representative and the
Other Lenders.
Each Lender expressly acknowledges that none of the Administrative Agent nor the
Lender Representative has made any representation or warranty to it, and that no
act by the Administrative Agent or the Lender Representative hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or the
Lender Representative to any Lender as to any matter, including whether the
Administrative Agent or the Lender Representative have disclosed material
information in their (or their Related Parties’) possession. Each Lender
represents to the Administrative Agent and the Lender Representative that it
has, independently and without reliance upon the Administrative Agent, the
Lender Representative, any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of, appraisal of, and investigation into, the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Subsidiaries, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
the Borrower hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Lender
Representative, any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Each Lender represents and warrants that
(i) the Loan Documents set forth the terms of a commercial lending facility and
(ii) it is engaged in making, acquiring or holding commercial loans in the
ordinary course and is entering into this Agreement as a Lender for the purpose
of making, acquiring or holding commercial loans and providing other facilities
set forth herein as may be applicable to such Lender, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender agrees not to assert a claim in contravention of the foregoing. Each
Lender represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities.
9.08 No Other Duties, Etc.
The Administrative Agent may at any time request instructions from the Lender
Representative or the Lenders with respect to any actions or approvals which by
the terms of this Agreement or of any of the Loan Documents the Administrative
Agent is permitted or desires to take or to grant, and if such instructions are
promptly requested, the Administrative Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person
118

--------------------------------------------------------------------------------



for refraining from any action or withholding any approval under any of the Loan
Documents until it shall have received such instructions from the Lender
Representative, the Required Lenders or all or such other portion of the Lenders
as shall be prescribed by this Agreement. Without limiting the foregoing, no
Person shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Lender Representative or the Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of the Required Lenders (or such other
applicable portion of the Lenders), the Administrative Agent shall have no
obligation to take any action if it believes, in good faith, that such action
would violate applicable law or exposes the Administrative Agent to any
liability for which it is not entitled to satisfactory reimbursement and
indemnification in accordance with the provisions of Section 11.04. Anything
herein to the contrary notwithstanding, none of the titles listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.
(a) In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel to the extent provided for herein and all other
amounts due the Lenders and the Administrative Agent under 2.09 and 11.04)
allowed in such judicial proceeding; and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 11.04.
(b) Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any to authorize the Administrative Agent to vote
in respect of the claim of any Lender r or in any such proceeding.
(c) The Secured Parties hereby irrevocably authorize the Administrative Agent or
the Lender Representative, at the direction of the Required Lenders, to credit
bid all or any portion of
119

--------------------------------------------------------------------------------



the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(i) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (ii) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any Applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (A) the Administrative Agent and/or the Lender
Representative shall be authorized to form one or more acquisition vehicles to
make a bid, (B) to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent or the Lender Representative with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement), and (C) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
9.10 Collateral and Guaranty Matters.
(a) Each of the Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion,
(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon the Facility Termination Date, (B) that
is sold or otherwise Disposed of or to be sold or otherwise Disposed of as part
of or in connection with any sale or other Disposition permitted hereunder or
under any other Loan Document, including, for the avoidance of doubt, in
connection with any Permitted License, Permitted Financing Transaction or other
transaction permitted hereunder or under any other Loan Document (it being
understood and agreed with respect to release of Liens under this subsection
that the Administrative Agent may conclusively rely without further inquiry on a
certificate of a Responsible Officer as to the release of Liens being made in
fully compliance with the provisions of the Loan Documents), (C) any assets
becoming Excluded Property (it being understood and agreed with respect to
release of Liens under this subsection that the Administrative Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the release of Liens being made in fully compliance with the
provisions of the Loan Documents), or (D) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 11.01;
120

--------------------------------------------------------------------------------



(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
(iii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents (it being understood and agreed with respect to release of
Liens under this subsection that the Administrative Agent may conclusively rely
without further inquiry on a certificate of a Responsible Officer as to the
release of Liens being made in fully compliance with the provisions of the Loan
Documents).
(b) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
(c) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11 Survival.
This Article IX shall survive the termination of this Agreement, the repayment,
satisfaction or discharge of all Obligations and the resignation, removal or
replacement of the Administrative Agent.
ARTICLE X
CONTINUING GUARANTY
10.01 Guaranty.
Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Obligations, excluding, for the
avoidance of doubt, all Excluded Swap Obligations (for each Guarantor, subject
to the proviso in this sentence, its “Guaranteed Obligations”); provided that
the liability of each Guarantor individually with respect to this Guaranty shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable state law. Without limiting the generality of the foregoing, the
Guaranteed Obligations shall include any such indebtedness, obligations, and
liabilities, or portion thereof, which may be or hereafter become unenforceable
or compromised or shall be an allowed or disallowed
121

--------------------------------------------------------------------------------



claim under any proceeding or case commenced by or against any debtor under any
Debtor Relief Laws. The Administrative Agent’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor, and conclusive for the
purpose of establishing the amount of the Obligations absent manifest error.
This Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of the Guarantors, or any of them, under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing
(other than that the Obligations have been in paid in full).
10.02 Rights of Lenders.
Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Lender
Representative and the Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.
10.03 Certain Waivers.
Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Obligations, or pursue any other remedy in the power of any
Secured Party whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by Applicable Law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Obligations, and all notices of acceptance of this Guaranty
or of the existence, creation or incurrence of new or additional Obligations.


122

--------------------------------------------------------------------------------



10.04 Obligations Independent.
The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.
10.05 Subrogation.
No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until the Facility Termination Date. If any amounts are paid to a
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Secured Parties to reduce the amount of the Obligations, whether matured
or unmatured.
10.06 Termination; Reinstatement.
This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until the Facility
Termination Date. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or a Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this Section 10.06 shall survive termination
of this Guaranty.
10.07 Stay of Acceleration.
If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against a Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Guarantor, jointly and severally, immediately upon demand by
the Secured Parties.
10.08 Condition of Borrower.
Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).
10.09 Appointment of Borrower.
Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in
123

--------------------------------------------------------------------------------



connection herewith and agrees that (a) the Borrower may execute such documents
and provide such authorizations on behalf of such Loan Parties as the Borrower
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent or
a Lender to the Borrower shall be deemed delivered to each Loan Party and
(c) the Administrative Agent or the Lenders may accept, and be permitted to rely
on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.
10.10 Right of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under Applicable Law.
10.11 Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each specified Loan Party to honor
all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.11, or
otherwise under this Agreement, as it relates to such specified Loan Party,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 10.11 shall remain in full force and effect until
the Termination Conditions have been satisfied. Each Qualified ECP Guarantor
intends that this Section 10.11 constitute, and this Section 10.11 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each specified Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.


ARTICLE XI. MISCELLANEOUS
11.01 Amendments, Etc.
(a) Subject to Section 3.03(c) and the last paragraph of this Section 11.01, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(i) waive any condition set forth in Article IV, without the written consent of
each Lender;
(ii) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02, 4.03, 4.04 or 4.05 or of any Default or a mandatory
reduction in Commitments is not considered an extension or increase in
Commitments of any Lender);
124

--------------------------------------------------------------------------------



(iii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;
(iv) reduce the principal of, or the rate of interest specified herein
(including, for the avoidance of doubt, the 1.00% floor with respect to the
Eurodollar Rate) on, any Loan, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;
(v) change (i) Section 8.03, Section 2.10 or Section 2.12 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender or (ii) Section 2.10(f) in a manner that would alter the
pro rata application required thereby without the written consent of each Lender
directly affected thereby;
(vi) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;
(vii) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(viii) release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or
(ix) release the Borrower or permit the Borrower to assign or transfer any of
its rights or obligations under this Agreement or the other Loan Documents
without the consent of each Lender;
and provided, further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document and (B) the Agency Fee Letter and the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto.
(b) Notwithstanding anything to the contrary herein, (i) no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders, may be effected
with the consent of the applicable Lenders other than Defaulting Lenders),
except that (A) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (B) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender;
(ii) each Lender is entitled to vote as such Lender sees fit on
125

--------------------------------------------------------------------------------



any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (iii) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.
(c) Notwithstanding anything to the contrary herein, this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower, the Lender Representative and the Administrative Agent) if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Commitments of such
Lender shall have terminated, such Lender shall have no other commitment or
other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.
(d) Notwithstanding any provision herein to the contrary, if the Administrative
Agent, the Lender Representative and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document (including the schedules
and exhibits thereto), then the Administrative Agent, the Lender Representative
and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.
(e) Notwithstanding any provision herein to the contrary, no amendment,
modification or waiver of this Agreement or any Loan Document altering Section
2.10(f)(v) or resulting in Obligations owing to any Hedge Bank becoming
unsecured (other than releases of Liens permitted in accordance with the terms
hereof), in each case in a manner materially adverse to any Hedge Bank, shall be
effective without the written consent of such Hedge Bank.
11.02 Notices; Effectiveness; Electronic Communications.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax transmission or e-mail transmission
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i) if to the Borrower or any other Loan Party, the Administrative Agent, or the
Lender Representative, to the address, fax number, e-mail address or telephone
number specified for such Person on Schedule 1.01(a); and
(ii) if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given
126

--------------------------------------------------------------------------------



at the opening of business on the next Business Day for the recipient). Notices
and other communications delivered through electronic communications to the
extent provided in clause (b) below shall be effective as provided in such
clause (b).
(b) Electronic Communications.
(i) Notices and other communications to the Administrative Agent, the Lenders
and the Lender Representative hereunder may be delivered or furnished by
electronic communication (including e-mail, FPML messaging, and Internet or
intranet websites) pursuant to an electronic communications agreement (or such
other procedures approved by the Administrative Agent in its sole discretion);
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article II by electronic
communication. The Administrative Agent, the Lender Representative or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
(ii) Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (B) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (A) and (B), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Lender Representative or any of their
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.
(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, and
the Lender Representative may change its address, fax number or telephone number
or e-mail address for notices and other communications hereunder by notice to
the other parties hereto. Each other
127

--------------------------------------------------------------------------------



Lender may change its address, fax number or telephone number or e-mail address
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the Lender Representative. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.
(e) Reliance by Administrative Agent, the Lender Representative and Lenders. The
Administrative Agent, the Lender Representative and the Lenders shall be
entitled to rely and act upon any notices (including, without limitation,
telephonic or electronic notices, Loan Notices and Notice of Loan Prepayment)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, the Lender
Representative, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
11.03 No Waiver; Cumulative Remedies; Enforcement.
(a) No failure by any Lender, the Lender Representative or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b)  any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.12), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder
128

--------------------------------------------------------------------------------



and under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso, any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.
11.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
Lender Representative (limited, in the case of legal counsel, to the reasonable
and documented fees, charges and disbursements of one legal counsel to the
Lender Representative and one legal counsel to the Administrative Agent), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable, documented out-of-pocket expenses incurred by the Administrative
Agent, the Lender Representative or any Lender (limited to the reasonable fees,
documented out-of-pocket disbursements and other charges of one legal counsel to
the Administrative Agent and one legal counsel to the Lender Representative and
the Lenders (taken as a whole), and, if reasonably necessary, of one local
counsel to the Administrative Agent and one local counsel to the Lender
Representative and the Lenders (taken as a whole), in each case, in each
relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions, in each case, in relevant jurisdictions material to the
interests of the Lenders), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.04, or (B) in connection with Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Lender
Representative, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned, leased or operated by a Loan Party or
any of its Restricted Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Restricted Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, (y)
other than Administrative Agent and its
129

--------------------------------------------------------------------------------



Related Parties, result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for a material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) result from a
claim not involving an act or omission of the Borrower and that is brought by an
Indemnitee against another Indemnitee (other than against the Administrative
Agent, any sub-agents and their Related Parties, in their capacities as such).
Without limiting the provisions of Section 3.01(c), this Section 11.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under clauses (a) or (b) of this
Section 11.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
its Related Party acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
clause (c) are subject to the provisions of Section 2.10(d).
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than fifteen (15) Business Days after demand therefor together with a
reasonably detailed invoice with respect thereto.
(f) Survival. The agreements in this Section 11.04 and the indemnity provisions
of Section 11.02(e) shall survive the resignation or removal of the
Administrative Agent or the Lender Representative, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.


130

--------------------------------------------------------------------------------



11.05 Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
11.06 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of Section
11.06(d), or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of Section 11.06(e) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 11.06(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in clause (b)(i)(B) of
this Section 11.06 in the aggregate or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B) in any case not described in clause (b)(i)(A) of this Section 11.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal
131

--------------------------------------------------------------------------------



outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section 11.06 and, in
addition, the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; provided further,
that such fee will be waived for any assignment from a Lender to an Affiliate of
a Lender or an Approved Fund. The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated by or for the primary benefit of one
or more natural Persons) or (D) any Disqualified Institution.
(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of
132

--------------------------------------------------------------------------------



all Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this clause (b)(vi), then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(vii) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 11.06(c), from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and interest
amounts) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender
(with respect to such Lender’s interest only), at any reasonable time and from
time to time upon reasonable prior notice.
(d) Participations.
(i) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of one or more natural Persons, a
Defaulting Lender, a Disqualified Institution or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each
133

--------------------------------------------------------------------------------



Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participations.
(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(f) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 11.06; provided that such
Participant (A) shall be subject to the provisions of Sections 3.06 and 11.13 as
if it were an assignee under clause (b) of this Section 11.06 and (B) shall not
be entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.12 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and interest amounts) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103–1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.


134

--------------------------------------------------------------------------------



11.07 Treatment of Certain Information; Confidentiality.
(a) Treatment of Certain Information. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its respective
Affiliates, its auditors and its and their respective Related Parties (and, if
such Person is a member of the GSO Group, then it may make disclosures to any
other member of the GSO Group) (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by Applicable Laws or regulations
or by any subpoena or similar legal process, in each case based upon the
reasonable advice of the disclosing Administrative Agent’s or Lender’s legal
counsel (in which case the disclosing Administrative Agent or Lender, as
applicable, agrees (except with respect to any audit or examination conducted by
bank accountants or any governmental bank regulatory authority or
self-regulatory authorities exercising examination or regulatory authority), to
the extent not prohibited by Applicable Law, to promptly notify the Borrower of
such disclosure); (iv) to any other party hereto, (v) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section 11.07 (or as may otherwise be reasonably acceptable to the
Borrower), to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement;
provided that no such disclosure shall be made by such Lender or any of its
respective Affiliates to any such Person that is a Disqualified Institution or
that does not agree to be bound by the provisions of this Section 11.07(a); or
(B) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(vii) on a confidential basis to (A) any rating agency in connection with rating
the Borrower or its Restricted Subsidiaries or the credit facilities provided
hereunder or (B) the provider of any Platform or other electronic delivery
service used by the Administrative Agent to deliver Borrower Materials or
notices to the Lenders or (viii) with the consent of the Borrower or to the
extent such Information (ix) becomes publicly available other than as a result
of a breach of this Section 11.07, (x) becomes available to the Administrative
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or on the Borrower’s behalf and not
in violation of any confidentiality agreement or obligation owed to the Borrower
or (xi) is already in the possession of or is independently discovered or
developed by a party hereto without utilizing any Information received from the
Borrower or violating the terms of this Section 11.07. For purposes of this
Section 11.07, “Information” means all information received from the Borrower or
any Restricted Subsidiary relating to the Borrower or any Restricted Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Restricted Subsidiary. Any Person
required to maintain the confidentiality of Information as provided in this
Section 11.07 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the
135

--------------------------------------------------------------------------------



Commitments; provided that such Person is advised of their obligation to keep
information of this type confidential.
(b) Non-Public Information. Each of the Administrative Agent and the Lenders
acknowledges that (i) the Information may include material non-public
information concerning a Loan Party or a Subsidiary, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with Applicable Law, including United States federal and state
securities Laws.
(c) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Administrative Agent, the Lender Representative or any Lender or
their respective Affiliates or referring to this Agreement or any of the Loan
Documents without the prior written consent of the Administrative Agent and the
Lender Representative, unless (and only to the extent that) the Loan Parties or
such Affiliate reasonably determine that it is necessary or desirable for them
to do so under Applicable Law and then, in any event the Loan Parties or such
Affiliate will consult with such Person before issuing such press release or
other public disclosure.
11.08 Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender and
each of its respective Affiliates is hereby authorized at any time and from time
to time, after obtaining the prior written consent of the Required Lenders, to
the fullest extent permitted by Applicable Law to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured, secured or unsecured, or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.12 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and its respective Affiliates under this Section 11.08
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or its respective Affiliates may have under Applicable Law.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
11.09 Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining
136

--------------------------------------------------------------------------------



whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by Applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
11.10 Counterparts; Integration; Effectiveness.
This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or e-mail transmission
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate.
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.
11.11 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
11.12 Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.


137

--------------------------------------------------------------------------------



11.13 Replacement of Lenders.
(a) If the Borrower is entitled to replace a Lender pursuant to the provisions
of Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon written
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);
(ii) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv) such assignment does not conflict with Applicable Laws; and
(v) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
(b) A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
(c) Each party hereto agrees that (i) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided, that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided further that any such documents shall be without
recourse to or warranty by the parties thereto.
11.14 Governing Law; Jurisdiction; Etc.
(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING
138

--------------------------------------------------------------------------------



OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
THE LENDER REPRESENTATIVE, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE LENDER REPRESENTATIVE OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN CLAUSE (b) OF THIS SECTION 11.14. THE
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


139

--------------------------------------------------------------------------------



11.15 Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.15.
11.16 Subordination.
Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Obligations, but without reducing or affecting
in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section 11.16, such payment shall be held by such Loan Party,
in trust for the benefit of, and shall be paid forthwith over and delivered,
upon written request, to the Administrative Agent.
11.17 No Advisory or Fiduciary Responsibility.
(a) In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Lender Representative and the Lenders and their
respective Affiliates are arm’s-length commercial transactions between the
Borrower each other Loan Party and their respective Affiliates, on the one hand,
and the Administrative Agent, the Lender Representative and the Lenders and
their respective Affiliates, on the other hand, (ii) each of the Borrower and
the other Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent, the Lender
Representative and each Lender and each of their respective Affiliates each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for the Borrower any other Loan Party or any of
their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent, the Lender Representative, nor any Lender nor any of their
140

--------------------------------------------------------------------------------



respective Affiliates has any obligation to the Borrower any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Lender Representative and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, the Lender Representative, nor any Lender nor any of their
respective Affiliates has any obligation to disclose any of such interests to
the Borrower any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the Lender Representative, the Lenders and their
respective Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transactions contemplated
hereby.
(b) The Borrower further acknowledges that the Lender Representative, the
Lenders and their respective Affiliates may acquire, hold or sell, for their own
accounts and the accounts of investors, the equity, debt and other securities
and financial instruments (including, common equity, bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by the Lender Representative, the Lenders or their
respective Affiliates or any of their respective investors, all rights in
respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.
11.18 Electronic Execution; Electronic Records.
(a) The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, without limiting the foregoing, upon the reasonable request
of the Administrative Agent, any electronic signature shall be promptly followed
by such manually executed counterpart. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Lenders of a manually
signed paper document, amendment, approval, consent, information, notice,
certificate, request, statement, disclosure or authorization related to this
Agreement (each a “Communication”) which has been converted into electronic form
(such as scanned into PDF format), or an electronically signed Communication
converted into another format, for transmission, delivery and/or retention.
(b) The Borrower hereby acknowledges the receipt of a copy of this Agreement and
all other Loan Documents. The Administrative Agent, the Lender Representative
and each Lender may, on behalf of the Borrower, create a microfilm or optical
disk or other electronic image of this Agreement and any or all of the other
Loan Documents. The Administrative Agent, the Lender
141

--------------------------------------------------------------------------------



Representative and each Lender may store the electronic image of this Agreement
and the other Loan Documents in its electronic form and then destroy the paper
original as part of the Administrative Agent’s, the Lender Representative’s and
each Lender’s normal business practices, with the electronic image deemed to be
an original and of the same legal effect, validity and enforceability as the
paper originals.
11.19 USA Patriot Act Notice.
Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and the
other Loan Parties that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107–56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower and each other Loan Party, which information includes the name and
address of the Borrower and each other Loan Party and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower and each other Loan Party in accordance with the Patriot Act. The
Borrower and each other Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all such other documentation and
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
11.20 Acknowledgement and Consent to Bail-In of EEA and UK Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by (a) the application of any Write-Down and
Conversion Powers by the applicable Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an
Affected Financial Institution; and (b) the effects of any Bail-In Action on any
such liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such Affected
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.




142


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:
ALNYLAM PHARMACEUTICALS, INC.
By: /s/ John Maraganore 
Name: John Maraganore, Ph.D.
Title: Chief Executive Officer






--------------------------------------------------------------------------------



GUARANTORS:
SIRNA THERAPEUTICS, INC.
By: /s/ Mary Beth Delena 
Name: Mary Beth Delena
Title: Secretary
ALNYLAM U.S., INC.
By: /s/ Mary Beth Delena 
Name: Mary Beth Delena
Title: Secretary




--------------------------------------------------------------------------------



WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent
By: /s/ Jessica A. Jankiewicz 
Name: Jessica A. Jankiewicz
Title: Assistant Vice President




--------------------------------------------------------------------------------



LENDERS:
GSO COF III AIV-1 LP
By: GSO Capital Opportunities Associates III LLC, its general partner
as a Lender
By: /s/ Marisa J. Beeney 
Name: Marisa J. Beeney
Title: Authorized Person



GSO COF III AIV-1 LP
By: GSO Capital Opportunities Associates III LP, its general partner
By: GSO Capital Solutions Associates III (Delaware) LLC, its general partner
as a Lender
By: /s/ Marisa J. Beeney 
Name: Marisa J. Beeney
Title: Authorized Person
BSOF BODYGUARD HOLDINGS L.P.
By: Blackstone Alternative Solutions L.L.C., as investment manager
as a Lender
By: /s/ Peter Koffler 
Name: Peter Koffler
Title: Authorized Person
BLACKSTONE HOLDINGS FINANCE CO. L.L.C.,
By: Blackstone Holdings I L.P., as Sole Member
By: Blackstone Holdings I/II GP., Inc., as General Partner
as a Lender
By: /s/ Matthew Skurbe 
Name: Matthew Skurbe
Title: Authorized Person

